

Exhibit 10.1








RETAIL LEASE
UNION BANK PLAZA






KBSII 445 South Figueroa, LLC,
a Delaware limited liability company
as Landlord,




and




MUFG Union Bank, N.A.,
a national association
as Tenant




Dated August 2, 2019









--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page1.Real Property, Building and Premises51.1Real Property, Building and
Premises51.2Condition of the Premises51.3Americans with Disabilities
Act61.4ATM61.5Re-measurement of the Premises82.Lease Term83.Base
Rent94.Additional Rent94.1Additional Rent94.2Definitions94.3Calculation and
Payment of Additional Rent194.4Taxes and Other Charges for Which Tenant Is
Directly Responsible204.5Cost Pools204.6Allocation of Direct
Expenses214.7Landlord’s Books and Records214.8Controllable Expenses; Base Year
Adjustment234.9Prop 13 Protection245.Use of Premises265.1Permitted
Use265.2Continued Use265.3Prohibited Uses265.4Hazardous Materials276.Services
and Utilities286.1Standard Tenant Services286.2Interruption of
Use306.3Additional Services or Utilities306.4Supplemental
HVAC317.Repairs317.1Duties to Repair317.2Tenant’s Right to Make
Repairs328.Additions and Alterations338.1Landlord’s Consent to
Alterations338.2Manner of Construction348.3Payment for
Improvements358.4Construction Insurance35







- i -

--------------------------------------------------------------------------------




8.5Landlord’s Property369.Covenant Against Liens3610.Indemnification and
Insurance3710.1Indemnification and Waiver3710.2Landlord’s Insurance and Tenant's
Compliance with Landord’s Insurance3810.3Tenant’s
Insruance3910.4Subrogation4010.5Additional Insurance
Obligations4110.6Self-Insurance4111.Damage and Destruction4211.1Repair of Damage
to Premises by Landlord4211.2Landlord’s Option to Repair4311.3Waiver of
Statutory Provisions4411.4Damage Near End of
Term4512.Nonwaiver4513.Condemnation4513.1Permanent Taking4513.2Temporary
Taking4614.Assignment and Subletting4614.1Transfers4614.2Landlord’s
Consent4714.3Landlord’s Option as to Subject Space4814.4Effect of
Transfer4914.5Non-Transfers4914.6Business Affiliates5015.Surrender of Premise;
Ownership and Removal of Trade Fixtures5015.1Surrender of Premises5015.2Removal
of Tenant Property by Tenant5115.3Removal of Tenant’s Property by
Landlord5115.4Landlord’s Actions on Premises5215.5Regulatory Closure
Period/Termination by Landlord5216.Holding Over5317.Estoppel
Certificates5318.Subordination5319.Defaults; Remedies5419.1Events of
Default5419.2Remedies Upon Default54



ii

--------------------------------------------------------------------------------




19.3Payment by Tenant5619.4Sublessees of Tenant5619.5Form of Payment After
Default5619.6Waiver of Default5619.7Efforts Relet5719.8Landlord’s
Default5720.Covenant of Quiet Enjoyment5921.Intentionally
Omitted5922.Signs5922.1Exterior Signage5922.2Prohibited Signage and Other
Items6022.3Transferability of Exterior Signs6022.4Certain
Definitions6123.Compliance with Law6124.Late Charges6225.Entry by
Landlord6326.Tenant Parking6426.2Parking Charges6426.3General6426.4Visitor
Parking6426.5Reserved Retail Space/Minimum Validations6527.Safety and Security
Devices, Services and Programs6528.Communications and Computer
Lines6629.Miscellaneous Provisions6729.1Terms6729.2Binding Effect6729.3No Air
Rights6729.4Modification of Lease6829.5
Transfer of Landlord’s Interest
6829.6Prohibition Against Recording6829.7
Landlord’s Title
6829.8Captions6829.9Relationship of Parties6829.10Application of
Payments6829.11Time of Essence6929.12Partial Invalidity6929.13No
Warranty6929.14Landlord Exculpation69



iii

--------------------------------------------------------------------------------




29.15Entire Agreement6929.16Right to Lease7029.17Force Majeure7029.18Waiver of
Redemption by Tenant7029.19Notices7029.20Joint and
Several7029.21Authority7129.22Waiver of Jury Trial; Attorneys’
Fees7129.23ARBITRATION OF DISPUTES7129.24Asbestos-Containing Construction
Materials7329.25Governing Law7429.26Submission of
Lease7429.27Brokers7429.28Independent Covenants7429.29Building Name and
Signage7429.30Transportation Management7529.31Hazardous
Material7529.32Confidentiality7629.33Landlord Renovations7629.34No
Discrimination7729.35Counterparts7729.36Telecommunication
Equipment7729.37Limitation on Consequential Damages7929.38Reasonable
Consent7929.39Contingency8029.40OFAC80



iv

--------------------------------------------------------------------------------



LIST OF EXHIBITS
Exhibit “A” Outline Of Floor Plan Of Premises
Exhibit “A-1” Outline of Retail Area
Exhibit “B-1” Landlord Work Letter
Exhibit “B-2” Tenant Work Letter
Exhibit “C” Notice Of Lease Term Dates
Exhibit “D” Rules And Regulations
Exhibit “E” Estoppel Certificate
Exhibit “F” Intentionally Omitted
Exhibit “G” Tenant’s Exterior Signs
Exhibit “H” Janitorial Specifications
Exhibit “I” Preapproved ATM Design
Exhibit “J” Retail Spaces
RIDERS
Rider No. 1  Extension Option Rider
Rider No. 2 Fair Market Rental Rate Rider
Rider No. 3 Options in General
Rider No. 4 Termination Option






v

--------------------------------------------------------------------------------



UNION BANK PLAZA
SUMMARY OF BASIC LEASE INFORMATION
The following terms of this Summary of Basic Lease Information (the “Summary”)
are hereby incorporated into and made a part of the attached Retail Lease (this
Summary and the Retail Lease to be known collectively as the “Lease”) which
pertains to the retail area of that certain office building (the “Retail Area”)
which is commonly known as Union Bank Plaza and located at 445 South Figueroa
Street, Los Angeles, California 90071. Each reference in the Retail Lease to any
term of this Summary shall have the meaning as set forth in this Summary for
such term. In the event of a conflict between the terms of this Summary and the
Retail Lease, the terms of the Retail Lease shall prevail. Any capitalized terms
used herein and not otherwise defined herein shall have the meaning as set forth
in the Retail Lease.
TERMS OF LEASE


DESCRIPTION1.Date:August 2, 20192.Landlord:KBSII 445 South Figueroa, LLC,
a Delaware limited liability company3.Address of Landlord
(Section 29.19):KBSII 445 South Figueroa, LLC
c/o KBS Capital Advisors, LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: General CounselWith a copy to:

KBS Capital Advisors, LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Mr. Tim Helgeson4.Tenant:MUFG Union Bank, N.A.,
a national association5.Address of Tenant
(Section 29.19):MUFG Union Bank, N.A.
c/o CBRE, Inc.
Attention: Portfolio Administration Services
6055 Primacy Parkway, Suite 300
Memphis, Tennessee 38119




--------------------------------------------------------------------------------



With a copy to:
MUFG Union Bank, N.A.
Legal Department
Office of the General Counsel
350 California Street, 7th Floor
San Francisco, CA 94104
With a copy to:
MUFG Union Bank, N.A.
Corporate Real Estate – Managing Director
1101 W. Washington Street, 3rd Floor
Tempe, AZ 85281
With a copy to:
MUFG Union Bank, N.A.
Corporate Real Estate – Real Estate Manager
1221 Broadway Street, 8th Floor
Oakland, CA 94612
6.Premises (Article 1):
A stipulated 3,152 rentable square feet, as depicted on Exhibit “A” attached
hereto, subject to re-measurement as set forth in Section 1.5 below.
7.Term (Article 2):7.1 Lease Term:Approximately fifteen (15) years, including
any partial month at the beginning of the Lease Term.7.2 Lease Commencement
Date:
The date that is six (6) months following the date Landlord delivers the
Premises to Tenant with the Landlord Improvements substantially completed in
accordance with Exhibit “B-1” attached hereto.
7.3 Lease Expiration Date:May 31, 2035.8.Base Rent (Article 3):Lease
Years/Period
Annual
Base Rent
Monthly
Installments
of Base Rent
Annual
Rental Rate per
Rentable Square Foot
of the Premises
1 – 12*$189,120.00  $15,760.00  $60.00  13 – 24$194,793.60  $16,232.80  $61.80  

- 2 -

--------------------------------------------------------------------------------




25 – 36$200,637.36  $16,719.78  $63.65  37 –
48$206,656.56  $17,221.38  $65.56  49 – 60$212,856.24  $17,738.02  $67.53  61 –
72$219,241.92  $18,270.16  $69.56  73 – 84$225,819.12  $18,818.26  $71.64  85 –
96$232,593.72  $19,382.81  $73.79  97 – 108$239,571.60  $19,964.30  $76.01  109
– 120$246,758.76  $20,563.23  $78.29  121 –
132$254,161.44  $21,180.12  $80.63  133 –
144$261,786.36  $21,815.53  $83.05  145 –
156$269,639.88  $22,469.99  $85.55  157 –
168$277,729.08  $23,144.09  $88.11  169 –
5/31/35$286,060.92  $23,838.41  $90.76  *Including any partial month at the
beginning of the Lease Term, if applicable; Base Rent shall be prorated for any
such partial month, based on the number of days in such month.9.Additional Rent
(Article 4):9.1 Base Year:
9.2 Tenant’s Share:2020 calendar year.
12.69% of the Retail Area of the Building. 10.Security Deposit
(Article 21):None.11.Brokers (Section 29.26):Cushman & Wakefield, representing
Landlord, and CBRE, Inc., representing Tenant.13.Rentable Area of the Building
and Retail Area:701,888 rentable square feet (comprised of (i) 677,055 rentable
square feet in the office portion of the Building, and (ii) 24,833 rentable
square feet in the Retail Area).

- 3 -

--------------------------------------------------------------------------------




14.Permitted Use (Article 5)
Operating a retail bank branch that provides financial and banking services
including, without limitation, mortgage brokerage, corporate banking and wealth
management services, general office uses, operation of one or more ATM machines
or other electronic banking devices and all uses related or incidental thereto
and such other lawful uses as may be requested by Tenant and approved by
Landlord (the “Permitted Use”), which approval Landlord agrees not to
unreasonably withhold, condition or delay so long as the same do not violate any
easement, license, declaration or restrictive covenant pertaining to the
Building, and is a use which is consistent with the use permitted in Comparable
Buildings (as hereinafter defined).
15.Tenant’s Trade Name (Section 5.1):Union Bank, or such other trade name as
used in a majority of Tenant’s retail locations in Los Angeles County.16.Number
of Parking Privileges (Article 26)Tenant shall have the right to utilize four
(4) unreserved parking spaces, pursuant to Article 26 of the Lease.




- 4 -

--------------------------------------------------------------------------------



RETAIL LEASE
This Retail Lease, which includes the preceding Summary of Basic Lease
Information (the “Summary”) attached hereto and incorporated herein by this
reference (the Retail Lease and Summary to be known sometimes collectively
hereafter as the “Lease”), dated as of the date set forth in Section 1 of the
Summary, is made by and between KBSII 445 SOUTH FIGUEROA, LLC, a Delaware
limited liability company (“Landlord”), and MUFG UNION BANK, N.A., a national
association (“Tenant”).
1.Real Property, Building and Premises.
1.1 Real Property, Building and Premises. Upon and subject to the terms,
covenants and conditions hereinafter set forth in this Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the premises set forth
in Section 6 of the Summary (the “Premises”), which Premises are a part of the
retail area (the “Retail Area”) of that certain office building (the “Building”)
located at 445 South Figueroa Street, Los Angeles, California 90071. The outline
of the floor plan of the Premises is set forth in Exhibit “A” attached hereto.
The Retail Area is depicted on Exhibit “A-1” attached hereto. The Retail Area,
the Building, the parking structure located beneath both the Building and land
located adjacent to the Building (“Building Parking Area”), the outside plaza
areas, land and other improvements surrounding the Building and/or the Retail
Area which are designated from time to time by Landlord as common areas
appurtenant to or servicing the Building and/or the Retail Area (collectively
the “Common Areas”), and the land upon which any of the foregoing are situated,
are herein sometimes collectively referred to as the “Real Property.” Tenant is
hereby granted the right to the nonexclusive use of the Common Areas serving the
Retail Area; provided, however, that the use thereof shall be subject to
Exhibit “D” attached hereto and such other reasonable, non-discriminatory rules,
regulations and restrictions as Landlord may make from time to time, provided
the same are uniformly enforced and do not otherwise conflict with the terms and
conditions of this Lease. In addition, Tenant’ shall have the right to use and
access the wall mounted MPOE in the Building garage for the connection of
telecommunications wire, cables and conduits (including telecommunications and
computer wires, cables and conduits) servicing the Premises. Subject to the
provisions of this Lease, Landlord reserves the right to make alterations or
additions to or to change the location of elements of the Real Property, the
Building Parking Area and the Common Areas thereof, as long as such alterations,
additions or changes (aa) shall be consistent with the operation of a first
class Building and Real Property, (bb) shall not unreasonably interfere with
Tenant’s use of or access to the Premises, and (cc) shall be performed in
accordance with the conditions and restrictions set forth in this Lease.
1.2 Condition of the Premises. Except as specifically set forth in this Lease
and in the Work Letters, and subject to Landlord’s obligations set forth in this
Lease and in the Work Letters, Tenant shall occupy the Premises and accept the
Building, including the base, shell, and core of the Premises (the “Base, Shell,
and Core”) in their “AS-IS” condition as of the date of this Lease and Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises. Tenant also acknowledges that
Landlord has made no representation or warranty regarding the condition of the
Premises, the Retail Area or the Real Property except as specifically set forth
in this Lease and the Work Letter. Pursuant to Section 1938 of the California
Civil Code, Landlord hereby advises Tenant

- 5 -

--------------------------------------------------------------------------------



that as of the date of this Lease neither the Premises nor the Retail Area has
undergone inspection by a Certified Access Specialist. Further, pursuant to
Section 1938 of the California Civil Code, Landlord notifies Tenant of the
following: “A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.” Therefore and
notwithstanding anything to the contrary contained in this Lease, Landlord and
Tenant agree that (a) Tenant may, at its option and at its sole cost, cause a
CASp to inspect the Premises and determine whether the Premises complies with
all of the applicable construction-related accessibility standards under
California law, (b) the parties shall mutually coordinate and reasonably approve
of the timing of any such CASp inspection so that Landlord may, at its option,
have a representative present during such inspection, and (c) the cost of any
repairs necessary to correct violations of construction-related accessibility
standards within the Premises shall be performed by Landlord or Tenant, as
determined by remaining provisions of this Lease and Work Letter, and, any and
all such alterations and repairs to be performed by Tenant shall performed in
accordance with Article 8 of this Lease; provided Tenant shall have no
obligation to remove any repairs or alterations made pursuant to a CASp
inspection under this Section 1.2.
1.3 Americans with Disabilities Act. Landlord and Tenant acknowledge that the
Americans With Disabilities Act of 1990 (42 U.S.C §12101 et seq.) and
regulations and guidelines promulgated thereunder, as all of the same may be
amended and supplemented from time to time (collectively referred to herein as
the "ADA”), establish requirements for business operations, accessibility, and
barrier removal, and that such requirements may or may not apply to the
Premises, Building, Retail Area or Real Property. The parties hereby agree that:
(a) Tenant shall be responsible for ADA compliance as to the Premises (other
than with respect to the Landlord Improvements (as defined in Exhibit B-1
attached hereto) including as to any Tenant Improvements installed in the
Premises by Tenant under this Lease, if and to the extent required by applicable
governmental authorities, and (b) Landlord shall be responsible for ADA
compliance relative to (x) the Landlord Improvements, and (y) the Building,
Retail Area Real Property and Common Areas, if and to the extent required by
applicable governmental authorities, unless any ADA compliance repairs,
modifications, or installations are required as a result of Tenant’s (i)
specific and unique alterations to the Premises, (ii) particular manner of use
of the Premises (as opposed to bank branch use generally), (iii) negligence, or
(iv) willful misconduct.
1.4 ATM. Subject to obtaining all required governmental approvals, Tenant shall
have the right to install, at its expense but at no additional rental, one (1)
ATM attached to the Premises, provided the ATM shall not impede access to or
visibility of any other tenants’ premises. Landlord hereby approves the design
of the ATM set forth in Exhibit “I”, and the location of the ATM set forth in
Exhibit “J”. Tenant’s use of the ATM and the “ATM Facilities” (as herein
defined) shall be subject to the following terms and conditions:

- 6 -

--------------------------------------------------------------------------------



a. Subject to all required governmental approvals and Landlord’s prior written
approval, which shall not be unreasonably withheld, conditioned or delayed,
Tenant shall have the right to install such additional equipment or features
inside the ATM and related facility as Tenant shall deem appropriate, including
without limitation, (i) a telephone or other support system for such equipment,
(ii) trash receptacles, (iii) a branch computer terminal, with all supporting
telecommunications equipment; (iv) a customer service phone; (v) a merchant
depository; and/or (vi) such other equipment and accessories as are or become
normally provided by Tenant in connection with the operation of the ATM (which
ATM and such additional equipment and features are collectively referred to as
the "ATM Facilities").
b. Tenant, at its cost, shall obtain all required governmental or
quasi-governmental permits and approvals for Tenant’s installation of the ATM,
and such installation shall be performed strictly in accordance with all
applicable laws, ordinances, rules or regulations of any governmental or
quasi-governmental authority and at Tenant’s sole cost and expense. All
construction work by or on behalf of Tenant in connection with the installation
of the ATM Facilities shall be at Tenant’s sole cost and shall be performed in a
good workmanlike manner, and in such a manner as to not unreasonably interfere
with the operation of business by any other occupant of the Retail Center and
shall be diligently prosecuted to completion. In accordance with the provisions
of the Tenant Work Letter attached hereto as Exhibit “B-2”, Tenant shall provide
Landlord for Landlord’s prior written approval (which approval shall not be
unreasonably withheld, conditioned or delayed) with detailed, plans and
specifications professionally prepared by a duly licensed architect or
structural engineer regarding the ATM Facilities.
c. Tenant shall install at Tenant’s sole cost electric and/or telephone conduits
or wires or connect to same and to such other facilities as are reasonably
necessary or convenient to install and operate the ATM Facilities from locations
designated by Landlord, and such installations shall be subject to Landlord's
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant shall obtain separate telephone lines for the ATM
Facilities and shall pay all telephone charges directly to the provider. Tenant
shall use reasonable efforts to obtain any new utility service which may be
required. Landlord agrees to cooperate at no cost to Landlord in good faith to
facilitate Tenant's installation of the ATM Facilities. At Landlord's option,
Landlord may, at Tenant’s expense, provide for the installation of a separate
electrical meter or submeter at the ATM Facilities for the exclusive use of
Tenant.
d. Notwithstanding anything to the contrary contained herein, Tenant’s right to
install and operate the ATMs is conditioned upon compliance with the California
Financial Code Section 13000 et seq. (i.e., the “ATM Lighting Law”). Tenant
acknowledges and agrees that Landlord shall have no obligation whatsoever to
perform any work or expend any money as may be necessary to comply with the ATM
Lighting Law. Accordingly, in the event the ATM Lighting Law requires additional
lighting or other installations, modifications, alterations or improvements to
the Building (collectively, “ATM Compliance Work”), Landlord shall not be
obligated to perform such ATM Compliance Work but shall permit Tenant to perform
it. In the event Tenant elects for Landlord to perform any necessary ATM
Compliance Work within the Building, Tenant shall reimburse Landlord (separate
and apart from Operating Expenses) within thirty (30) days following written
demand for all such

- 7 -

--------------------------------------------------------------------------------



costs and expenses incurred by Landlord in connection therewith, together with a
five percent (5%) supervision fee.
e. Tenant acknowledges and agrees that Landlord shall not be liable for any
damage, death or injury occurring on or about the Building as a result of or in
connection with the use and operation of the ATM. As an inducement to Landlord,
Tenant hereby agrees to indemnify, defend and hold harmless Landlord from and
against any and all damage, injury, claims, liabilities, suits, costs and
expenses arising out of or in connection with the use and operation of the ATM
and ATM Facilities, whether occurring in the Premises or in the Building, except
to the extent caused by the negligence or willful misconduct of Landlord or its
agents, employees, contractors or invitees. Tenant, at its sole cost and
expense, shall install and maintain a video surveillance system to monitor the
actions of its customers and invitees with respect to the use of the ATM. Tenant
acknowledges and agrees that Landlord shall not be obligated to provide any
security for the ATM, any security provided by Landlord will be in addition to,
and not in lieu of, Tenant’s security, and no security provided by Landlord
shall be deemed to alleviate or reduce Tenant’s required security.
1.5 Re-measurement of the Premises. Following completion of the portion of the
Landlord Improvements required to be completed prior to delivering the Premises
to Tenant, Landlord shall cause its architect to measure the rentable square
feet in the Premises and certify (the “Certification”) to Landlord and Tenant
the correct dimensions in accordance with the 2017 BOMA office standard. If
Landlord’s measurements reveal a rentable area which is different from the
rentable area provided for in Section 6 of the Summary of Basic Lease
Information above, Tenant shall have the right to dispute Landlord’s
measurement, by written notice to Landlord within thirty (30) days following the
date of the Certification, in which event either (a) Landlord and Tenant shall
mutually agree on the rentable area of the Premises, or (b) Landlord and Tenant
shall agree to promptly have the space measured by an independent architect
mutually acceptable to Landlord and Tenant in which event Landlord and Tenant
agree to abide by such measurement. The cost of the architect mutually
acceptable to Landlord and Tenant shall be borne equally by Landlord and Tenant.
Upon the determination of the actual rentable area of the Premises, the monthly
Base Rent and all other charges payable by Tenant hereunder, Tenant’s Share, and
the amount of the Allowance, shall be adjusted to reflect the rentable area of
the Premises.
2. Lease Term. The terms and provisions of this Lease shall be effective as of
the date of this Lease except for the provisions of this Lease relating to the
payment of Rent. The term of this Lease (the “Lease Term”) shall be as set forth
in Section 7.1 of the Summary and shall commence on the date (the “Lease
Commencement Date”) set forth in Section 7.2 of the Summary, and shall terminate
on the date (the “Lease Expiration Date”) set forth in Section 7.4 of the
Summary, unless this Lease is sooner terminated as hereinafter provided. For
purposes of this Lease, the term “Lease Year” shall mean each consecutive twelve
(12) month period during the Lease Term; provided, however, that the last Lease
Year shall end on the Lease Expiration Date. This Lease shall not be void,
voidable or subject to termination, nor, except as provided herein, shall
Landlord be liable to Tenant for any loss or damage, resulting from Landlord’s
inability to deliver the Premises to Tenant by any particular date. Following
the Lease Commencement Date, Landlord may deliver to Tenant a notice of Lease
Term dates in the form
- 8 -

--------------------------------------------------------------------------------



as set forth in Exhibit “C,” attached hereto, which factually correct notice
Tenant shall execute and return to Landlord within twenty (20) days of receipt
thereof.
3. Base Rent.
Tenant shall pay, without notice or demand, to Landlord or Landlord’s agent at
the management office of the Retail Area, or at such other place as Landlord may
from time to time designate in writing on thirty (30) day prior notice, in
currency or a check for currency or by wire transfer, in each event consisted of
United States currency, which, at the time of payment, is legal tender for
private or public debts in the United States of America, base rent (“Base Rent”)
as set forth in Section 8 of the Summary, payable in equal monthly installments
as set forth in Section 8 of the Summary in advance commencing on the Lease
Commencement Date and continuing on or before the last day of each and every
calendar month thereafter during the Lease Term (as may be extended), without
any setoff or deduction whatsoever (except as expressly provided in this Lease).
4. Additional Rent.
4.1 Additional Rent. In addition to paying the Base Rent specified in Article 3
above, as of January 1, 2021, Tenant shall pay as additional rent Tenant’s Share
of the annual Direct Expenses which are in excess of the Direct Expenses for the
Base Year (as those terms are defined below) allocated by Landlord to the Retail
Area pursuant to Section 4.5 below. Such additional rent, together with any and
all other amounts payable by Tenant to Landlord pursuant to the terms of this
Lease, shall be hereinafter collectively referred to as the “Additional Rent.”
The Base Rent and Additional Rent are herein collectively referred to as the
“Rent” and shall constitute “Rent” within the meaning of California Civil Code
Section 1951(a). All amounts due under this Article 4 as Additional Rent shall
be payable for the same periods and in the same manner, time and place as the
Base Rent (except as otherwise expressly provided in this Article 4). Without
limitation on other obligations of Tenant which shall survive the expiration of
the Lease Term, the obligations of Tenant to pay the Additional Rent provided
for in this Article 4 or of Landlord to refund any overcharges shall survive the
expiration of the Lease Term, to the extent same is attributable to the time
period prior to the Lease Term. If Tenant disputes that an amount is due and
owing by it pursuant to this Lease, Tenant shall have the right, without waiving
any rights held by it at law or in equity, to pay any such amount under protest
and thereafter to seek recovery of all or any part thereof from Landlord. Any
invoice for Additional Rent (other than Tenant’s Share of the annual Direct
Expenses which are in excess of the Direct Expenses for the Base Year) shall be
separate and apart from the invoice for Base Rent, and shall clearly label and
identify general expense categories.
4.2 Definitions. As used in this Article 4, the following terms shall have the
meanings hereinafter set forth:
4.2.1 “Base Year” shall be as set forth in Section 9.1 of the Summary.
4.2.2 “Calendar Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires.
4.2.3 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

- 9 -

--------------------------------------------------------------------------------



4.2.4 “Expense Year” shall mean each Calendar Year, provided that Landlord, upon
notice to Tenant, may change the Expense Year from time to time to any other
twelve (12) consecutive-month period, and, in the event of any such change,
Tenant’s Share of increases in Direct Expenses allocated to the Retail Area
pursuant to Section 4.5 below shall be equitably adjusted for any Expense Year
involved in any such change.
4.2.5 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord shall pay during, and which are properly
allocated to, any Expense Year because of, or in connection with, the
management, maintenance, repair, replacement, restoration or operation of the
Real Property (including the Building Parking Areas) including, without
limitation, any amounts paid for: (i) the cost of operating, maintaining,
repairing and managing the utility systems, mechanical systems, sanitary and
storm drainage systems, and any escalator and/or elevator systems, and the
Common Areas, and the cost of supplies and equipment and maintenance and service
contracts in connection therewith; (ii) the cost of licenses, certificates,
permits and inspections and the cost of reasonable and good faith contests of
the validity or applicability of any governmental enactments which may affect
Operating Expenses, and the costs incurred in connection with the implementation
and operation of a governmentally mandated transportation management system
program or similar program; (iii) the cost of insurance carried by Landlord, in
such amounts and with such deductibles as Landlord may reasonably determine or
as may be required by any mortgagees or the lessor of any underlying or ground
lease affecting the Real Property, Retail Area and/or the Building to the extent
such insurance coverage is not greater (nor the deductibles less) than those
customarily carried by the landlords of Comparable Buildings (as defined in
Section 6.2) (except as required to be carried by Landlord under Section 10.2 of
this Lease); (iv) the cost of landscaping, Building standard re-lamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Building, Retail Area and Real Property; (v) the cost of
parking area repair, restoration, and maintenance, including, but not limited
to, resurfacing, repainting, touch up or painting, restriping, and cleaning;
(vi) reasonable fees, charges and other out of pocket costs, including
consulting fees, legal fees and accounting fees (excluding accounting fees for
audits of the Direct Expenses more frequently than on an annual basis), of all
contractors engaged by Landlord or otherwise reasonably incurred by Landlord in
connection with the management, operation, maintenance and repair of the
Building, Retail Area and Real Property; (vii) any equipment rental agreements
or management agreements (including the cost of any management fee paid by or to
Landlord and the fair rental value of any office space actually used for
management purposes solely related to the Real Property to the extent the size
of such office space does not exceed that customarily utilized by other
landlords of Comparable Buildings in connection with the management of such
buildings); (viii) wages, salaries and other compensation and benefits of all
persons engaged in the operation, management, maintenance or security of the
Building, Retail Area and Real Property (but not including any persons holding a
position above the level of Building and Retail Area manager), and employer’s
social security taxes, unemployment taxes or insurance, and any other taxes
which may be levied on such wages, salaries, compensation and benefits;
provided, that if any employees of Landlord provide services for more than one
building of Landlord, then a prorated portion of such employees’ wages, benefits
and taxes shall be included in Operating Expenses based on the portion of their

- 10 -

--------------------------------------------------------------------------------



working time devoted to the Building and/or Retail Area, and provided further,
that no portion of any employees wages, benefits, or taxes allocable to time
spent on the development or marketing of the Building and/or Retail Area shall
be included in Operating Expenses; (ix) payments under any easement, license,
operating agreement, declaration, restrictive covenant, underlying or ground
lease (excluding rent), or instrument pertaining to the sharing of costs by the
Building, Retail Area or Real Property (the “Underlying Agreement”) included in
the Base Year and which would otherwise be subject to pass thru as provided
herein, and if not included in the Base Year, if the same subsequently accrue,
the amount that would have been in the Base Year had such Underlying Agreement
been in existence during the Base Year shall be included in the Base Year; (x)
operation, repair, maintenance and, to the extent reasonably necessary,
replacement of all “Systems and Equipment,” as that term is defined in Section
4.2.6 of this Lease, and components thereof; provided that if any such cost is a
capital expenditure, such cost shall be amortized on a straight line basis
(including interest on the unamortized cost) over its reasonably anticipated
useful life, even if such life extends beyond the Lease Term; (xi) the cost of
janitorial service (including, without limitation, any janitorial services
provided to the Retail Area) (provided, however, Operating Expenses shall not
include the cost of janitorial services provided to the Premises or the premises
of other tenants of the Real Property during the period, if any, that such
janitorial services with respect to the Premises are directly provided and paid
for by Tenant pursuant to Section 6.2.4 below), alarm and security service,
window cleaning, trash removal, replacement of wall and floor coverings, ceiling
tiles and fixtures in utility rooms, corridors, restrooms and other common or
public areas or facilities and tables, chairs and other furniture located in the
Common Areas serving the Retail Area (but not costs relating to any elective
remodeling (as opposed to replacement in the ordinary course due to wear and
tear, including but not limited to, the Landlord Improvements), maintenance and
replacement of curbs and walkways, and non-structural repair to roofs; (xii)
subject to Section 4.2.5.1(ix), amortization (including interest on the
unamortized cost) of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Retail Area and
Real Property, with such amortization to be on a straight line basis over the
reasonably anticipated useful life of the applicable item, even if such life
extends beyond the Lease Term, (xiii) all actual charges for utilities for the
Real Property which Landlord shall pay during any Expense Year, including, but
not limited to, the costs of water, sewer and electricity, and the costs of HVAC
and other utilities, as well as related fees, assessments and surcharges;
provided, however, that Operating Expenses shall not include the cost of
utilities provided to the Premises or the premises of other tenants to the
extent such utilities are directly paid for by Tenant pursuant to Section 6.1
below, and (xiv) the cost of any capital improvements or other costs which are
(I) reasonably intended and reasonably expected to serve as a labor-saving
device or to effect other economies in the operation or maintenance of the
Building, Retail Area or Real Property, to the extent of cost savings reasonably
anticipated by Landlord, or (II) made to the Building, Retail Area or Real
Property after the Lease Commencement Date that are required under any
governmental law or regulation, except for capital improvements or costs to
remedy a condition existing as of the Lease Commencement Date (“Applicable
Date”) which a federal, state or municipal governmental authority, if it had
knowledge of such condition as of the Applicable Date, would have then required
to be remedied pursuant to governmental laws or regulations in their form
existing as of the Applicable Date; provided, however, that if such cost is a
capital expenditure, such cost shall be amortized on a straight line basis
(including interest on the unamortized cost) over its reasonably anticipated
useful life, even if such life extends

- 11 -

--------------------------------------------------------------------------------



beyond the Lease Term. If Landlord is not furnishing any particular work or
service (the cost of which, if performed by Landlord, would be included in
Operating Expenses) to a tenant who has undertaken to perform such work or
service in lieu of the performance thereof by Landlord, Operating Expenses shall
he deemed to be increased by an amount equal to the additional Operating
Expenses which would reasonably have been incurred during such period by
Landlord if it had at its own expense furnished such work or service to such
tenant. If the Building and/or Retail Area are not at least one hundred percent
(100%) occupied with all tenants and occupants paying full rent (as opposed to
free rent, half rent, partial rent, and the like) during all or a portion of any
Expense Year (including the Base Year), Landlord shall make an appropriate
adjustment to the variable components of Operating Expenses for such year or
applicable portion thereof, employing sound accounting and management
principles, to determine reasonably the amount of Operating Expenses that would
have been paid had the Building and/or Retail Area been at least one hundred
percent (100%) occupied (with all tenants and occupants paying full rent, as
opposed to free rent, half rent, partial rent, and the like); and the amount so
reasonably determined shall be deemed to have been the amount of Operating
Expenses for such year, or applicable portion thereof. Landlord (x) shall not
collect or be entitled to collect from Tenant an amount in excess of Tenant’s
Share of one hundred percent (100%) of the Operating Expenses, and (y) shall
reduce the amount of the Operating Expenses by any refund or discount received
by Landlord in connection with any expenses previously included in Operating
Expenses.
4.2.5.1  Exclusions from Operating Expenses. Notwithstanding the foregoing, for
purposes of this Lease, Operating Expenses shall not, however, include:
(i) bad debt expenses and interest, principal, points and fees on debts (except
in connection with the financing of items which may be included in Operating
Expenses) or on any mortgage or mortgages or any other debt instrument
encumbering the Building, Retail Area and/or the Real Property (including the
land on which the Building, Retail Area and/or the Real Property is situated) or
any amortization thereon;
(ii) marketing costs, including leasing commissions, attorneys’ fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with any lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Building and/or Retail Area, including attorneys’ fees
and other costs and expenditures incurred in connection with disputes with
present or prospective tenants or other occupants of the Building and/or Retail
Area;
(iii) real estate brokers’ leasing commissions or any other tenant concessions;
(iv) costs, including permit, license and inspection costs, incurred with
respect to the installation of other tenants’ or occupants’ improvements made
for tenants or other occupants in the Building and/or Retail Area or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants in the Building and/or Retail Area;
(v) the cost of providing any service directly to and payable by any tenant;
provided, however, Landlord shall directly charge, and enforce its right to
collect such direct charges from, tenants for any above-standard services in a
nondiscriminatory manner;

- 12 -

--------------------------------------------------------------------------------



(vi) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(vii) costs of any items (including, but not limited to, costs incurred by
Landlord for the repair or damage to the Building, Retail Area or Real Property)
to the extent Landlord receives reimbursement from insurance proceeds or would
have received reimbursement from insurance proceeds if Landlord had carried the
insurance required to be carried by Landlord hereunder (such proceeds to be
deducted from Operating Expenses in the year in which they are received or would
have been received, as the case may be) or from a third party, such proceeds to
be credited to Operating Expenses in the year in which received, except that any
deductible amount under any insurance policy (to the extent such deductible is
consistent with Landlord’s insurance obligations set forth in Section 10.2
below) shall be included within Operating Expenses; provided, however, that any
earthquake repair costs (regardless of whether such costs are covered by
insurance), and/or deductible amounts for earthquake and/or terrorism insurance
policies carried by Landlord, if any, included in Operating Expenses only to the
extent they do not exceed five percent (5%) of the total Operating Expenses
(including the costs of any repair or replacement of any items damaged as a
result of such earthquake or terrorist act, as the case may be) for any single
Expense Year, and to the extent such costs exceed five percent (5%) of the total
Operating Expenses for any single Expense Year, such excess costs shall be
included in Operating Expenses in the immediately next subsequent Expense
Year(s) (but in no event shall such included excess costs exceed five percent
(5%) of the total Operating Expenses for any single subsequent Expense Year(s)).
To the extent any such earthquake repair costs (regardless of whether such costs
are covered by insurance), and/or deductible amounts pertain to costs of repairs
or improvements, which costs are included in Operating Expenses pursuant to the
foregoing and are capital improvements under generally accepted accounting
principles, such costs shall be amortized on a straight line basis (including
interest on the unamortized cost) over the reasonably anticipated useful life of
such capital item (except in no event shall such anticipated useful life for
purposes of this clause (vii) be less than five (5) years or greater than
thirty-five (35) years) and shall be subject to the cap of not collectively
exceeding five percent (5%) of the total Operating Expenses for any single
Expense Year;
(viii) costs of capital improvements, capital repairs or capital replacements,
except those specifically permitted (and subject to the conditions contained
therein) in clauses (x), (xii) and (xiv) of Section 4.2.5 above or clauses (vii)
or (x) of this Section 4.2.5.1;
(ix) rentals and other related expenses for leasing a heating, ventilation and
air conditioning system, elevators, or other items (except when needed in
connection with normal repairs and maintenance of the Building, Retail Area
and/or Real Property) which if purchased, rather than rented, would constitute a
capital improvement not included in Operating Expenses pursuant to this Lease;
(x) depreciation, amortization and interest payments, except (A) in connection
with capital improvements, capital repairs or capital replacements specifically
permitted in clauses (x), (xii) or (xiii) of Section 4.2.5 above or clause (vii)
of this Section 4.2.5.1, or (B) on materials, tools, supplies and vendor-type
equipment purchased by Landlord to enable Landlord to supply services for which
Landlord might otherwise contract with a third party, provided such
depreciation, amortization and interest payments would otherwise have
- 13 -

--------------------------------------------------------------------------------



been included in the charge for such third party’s services, all as determined
in accordance with generally accepted accounting principles, consistently
applied; and provided that in any case where depreciation or amortization is
permitted or required pursuant to the foregoing, the item shall be amortized on
a straight line basis over its reasonably anticipated useful life, even if such
life extends beyond the Lease Term;
(xi) costs incurred by Landlord for alterations (including structural
additions), repairs, equipment and tools which are of a capital nature and/or
which are considered capital improvements or replacements under generally
accepted accounting principles, consistently applied, except as specifically
included in Operating Expenses pursuant to clauses (x), (xii), and (xiii) of
Section 4.2.5 above or clauses (vii) or (x) of this Section 4.2.5.1;
(xii) expenses in connection with services, materials or other benefits (A) for
which Tenant or any other tenants or occupants of the Building and/or Retail
Area are charged directly , or (B) which are not offered or made available to
Tenant, but are offered and made available to other tenants of the Building
and/or Retail Area without charge;
(xiii) costs incurred by Landlord due to the violation by Landlord or any tenant
of the terms and conditions of any lease of space in the Building and/or Retail
Area;
(xiv) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in the Building, Retail Area
and/or Real Property to the extent the same exceeds the costs of such goods
and/or services provided by unaffiliated third parties on a competitive basis;
(xv) Landlord’s general corporate overhead and general and administrative
expenses;
(xvi) advertising and promotional expenditures, and costs of signs in or on the
Building and/or Retail Area or Real Property identifying the owner of the
Building and/or Retail Area or other tenants’ signs;
(xvii) electric power costs or other utility costs for which any tenant directly
contracts with the local public service company;
(xviii) tax penalties incurred as a result of Landlord’s negligence, inability
or unwillingness to make payments or file returns when due;
(xix) costs arising from Landlord’s charitable or political contributions or the
payment of Builders and Owners Management Association dues;
(xx) costs of installing, maintaining and operating any specialty service
operated by Landlord including without limitation, any luncheon club,
communications facility, observatory or athletic facility, and/or the repair
thereof;
(xxi) the amounts of the management fee paid or charged by Landlord in
connection with the management of the Building, Retail Area and Real Property
(including the common areas of the Building, Retail Area and Real Property) to
the extent such management fee is in excess of the lesser of (A) management fees
customarily paid or charged
- 14 -

--------------------------------------------------------------------------------



by landlords of other first-class retail projects that are a part of office
buildings in the Downtown Los Angeles, California area, or (B) three percent
(3%) of gross revenues of the Building, Retail Area and Real Property, as such
gross revenues are customarily and reasonably calculated by landlords of such
first-class retail projects that are a part of office buildings (including the
gross-up of such revenues, with such gross-up to be determined assuming all
tenants and occupants paying full rent, as opposed to free rent, half rent,
partial rent, and the like); provided, however, if the percentage rate used for
calculating such management fee (on a percentage of gross revenues basis)
included in Operating Expenses for any Expense Year after the Base Year exceeds
the applicable percentage rate used for calculating such management fee (on a
percentage of gross revenues basis) included in the Base Year, then for each
such Expense Year during which such higher percentage rate is so used, such
percentage rate for the Base Year (for purposes of calculating the Operating
Expenses during the Base Year) shall be increased to equal the same percentage
rate for such applicable Expense Year;
(xxii) costs necessitated by or resulting from the negligence or willful
misconduct of Landlord, or any of its agents, employees or independent
contractors including, but not limited to, tax penalties incurred as a result of
Landlord’s negligence, inability or unwillingness to make payments or file
returns when due;
(xxiii) any ground lease rental or reserves;
(xxiv) costs associated with the operation of the business of the person or
entity which constitutes Landlord, as the same are distinguished from the costs
of operation and management of the Building, Retail Area and Real Property;
(xxv) costs of any items to the extent Landlord receives reimbursement through
warranties or service contracts (such proceeds to be credited to Operating
Expenses in the year in which received);
(xxvi) Landlord’s travel expenses;
(xxvii) intentionally omitted;
(xxviii) the following costs and expenses attributable to the Building Parking
Areas: (A) the wages and salaries of any clerks, attendants or other personnel
engaged in the operation of the Building Parking Area and any fee or
compensation paid to any operator of the Building Parking Area; (B) the cost and
expense of any daily and weekly cleaning and maintenance of the Building Parking
Area; and (C) the extra cost and expense attributable to any special insurance
coverage specifically relating to the operation of the

- 15 -

--------------------------------------------------------------------------------



Building Parking Area, as opposed to the general operation of the Building and
Real Property; and
(xxix) the costs described in clauses (1) through (4) of Sections 29.31.2 of
this Lease.
4.2.5.2  Refunds. Operating Expenses shall be reduced by the amounts of any cash
reimbursements, refunds or credits received by Landlord (net of the reasonable
costs and expenses of obtaining the same, if any) with respect to any item of
cost that is included in Operating Expenses other than reimbursements by other
tenants in the nature of Operating Expenses similar to those required of Tenant.
Landlord shall make payment for goods, utilities and services in a timely manner
to obtain the maximum possible discount consistent with the customary practices
of the landlords of the Comparable Buildings. In the event any such
reimbursement, refund or credit is received by Landlord in a later calendar
year, it shall be applied against the Operating Expenses for the year in which
the expense was incurred. No item of expense shall be included in or deducted
from Operating Expenses more than once under any circumstance. Landlord shall
use its best efforts in good faith to effect an equitable proration of bills for
services rendered to the Real Property and to any other property owned by
Landlord.
4.2.6 “Systems and Equipment” shall mean any plant, machinery, transformers,
duct work, cable, wires, and other equipment, facilities, and systems designed
to supply heat, ventilation and air conditioning (“HVAC”) and humidity or any
other services or utilities, or comprising or serving as any component or
portion of the electrical, gas, steam, plumbing, sprinkler, communications,
alarm, security, or fire/life safety systems or equipment, or any other
mechanical, electrical, plumbing, electronic, computer or other systems or
equipment which serve the Building, Retail Area and/or Real Property in whole or
in part.
4.2.7 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Building
and/or Real Property), which Landlord shall pay during and are appropriately
allocated to any Expense Year (without regard to any different fiscal year used
by such governmental or municipal authority) because of or in connection with
ownership, leasing and operation of the Real Property, including the Building
Parking Area. For purposes of this Lease, Tax Expenses for the Base Year
(hereinafter referred to as the “2020 Base Year”) and each Expense Year after
the 2020 Base Year shall be calculated as if the Building were fully occupied,
all landlord and tenant improvements (including, without limitation, the Tenant
Improvements and Landlord Improvements) in the Building and Real Property were
fully constructed and the Real Property, the Building and all improvements in
the Building were fully assessed as of the Second Commencement Date for real
estate tax purposes, and without excluding any Tax Increase (as defined in
Section 4.9 below), subject to any Proposition 13 protection provided in Section
4.9 below.



- 16 -

--------------------------------------------------------------------------------



4.2.7.1  Tax Expenses shall include, without limitation:
(i) any tax on Landlord’s rent, right to rent or other income from the Real
Property or as against Landlord’s business of leasing any of the Real Property;
(ii) except as otherwise provided in Section 4.8 below, any assessment, tax,
fee, levy or charge in addition to, or in substitution, partially or totally, of
any assessment, tax, fee, levy or charge previously included within the
definition of real property tax, it being acknowledged by Tenant and Landlord
that Proposition 13 was adopted by the voters of the State of California in the
June 1978 election (“Proposition 13”) and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants (it is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies, and charges and all similar
assessments, taxes, fees, levies and charges be included within the definition
of Tax Expenses for purposes of this Lease);
(iii) any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax with respect to the receipt of such rent, or
upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and
(iv) any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises.
4.2.7.2  If the method of taxation of real estate prevailing at the time of
execution hereof shall be, or has been, altered so as to cause the whole or any
part of the taxes now, hereafter or heretofore levied, assessed or imposed on
real estate to be levied, assessed, or imposed upon Landlord, wholly or
partially, as a capital levy or otherwise, or on or measured by the rents
received therefrom, then such new or altered taxes attributable to the Real
Property, including the Building Parking Area, shall be included within the term
“Tax Expenses” except that the same shall not include any enhancement of said
tax attributable to other income of Landlord. In no event shall Tax Expenses for
any Expense Year be less than the component of Tax Expenses comprising a portion
of the Base Year.
4.2.7.3  In the event that either Landlord or Tenant shall desire to contest in
good faith the validity or amount of any Tax Expenses, then, at Landlord’s
option, either (i) Landlord shall diligently pursue claims for reductions in the
Tax Expenses, (ii) Tenant may pursue such claims with Landlord’s concurrence, in
the name of Landlord, or (iii) Tenant may pursue such claims in the name of
Landlord without Landlord’s concurrence. If either Landlord agrees to pursue
such claims or concurs in the decision to pursue such claims but elects to have
them pursued by Tenant, the cost of such proceedings shall be paid by Landlord
and included in Tax Expenses in the Expense Year such expenses are paid. If
Tenant pursues such claims without obtaining Landlord’s concurrence and such
contest is successful, then to the extent of the cumulative tax savings
achieved, Landlord shall pay to or reimburse Tenant the cost

- 17 -

--------------------------------------------------------------------------------



of such proceedings, and include such cost in Tax Expenses in the year so paid
or reimbursed by Landlord. No contest of Tax Expenses by either party shall
involve the possibility of forfeiture, sale or disturbance of Landlord’s
interest in the Building or Real Property, or Landlord’s or Tenant’s interest in
the Premises, and all Tax Expenses shall be paid prior to such contest.
4.2.7.4  Tax refunds shall be deducted from Tax Expenses in the Expense Year
they are received by Landlord.
4.2.7.5  There shall be excluded from Tax Expenses: (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent applicable to Landlord’s general or net income (as opposed to
rents, receipts or income attributable to operations at the Building or Real
Property); (ii) any items included as Operating Expenses; and (iii) any items
paid by Tenant under Section 4.4 below; and (iv) taxes attributable to leasehold
improvements in excess of the “Cut-Off Point” (as defined below).
4.2.7.6  Subject to the right to contest the validity or amount of any Tax
Expense as provided above, Landlord shall pay before delinquency and before any
fine, penalty or interest is due thereon, every real estate tax, assessment,
license fee, excise or other charge (however described) which is imposed, levied
or assessed or charged by any governmental or quasi-governmental authority
having jurisdiction and which is payable in respect of the Lease Term upon, or
on account of, the Building or the Real Property
4.2.7.7  If the Tax Expenses component of the Base Year includes special
assessments from a prior period and such special assessments terminate during
the Lease Term, then from and after the date of such termination of the special
assessment, the Tax Expenses included in the Base Year shall be deemed to be
reduced by the amount of such special assessment so that Tenant pays its full
Tenant’s Share of increases in the Tax Expenses during the Lease Term.
4.2.7.8  If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof by Landlord for any reason,
including, without limitation, error or reassessment by applicable governmental
or municipal authorities, (A) to the extent of any Excess (as hereinafter
defined), Tenant shall pay Landlord Tenant’s Share of such increased Tax
Expenses, within thirty (30) days after receipt by Tenant of a notice from
Landlord of such increase, including reasonably satisfactory evidence and
explanation of such increase, along with the calculation of Tenant’s Share of
such increase, and (B) if such increase is attributable to the Base Year, the
Tax Expenses for such Base Year shall be increased to reflect the same.
4.2.8 “Tenant’s Share” shall mean the percentage set forth in Section 9.2 of the
Summary. Tenant’s Share was calculated by multiplying the number of square feet
of rentable square feet of the Premises by 100 and dividing the product by the
total rentable square feet of the Retail Area (i.e., 24,833 rentable square
feet).



- 18 -

--------------------------------------------------------------------------------



4.3 Calculation and Payment of Additional Rent.
4.3.1 Calculation of Tenant’s Share of Direct Expenses. If for any Expense Year
after calendar year 2020 ending or commencing within the Lease Term, Tenant’s
Share of Direct Expenses for such Expense Year exceeds Tenant’s Share of Direct
Expenses for the Base Year, then Tenant shall pay to Landlord, in the manner set
forth in Section 4.3.2 below, and as Additional Rent, an amount equal to the
excess (the “Excess”).
4.3.2 Statement of Actual Direct Expenses and Payment By Tenant. Landlord shall
endeavor to give to Tenant on or before the first day of May following the end
of each Expense Year, a statement (the “Statement”) which Statement shall be
itemized on a line-by-line basis and shall state the Direct Expenses incurred or
accrued for such preceding Expense Year, that are allocated to the Retail Area
pursuant to Section 4.5 below, Tenant’s Share thereof, and any Excess. Upon
receipt of the Statement for each Expense Year ending during the Lease Term, if
any Excess, Tenant shall pay, upon the later to occur of its next installment of
Base Rent due or within thirty (30) days after receipt of the Statement, the
full amount of Tenant’s Share of any Excess of Direct Expenses for such Expense
Year so allocated to the Retail Area, less the amounts, if any, paid during such
Expense Year as Estimated Excess (as hereinafter defined). If the amount of
Tenant’s Share of any Excess of Direct Expenses is less than the amount paid by
the Tenant as Estimated Excess during the applicable period of the Expense Year
(but, in each case, not including any period of the Expense Year which occurred
after this Lease has terminated or expired), Landlord shall pay the difference
(“Tenant Refund”) to Tenant together with the applicable Statement, even if this
Lease has terminated or expired. In the event that Landlord shall fail to pay
any Tenant Refund specified in a particular Statement concurrent with delivery
of such Statement, Tenant shall be entitled to offset such Tenant Refund against
the Rent next due under this Lease. In the event that Landlord shall fail to
deliver the Statement on or before May 1 of a particular year, and when
subsequently delivered the Statement reveals that a Tenant Refund is due, such
Tenant Refund shall bear interest at the Interest Rate (as hereinafter defined)
from such preceding April 1 until paid by Landlord, or if Landlord fails to pay
such Tenant Refund concurrently with delivery of the Statement, until such time
as such Tenant Refund is applied against Rent due under this Lease. The failure
of Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord from enforcing its rights under this Article 4. Even though
the Lease Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Share of the Direct Expenses for the Expense
Year in which this Lease terminates, if an Excess is present, Tenant shall
within thirty (30) days of receipt of a Statement setting forth the Excess pay
to Landlord an amount as calculated pursuant to the provisions of Section 4.3.1
above, less any amounts owed from Landlord to Tenant. The provisions of this
Section 4.3.2 shall survive the expiration or earlier termination of the Lease
Term.
4.3.3 Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give to Tenant on or before the first day of April, a yearly expense
estimate statement (the “Estimate Statement”) which Estimate Statement shall be
itemized on a line-item by line-item basis and shall set forth Landlord’s
reasonable estimate (the “Estimate”) of what the total amount of Direct Expenses
allocated to the Retail Area for the then-current Expense Year shall be and
Tenant’s Share of the Excess thereof (the “Estimated Excess”). Except as
provided in Section  4.3.2 above, the failure of Landlord to timely furnish the
Estimate Statement

- 19 -

--------------------------------------------------------------------------------



for any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Direct Expenses under this Article 4. If pursuant to the Estimate
Statement an Estimated Excess is calculated for the current Expense Year, Tenant
shall pay, within thirty (30) days after Tenant’s receipt of the Estimate
Statement, a fraction of the Estimated Excess for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this Section
4.3.3). Such fraction shall have as its numerator the number of months which
have elapsed in such current Expense Year to the month of such payment, both
months inclusive, and shall have twelve (12) as its denominator. Until a new
Estimate Statement is furnished, Tenant shall pay monthly, with the monthly Base
Rent installments, an amount equal to one-twelfth (1/12) of the total Estimated
Excess set forth in the previous Estimate Statement delivered by Landlord to
Tenant.
4.4 Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord upon written demand (together with reasonably
satisfactory evidence and calculation of the applicable payment) for, or pay
directly (if appropriate), for any and all taxes or assessments required to be
paid by Landlord (except to the extent included in Tax Expenses by Landlord),
excluding state, local and federal personal or corporate income taxes measured
by the net income of Landlord from all sources and estate and inheritance taxes,
whether or not now customary or within the contemplation of the parties hereto,
when:
4.4.1 said taxes are measured by or reasonably attributable to the cost or value
of Tenant’s equipment, furniture, fixtures and other personal property located
in the Premises, or by the cost or value of any leasehold improvements made in
or to the Premises by or for Tenant, to the extent the cost or value of such
leasehold improvements exceeds the cost or value of a build-out as existing as
of the Lease Commencement Date (together with the value of the Tenant
Improvements to be constructed by Tenant) determined by Landlord regardless of
whether title to such improvements shall be vested in Tenant or Landlord;
4.4.2 said taxes are assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Real Property, Retail Area and/or
the Building Parking Areas;
4.4.3 said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises; or
4.4.4 Said taxes are measured by or reasonably attributable to (a) the cost or
value of Tenant’s equipment, furniture, fixtures and other personal property
located in the Premises, or (b) the cost or value of any leasehold improvements
made in or to the Premises by or for Tenant, to the extent the cost or value of
such leasehold improvements exceeds those existing as of the Lease Commencement
Date (plus the value of the Tenant Improvements to be performed by Tenant).
4.5 Cost Pools. Landlord shall, from time to time, equitably allocate some or
all of the Direct Expenses for the Building and Real Property among different
portions or occupants of the Building and Real Property, including retail and
office areas (the “Cost Pools”), in Landlord’s reasonable discretion. The Direct
Expenses within each such Cost Pool shall be allocated and charged to the
tenants within such Cost Pool in an equitable manner. In the event

- 20 -

--------------------------------------------------------------------------------



the components of the Cost Pools change between the Base Year and any subsequent
Expense Year, the Cost Pools included in Direct Expenses for the Base Year shall
be modified to be consistent with the allocation in the Expense Year. Tenant’s
payment of Tenant’s Share of Direct Expense is based on the Direct Expenses
relating to the office areas of the Building and Real Property, and shall
exclude any Direct Expenses exclusively relating to the retail areas.
4.6 Allocation of Direct Expenses. The parties acknowledge that the Retail Area
is part of an office and retail project consisting of the Building and the
Retail Area, and that certain of the costs and expenses incurred in connection
with the Real Property (i.e., certain of the Direct Expenses) shall be shared
among the Building and the Retail Area, while certain other costs and expenses
which are solely attributable or exclusively pertaining to the Building and/or
the Retail Area, as applicable, shall be allocated directly to the Building
and/or the Retail Area, respectively. Accordingly, as set forth in Sections 4.1
through 4.5 above, Direct Expenses are determined annually for the Real Property
as a whole, and a portion of the Direct Expenses, which portion shall be
reasonably determined by Landlord on an equitable basis, shall be allocated to
the Retail Area (as opposed to the Office Building), and such portion so
allocated shall be the amount of Direct Expenses payable with respect to the
Retail Area upon which Tenant’s Share shall be calculated. Such portion of the
Direct Expenses allocated to the Retail Area and payable by Tenant hereunder
shall include all Direct Expenses which are attributable solely to the Retail
Area, and an equitable portion of the Direct Expenses attributable to the Real
Property as a whole, net of the same costs attributable to the Retail Area. As
an example of such allocation of Direct Expenses, with respect to repairs and
capital improvements to be made to the Office Building or Retail Area, it is
anticipated that the cost thereof shall be allocated directly to the Office
Building or Retail Area, as applicable, and not included in Operating Expenses
for the Real Property as a whole or allocated to the Office Building or Retail
Area, as applicable. In addition, in the event that prior to execution of this
Lease or at any time thereafter Landlord has elected or subsequently elects, at
its sole option, to subdivide into a separate parcel or parcels of land certain
portions of the Real Property, including portions on which the Office Building
and/or Retail Area are now or hereafter located and/or certain Common Areas of
the Real Property and/or has separately conveyed or subsequently separately
conveys all or any of such parcels to another person or entity (including to any
common area association to own, operate and/or maintain same), the Direct
Expenses for such separate parcels of land shall be aggregated (subject to the
limitations contained in the foregoing provisions of this Section 4.5) and then
reasonably allocated by Landlord to the Office Building and Retail Area on a
reasonable and equitable basis as Landlord (and/or any applicable covenants,
conditions and restrictions for any such common area association) shall provide
from time to time.
4.7 Landlord’s Books and Records. If Tenant disputes the amount of Additional
Rent set forth in a Statement, then upon reasonable notice to Landlord and at
reasonable times, Tenant and/or its authorized representative shall have the
right within one (1) year after receipt of such Statement (“Review Period”), to
inspect Landlord’s records, at Landlord’s offices in Los Angeles County,
provided that Tenant is not then in default following written notice and the
expiration of any applicable cure periods, under Section 19 of this Lease;
provided, that Tenant and its authorized representative shall, and each of them
shall use their commercially reasonable efforts to cause their respective agents
and employees to, maintain all information contained in Landlord’s records in
strict confidence. The inspection rights described above shall be performed only
by Tenant, Tenant’s employees, or an authorized representative of

- 21 -

--------------------------------------------------------------------------------



Tenant who is an independent certified public accountant (which is not paid on a
commission or contingency basis). Notwithstanding the foregoing, Tenant may use
a commercial real estate brokerage or real estate firm whose primary business is
not auditing operating expenses as its representative as long as Tenant does not
engage such representative on a commission or contingent fee basis. If after
such inspection, Tenant still disputes the amount of Additional Rent set forth
in the applicable Statement, Tenant shall notify Landlord in writing of such
dispute (“Dispute Notice”) and Landlord and Tenant shall attempt in good faith
to resolve such dispute. In the event that within thirty (30) days following the
date of the Dispute Notice Landlord and Tenant are unable to resolve the
dispute, such dispute shall be submitted to arbitration in accordance with the
provisions below:
4.7.1 Within twenty (20) days of the expiration of such thirty (30) day period,
Landlord and Tenant shall each appoint one arbitrator who shall by profession be
an independent certified public accountant who shall have been active over the
five (5) year period ending an the date of such appointment in the determination
of Direct Expenses for commercial high-rise properties in Los Angeles County.
4.7.2 The two (2) arbitrators so appointed shall within ten (10) business days
of the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall be qualified under the same criteria as set
forth hereinabove for qualification of the initial two (2) arbitrators.
4.7.3 The three (3) arbitrators shall within thirty (30) days of the appointment
of the third arbitrator reach a decision as to the actual Direct Expenses for
the period set forth in the applicable Statement.
4.7.4 The decision of the majority of the three (3) arbitrators shall be binding
upon Landlord and Tenant.
4.7.5 If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, then the appointment of the arbitrators shall be dismissed and the
matter shall be submitted to arbitration under the provisions of the American
Arbitration Association.
The cost of Tenant’s inspection of Landlord’s records and the cost of any
arbitration proceeding hereunder shall be Tenant’s responsibility; provided that
in the event that Landlord and Tenant agree or the arbitrators determine that
the Direct Expenses set forth in the Statement were overstated by more than
three percent (3%), then the cost of Tenant’s inspection of Landlord’s records
and the cost of any resulting arbitration proceeding shall be paid for by
Landlord; and provided thither, that if Landlord and Tenant agree or the
arbitrators determine that the Direct Expenses set forth in the Statement were
understated, then the cost of Tenant’s inspection of Landlord’s records and the
cost of any resulting arbitration proceeding shall be paid for by Landlord to
the extent Landlord is entitled to and does actually recover such additional
Direct Expenses from other tenants in the Building. Landlord shall act in good
faith and with reasonable diligence to attempt to recover such additional Direct
Expenses from the other tenants in the Building. Promptly following any such
agreement by the parties or arbitration decision, as the case may be, the
parties shall make such appropriate payments or reimbursements, as the case may
be, to each other, as are determined to be owing pursuant to such agreement or
arbitration

- 22 -

--------------------------------------------------------------------------------



decision, as the case may be, together with interest at the rate that is the
lesser of (i) the “Prime Rate” published from time to time by the Wall Street
Journal (or such reasonable comparable national business publication as is
selected by Landlord in the event the Wall Street Journal ceases to publish a
Prime Rate), plus two percent (2.0%), or (ii) the maximum rate permitted by law
(the “Interest Rate”), from the date due until paid, in the case of payments by
Tenant to Landlord, or from the date paid until reimbursed, in the case of
reimbursements by Landlord to Tenant, and if Landlord fails to make required
reimbursements, Tenant may offset such amounts against the Rent next due
hereunder. Landlord shall be required to maintain records of all Direct Expenses
set forth in each Statement delivered to Tenant for the entirety of the two (2)
year period following Landlord’s delivery of the applicable Statement. The
payment by Tenant of any amounts pursuant to this Article 4 shall not preclude
Tenant from questioning the correctness of any Statement delivered by Landlord,
provided that the failure of Tenant to object thereto prior to the expiration of
the Review Period shall be conclusively deemed Tenant’s approval of the
applicable Statement. The provisions of this Section 4.6 shall survive the
expiration or earlier termination of the Lease Term.
4.8 Controllable Expenses; Base Year Adjustment.
4.8.1 Notwithstanding anything to the contrary contained herein, Tenant’s Share
of “Controllable Expenses” (as defined below) shall not increase by an average
of more than five percent (5%) of such controllable expenses per calendar year
on a cumulative, compounded basis. As used herein, the term “Controllable
Expenses” means all Direct Expenses other than (i) utilities, (ii) Tax Expenses,
(iii) insurance costs, (iv) union wages, (v) costs levied, assessed or imposed
by, or at the direction of, or resulting from statutes or regulations or
interpretations thereof promulgated by, any federal, state, regional, municipal
or local governmental authority following the Lease Commencement Date in
connection with the use or occupancy of the Building, Building Parking Areas,
Retail Area or the Real Property, and (vi) all fees fixed under contracts in
existence on the date hereof.
4.8.2 Notwithstanding anything to the contrary, and during the Term, Operating
Expenses during the Base Year shall be adjusted as follows: (a) if Landlord
incurs expenses for services which were not provided or for a category of
liability that did not exist in the Base Year, Operating Expenses for the Base
Year shall be considered to be increased by the amounts that Landlord would have
incurred during the Base Year with respect to such expenses had these new
services or category of liability been included in Operating Expenses during the
entire Base Year; (b) if Landlord does not incur expenses for services which
were provided or for a category of liability that existed in the Base Year,
Operating Expenses for the Base Year shall be considered to be reduced by the
amounts that Landlord would have incurred during the Base Year with respect to
such expenses had these discontinued services or category of liability not been
included in Operating Expenses during the entire Base Year; (c) if any portion
of the Real Property is covered by a warranty at any time, during the Base Year
or any subsequent calendar year, Operating Expenses for the Base Year or such
subsequent calendar year, as applicable, shall be considered to be increased by
the amount that Landlord would have incurred during the Base Year or such
subsequent calendar year, as applicable, with respect to the items or matters
covered by the warranty had the warranty not been in effect during the Base Year
or such subsequent calendar year; (d) any additional annual premium resulting
from any new forms of insurance, any increase in insurance limits or coverage,
or any decrease in deductibles in any

- 23 -

--------------------------------------------------------------------------------



year after the Base Year shall be considered to be included in Operating
Expenses for the Base Year; and (e) any decrease in annual premium resulting
from Landlord’s discontinuance of forms of insurance, any decrease in insurance
limits or coverage, or any increase in deductibles in any year after the Base
Year shall be considered to be excluded in Operating Expenses for the Base Year.
Landlord shall not take any action or fail to act for the purpose of
artificially decreasing the Operating Expenses that are otherwise properly
attributable to the Base Year. Landlord shall not intentionally delay repairs,
replacements, expenditures or the performance of other obligations so as to
avoid the inclusion of such matters in the Base Year. Should the management fee
be calculated differently in any subsequent year from how calculated in the Base
Year, the Operating Expenses during the Base Year shall be adjusted to reflect
what the management fee would have equaled had it been calculated in the same
manner as calculated in the subsequent year.
4.9 Prop 13 Protection. In the event that, at any time following the execution
of this Lease, and during the Lease Term (but not during any Option Terms), any
sale, refinancing, or change in ownership of the Real Property is consummated,
or any "new construction" in connection with future development of buildings or
improvements at the Real Property is completed, and as a result thereof, and to
the extent that in connection therewith, the Real Property is reassessed (the
"Reassessment") for real estate tax purposes by the appropriate governmental
authority pursuant to the terms of Proposition 13 or any similar legislation,
then Tenant shall not be obligated to pay Tenant’s Share of the portion of the
“Tax Increase” (as defined below) during the periods shown in the table below
applicable to the first Reassessment occurring following the Effective Date,
except to the extent any such Tax Increase (or any portion thereof) is included
in both the Base Year and the subsequent Expense Years; provided, however,
Tenant shall be obligated to pay one hundred percent (100%) of Tenant’s Share of
any subsequent Tax Increase in incurred in connection with any subsequent
Reassessments occurring due to a sale, refinancing, or change in ownership of
the Real Property after the first Reassessment that occurs following the
Effective Date. Notwithstanding the foregoing, if the Landlord Improvements or
the Tenant Improvements triggers a Reassessment, Tenant shall not receive the
protection provided herein due to the same, and the receipt of such protection
should not be considered the “first Reassessment, but the Tax Expenses during
the Base Year shall be deemed to include all Tax Expenses which would have been
assessed during the Base Year had the Landlord Improvements and Tenant
Improvements been completed and the Real Property assessed in full for the
entire Base Year.
The term “Tax Increase” shall mean that portion of the Tax Expenses, as
calculated following the Reassessment, which is attributable solely to the
Reassessment. Accordingly, the term Tax Increase shall not include any portion
of the Tax Expenses, as calculated following the Reassessment, which are
attributable to (A) the initial assessment of the value of the Real Property,
including the base building, shell and core of the Building, Retail Area and the
tenant improvements located in the Building and Retail Area, (B) assessments
which were pending immediately prior to the Reassessment which assessments were
conducted during, and included in, such Reassessment, or which assessments were
otherwise rendered unnecessary following the Reassessment, or (C) the statutory
two percent (2%) annual inflationary increase in real estate taxes (as such
statutory increase may be modified by subsequent legislation). The amount of Tax
Expenses which Tenant is not obligated to pay or will not be obligated to pay in
connection with a particular Reassessment pursuant to the foregoing provisions
of this Section shall be sometimes

- 24 -

--------------------------------------------------------------------------------



referred to hereafter as a “Tax Reassessment Protection Amount.” During the
portion of the Lease Term shown below, Tenant shall receive only the percentage
of Tax Reassessment Protection Amount shown in the following schedule:



PeriodTax Reassessment Protection Amount1/1/2020 - 12/31/202450%  1/1/2025 -
12/31/202925%  1/1/2030 - 12/31/203412.5%  

For example, if Landlord sells the Real Property to a third party on January 1,
2023, resulting in a Reassessment, then Tenant shall only be required to pay
fifty percent (50%) of Tenant’s Share of the Tax Increase for the period from
January 1, 2023 through December 31, 2024, seventy-five percent (75%) of
Tenant’s Share of the Tax Increase for the period from January 1, 2025 through
December 31, 2029, eighty-seven and one-half percent (87.5%) of Tenant’s Share
of the Tax Increase for the period from January 1, 2030 through December 31,
2034, and one hundred percent (100%) of Tenant’s Share of the Tax Increase
thereafter. By way of further example, if such third party sells the Real
Property to an unrelated third party on January 1, 2028, Tenant’s requirement to
pay Tenant’s Share of the Tax Increase attributable to the first Reassessment
shall be treated as provided in the immediately preceding sentence, and Tenant
shall be required to pay one hundred percent (100%) of Tenant’s Share of the Tax
Increase attributable to such second Reassessment.
If the occurrence of a Reassessment is reasonably foreseeable by Landlord and
the Tax Reassessment Protection Amount attributable to such Reassessment can be
reasonably quantified or estimated for particular Lease Years remaining in the
Lease Term commencing with the Lease Year in which the Reassessment will occur,
the remaining terms of this Section set forth below shall apply to such
Reassessment. Upon notice to Tenant, Landlord shall have the right to purchase
the Tax Reassessment Protection Amount relating to the applicable Reassessment
as it applies to one or more of the remaining Lease Years in the Lease Term by
paying to Tenant an amount equal to the "Tax Reassessment Purchase Price" (as
defined below) for each such particular Lease Year; provided that the right of
any successor of Landlord to exercise its right of repurchase hereunder shall
not apply to any Reassessment which results from the event pursuant to which
such successor of Landlord became the Landlord under this Lease. As used herein,
“Tax Reassessment Purchase Price” for each particular Lease Year shall mean the
present value of the Tax Reassessment Protection Amount for such particular
Lease Year, as of the date of payment of the Tax Reassessment Purchase Price by
Landlord. Such present value shall be calculated (1) by using the portion of the
Tax Reassessment Protection Amount attributable to such Lease Year (as though
the portion of such Tax Reassessment Protection Amount benefited Tenant in equal
monthly installments throughout such Lease Year) as the amount to be discounted
and (2) by using seven percent (7.0%) as a discount factor. Upon such payment of
the Tax Reassessment Purchase Price with respect to any particular Lease Year,
Tenant shall thereupon not be relieved of its obligation to pay any Tax Increase
for such particular Lease Year attributable to the applicable Reassessment.
Since Landlord is estimating the Tax Reassessment Purchase Price because a
Reassessment has not yet occurred, then when such Reassessment occurs, if
Landlord has underestimated the Tax Reassessment Purchase Price with respect to
any particular Lease Year, then upon notice by Landlord to Tenant, Tenant's Rent
next due shall be
- 25 -

--------------------------------------------------------------------------------



credited with the amount of such underestimation, and if Landlord overestimates
the Tax Reassessment Purchase Price with respect to any particular Lease Year,
then upon not less than thirty (30) days’ notice by Landlord to Tenant, the Rent
next due shall be increased by the amount of the overestimation. Notwithstanding
any contrary provision of the Lease, the provisions of this Section shall be
applicable only during the initial Lease Term and only to the initial Premises
and shall not be applicable during any Option Terms nor be applicable to any
expansion space.
5. Use of Premises.
5.1 Permitted Use. During the entire Lease Term, Tenant shall use the Premises
under the trade name specified in Section 14 of the Summary (“Trade Name”) for
the permitted use set forth in Section 15 of the Summary (the “Permitted Use”)
in accordance with and subject to the terms and restrictions set forth in this
Article 5. Tenant shall not use or permit the Premises to be used for any other
purpose or purposes whatsoever.
5.2 Continued Use. Tenant shall continuously and uninterruptedly operate the
Premises for the Permitted Use during the minimum hours of 10:00 a.m. to 4:00
p.m. Monday through Friday, national holidays excepted (the "Required Hours");
provided, however, that Tenant shall be entitled to operate the Premises before
or after the Required Hours without obtaining Landlord's prior consent. Tenant's
failure to continuously uninterruptedly operate the Premises for the Permitted
Use in accordance with the foregoing provisions of this Section 5.2 shall not be
a breach or default by Tenant under this Lease; provided, however, that if
Tenant shall fail to continuously uninterruptedly operate the Premises for the
Permitted Use in accordance with the foregoing provisions of this Section 5.2,
including as a result of any vacation or abandonment of the Premises, and if
such failure shall continue for a period of one (1) year or longer (except to
the extent due to a casualty or condemnation), then, as Landlord's sole and
exclusive remedy, Landlord may, at its election, terminate this Lease with
respect to Premises, which termination shall be effective upon the date which is
thirty (30) days after Landlord delivers written notice of termination to
Tenant, unless with such thirty (30) day period, Tenant delivers notice to
Landlord of Tenant’s intention to operate from the Premises, and thereafter,
within a reasonable period of time, commences such operations.
5.3 Prohibited Uses. Tenant further covenants and agrees that it shall not use,
or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of Exhibit D, attached
hereto, or in violation of the laws of the United States of America, the State
of California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Building; provided however that Landlord agrees that the
Rules and Regulations shall not be (i) modified or enforced in any way by
Landlord so as to interfere with the Permitted Use, or (ii) discriminatorily
modified or enforced against Tenant, or (iii) modified in a way that materially
and adversely conflicts with the terms and conditions of this Lease. Landlord
agrees that nothing in the Rules and Regulations of the Building shall be used
to prohibit or unreasonably interfere with the conduct of any business from the
Premises which Tenant is permitted to conduct. In the event any other tenant or
occupant of the Building fails to comply with the Rules and Regulations, and
such non-compliance unreasonably and materially

- 26 -

--------------------------------------------------------------------------------



interferes with Tenant’s use of the Premises, Landlord shall use reasonable
efforts to cause such other tenants and/or occupants to comply with the Rules
and Regulations. Tenant shall comply with all recorded covenants, conditions,
and restrictions, and the provisions of all ground or underlying leases, now or
hereafter (provided Tenant consents to the same, which consent shall not be
unreasonably withheld, conditioned or delayed) affecting the Real Property which
have been provided by Landlord to Tenant in writing, and shall not at any time
use or occupy or allow any person to use or occupy the Premises or the Building
or do or permit anything to be done or kept in the Premises or the Building in
any manner which: (i) violates any certificate of occupancy in force for the
Premises or the Building; (ii) causes or is likely to cause damage to the Real
Property, the Building, the Premises or any equipment, facilities or other
systems therein; (iii) other than conducting normal banking operations from its
Premises, results in repeated demonstrations, bomb threats or other events which
require evacuation of the Building or otherwise disrupt the use, occupancy or
quiet enjoyment of the Building by other tenants and occupants; or (iv)
materially interferes with the transmission or reception of microwave,
television, radio or other communications signals by antennae located on the
roof of the Building or elsewhere in the Building. Tenant, at Tenant’s expense,
shall comply with all laws, rules, orders, ordinances, directions, regulations,
and requirements of federal, state, county and municipal authorities, now in
force or which may hereafter be in force, which shall impose any duty or
requirement relating to the use, occupation or alteration of the Premises.
5.4 Hazardous Materials. Except for the use of general office supplies within
the Premises which are of a kind typically used in normal office areas in the
ordinary course of business (such as, for example, copier toner, liquid paper,
glue, ink, photocopy supplies, secretarial supplies and limited janitorial
supplies, and cleaning solvents), for use in the manner for which they were
designed and only in accordance with all applicable governmental regulations
pertaining to Hazardous Materials (as defined in Section 29.31 below) and the
customary standards prevailing in the industry for such use, and then only in
such amounts as may be normal for the office business operations conducted by
Tenant on the Premises, Tenant shall not cause or permit the use, handling,
storage or disposal of any Hazardous Materials in, on, under or about the
Premises by Tenant or Tenant’s employees, agents, contractors, or licensees
(collectively, “Tenant Parties”) or Tenant’s invitees, or in, on, under or about
the remaining portions of the Real Property by Tenant or Tenant’s employees,
agents, representatives or contractors. Tenant shall promptly take all actions,
at its sole cost and expense, as are necessary to return the Premises and the
Real Property to the condition existing prior to the introduction of any such
Hazardous Materials by Tenant or the applicable parties specified above,
provided Landlord’s approval of such actions shall first be obtained, which
approval shall not be unreasonably withheld, conditioned or delayed. Tenant
shall be solely responsible for and shall indemnify, protect, defend (at
Tenant’s expense with counsel reasonably approved by Landlord) and hold Landlord
harmless from and against any and all claims, judgments, suits, causes of
action, damages, penalties, fines, liabilities, losses and expenses (including,
without limitation, reasonable investigation and clean-up costs, reasonable
attorneys’ fees, reasonable consultant fees and court costs) which arise during
or after the Term of this Lease as a result of the breach of any of the
obligations and covenants set forth in this Section 5.3 by Tenant or any Tenant
Parties, and/or any contamination of the Premises, directly or indirectly,
arising from activities of Tenant or Tenant Parties, and/or any contamination of
the remaining portions of the Real Property, directly or indirectly arising from
the activities of Tenant or its employees, agents, representatives or
contractors. Notwithstanding anything in the foregoing to the contrary, Tenant
shall have no liability to Landlord for any Hazardous Materials that exist in or
outside the Premises as of the Lease Commencement Date or which thereafter were
placed in the Premises
- 27 -

--------------------------------------------------------------------------------



or found to be in or outside the Premises (collectively, the “Excluded Hazardous
Materials”) to the extent not (i) introduced, disposed of, or otherwise caused
by Tenant or any of the Tenant Parties or (ii) in any tenant improvements,
alterations, fixtures, equipment or personal property installed by or for Tenant
(other than by Landlord) in the Premises, Building or Real Property. Landlord
shall be obligated to remediate, at its sole cost and expense, all Excluded
Hazardous Materials, including without limitation, ACM (as hereinafter defined),
present in violation of any applicable law, if and to the extent required by
applicable governmental authorities (e.g., encapsulated ACM that is present in
the Real Property that is not currently required to be removed from the Real
Property by applicable governmental authorities shall not be required to be
removed or otherwise abated by Landlord in accordance with this sentence unless
and until applicable governmental authorities require Landlord to do so or as
required below). Landlord shall be responsible for the cost and performance of
any governmental required remediation triggered due to Alterations in the
Premises by Tenant or Landlord. However, Tenant shall be responsible for the
costs of removing its improvements, alterations, fixtures, equipment or personal
property from any areas that require remediation in accordance with this
Paragraph due to alterations performed by Tenant.
6. Services and Utilities.
6.1 Standard Tenant Services. Landlord shall provide the following services as
part of the Operating Expenses on all days during the Lease Term, unless
otherwise stated below.
6.1.1 Subject to all applicable Laws, Landlord shall provide HVAC when necessary
for normal comfort for normal office use in the Premises, in a temperature range
of 70°F to 76°F, with relative humidity within the guidelines established by the
American Society of Heating and Air Conditioning Engineers (“ASHRAE”), from
Monday through Friday, during the period from 8:00 a.m. to 6:00 p.m., except for
the date of observation of New Year’s Day, Presidents’ Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day and other
nationally recognized holidays (collectively, the “Holidays”).
6.1.2 Landlord shall provide adequate electrical wiring and power for normal
general office use twenty-four (24) hours per day, seven (7) days per week,
consistent with the Consumption Standard set forth in Section 6.2 below. Tenant,
at Tenant’s sole cost and expense, shall perform replacement of lamps, and
starters for lighting fixtures within the Premises; provided, however, Landlord
shall perform replacement of ballasts and Tenant shall reimburse Landlord for
such cost within thirty (30) days following Landlord’s delivery to Tenant of an
invoice therefor.
6.1.3 Landlord (or Landlord’s property manager) shall provide city water from
the regular Building connections and any other connections the Tenant is making
use of in the Premises as of the date of this Lease and Landlord has heretofor
approved, for drinking, lavatory and toilet purposes. Subject to the terms of
Article 8 of this Lease, Tenant shall have the right to add to or access the
water systems for the Building and/or provide supplemental water systems in
order to service the Premises.
6.1.4 At Tenant’s option, Landlord shall provide janitorial services in a
quantity and manner consistent with Comparable Buildings, five (5) days per
week, except the date of observation of the Holidays, in and about the Premises,
in accordance with the janitorial
- 28 -

--------------------------------------------------------------------------------



specifications attached hereto as Exhibit “H”, and exterior window washing for
the Building three (3) times per year. Landlord, at Tenant’s sole cost and
expense, shall require a Background Check (defined below) reasonably acceptable
Tenant of any janitorial personnel that Landlord causes to enter the Premises to
provide janitorial services under the Lease.  As used herein, “Background Check”
means a background check that (i) does not require the provision of any 
identifying information other than (a) photo identification or other reasonable
evidence of the person’s name, (b) the name of the person’s employer, (c)
fingerprints, and (d) such other information as Tenant may be required to obtain
by FDIC regulations or other applicable law; and (ii) does not preclude entry
for any reason other than discovery that the person (a) has been convicted of a
felony involving dishonesty or breach of trust, or (b) is a party identified on
any list compiled pursuant to Executive Order 13224 for the purpose of
identifying suspected terrorists or on the most current list published by the
U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or
other replacement official publication of such list, except as required by FDIC
regulations or other applicable law. Tenant shall reimburse Landlord for the
cost of providing such Background Checks within thirty (30) days following
Landlord’s delivery to Tenant of an invoice therefor. Notwithstanding the
foregoing, if Landlord’s janitorial contractor does not have available personnel
that have completed a Landlord requested Background Check (e.g., if one (1) or
more janitorial contractor personnel that have completed a Background Check call
out sick or are otherwise unavailable), Landlord shall not be in default of this
paragraph and Tenant may receive diminished or no janitorial service until such
time as personnel that have completed Background Checks are available. Tenant
shall have the right, upon at least sixty (60) days’ notice to Landlord at any
time during the Lease Term or any Option Term, to provide its own janitorial
service to the Premises by independently contracting with a janitorial service
provider approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord. Such janitorial service provider
shall in all events utilize “green” cleaning procedures comparable to those used
by Landlord or its janitorial service provider and maintain harmonious labor
relations with other contractors and service providers working in, on or about
the Real Property. If Tenant elects, at any time, and from time to time, to
provide its own janitorial service to the Premises during the Lease Term or any
Option Term, the Base Rent payable by Tenant from and after the date on which
Tenant commences providing its own janitorial service shall each be reduced by
an amount equal to the actual savings realized by Landlord through the
termination of the janitorial service to the Premises. Within sixty (60) days
after Tenant commences providing its own janitorial service, Landlord shall
reasonably calculate the actual savings realized by Landlord as a result of
Tenant providing its own janitorial service. Landlord shall notify Tenant of
such calculation as soon as possible after Tenant commences providing its own
janitorial services. Tenant shall have the right to review Landlord’s
calculation and supporting documents of such savings in janitorial costs. Tenant
shall have the right, on sixty (60) days’ notice to Landlord, to discontinue
providing its own janitorial, and to have Landlord once again provide such
service as provided herein. Landlord acknowledges and agrees that as of the
execution of this Lease, Tenant is currently providing its own janitorial under
the Office Lease, and Landlord hereby approves the provider of the same to
provide service in the Premises.
6.1.5 Landlord shall provide twenty-four (24) hours per day, seven (7) days per
week, reasonable security and supervision of the Building and common areas, in a
manner consistent with Comparable Buildings. Tenant shall have the right to
install its own security system, subject to the terms of Article 8 of this Lease
or the Tenant Work Letter, as the
- 29 -

--------------------------------------------------------------------------------



case may be, and/or have its own security personnel in the Premises, provided
that the same does not interfere with the operation of the Retail Area security
system.
6.1.6 Landlord shall furnish to Tenant’s employees and agents access to the
Building, the Premises and the Building Parking Area on a seven (7) day per
week, twenty-four (24) hour per day basis, subject to compliance with such
reasonable security measures as shall from time to time be in effect for the
Building and/or the Building Parking Area, Landlord maintenance activities and
subject to the Rules and Regulations attached hereto as Exhibit “D” and such
other reasonable, non-discriminatory rules and regulations from time to time
established by Landlord.
6.2 Interruption of Use. Except as otherwise provided herein, Tenant agrees that
Landlord shall not be liable for damages, by abatement of Rent or otherwise, for
failure to furnish or delay in furnishing any service (including telephone and
telecommunication services), or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by repairs, replacements, or improvements, by any strike, lockout or other
labor trouble, by inability to secure electricity, gas, water, or other fuel at
the Building or Real Property after reasonable effort to do so, by any accident
or casualty whatsoever, by act or default of Tenant or other parties, or by any
other cause; and except as provided herein, such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease. Furthermore, except as
provided herein, Landlord shall not be liable under any circumstances for a loss
of, or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.
6.3 Additional Services or Utilities. If requested by Tenant, Landlord shall
also have the exclusive right, but not the obligation, to cause to be provided
any additional services or utilities which may be required by Tenant, including,
without limitation, locksmithing, additional janitorial service, and additional
repairs and maintenance, provided that Tenant is provided an estimate of the
cost prior to it being incurred. Tenant shall pay to Landlord (or Landlord’s
property manager) within thirty (30) days after billing, the sum of all costs to
Landlord of such additional services including an administrative fee (not to
exceed five percent [5%] of such costs). Charges for any services or utilities
for which Tenant is required to pay from time to time hereunder, shall be billed
on a monthly basis. If Tenant fails to make payment for any such services or
utilities, and such failure continues for ten (10) business days following
written notice to Tenant, Landlord may, following written notice to Tenant,
cause to be discontinued any or all of such services and utilities and such
discontinuance shall not be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its other obligations under this Lease.



- 30 -

--------------------------------------------------------------------------------



6.4 Supplemental HVAC. Tenant may elect to install one or more additional HVAC
systems inside, and/or outside of the Premises, including without limitation,
wall units (1 ton) within Tenant’s IT/IDF room and ATM room, and in other
locations reasonably approved by Landlord (each, a “Tenant HVAC System”), unless
the Building structure, the Building systems, and/or the exterior appearance of
the Building will be materially and adversely affected, in which event
Landlord’s approval may be withheld in Landlord’s sole and absolute discretion.
Tenant’s installation of the Tenant HVAC System shall comply with and be
governed by the terms of this Lease. Tenant acknowledges that such Tenant HVAC
System installation will constitute an over-standard electrical use, and that in
such event Tenant will be required to install, at Tenant’s sole cost and
expense, a device to separately meter such increased electrical use, and Tenant
shall pay the increased cost directly to Landlord (or Landlord’s property
manager), within thirty (30) days after demand including an administrative fee
(not to exceed five percent [5%] of such cost). If Tenant elects to terminate
the Lease under Rider No. 4 attached hereto, or if Landlord terminates the Lease
due to a Tenant Event of Default, then, at Landlord’s election delivered to
Tenant in writing not later than ninety (90) days prior to the Termination Date
(as defined in Rider No. 4) (or as soon as practicable following an Event of
Default), Tenant shall remove the Tenant HVAC System prior to the expiration or
earlier termination of this Lease, and repair all damage to the Building
resulting from such removal, normal wear and tear excepted, at Tenant’s sole
cost and expense. If Landlord does not elect in writing (as provided above) for
the Tenant to remove the Tenant HVAC System, the Tenant shall leave the Tenant
HVAC System, in the Premises upon the expiration or earlier termination of this
Lease, in its then existing “as is” condition, and Tenant shall thereafter have
no further rights with respect thereto. Tenant shall be solely responsible, at
Tenant’s sole cost and expense, for the monitoring, operation, repair,
replacement, and, if applicable, removal of the Tenant HVAC System, and in no
event shall the Tenant HVAC System interfere with Landlord’s operation of the
Building.
7. Repairs.
7.1 Duties to Repair. Landlord shall maintain and repair in a condition
comparable to that maintained by landlords of Comparable Buildings, and in
compliance with all laws, any and all structural portions of the Premises, all
restrooms located in the Premises (excluding executive washrooms, if any), and
the Systems and Equipment; provided, however, Tenant shall be directly
responsible for all maintenance and repair costs incurred by Landlord respecting
Systems and Equipment located in the Premises, except for (all of which shall be
Landlord’s responsibility to maintain and repair) (i) the HVAC system and all
components, and the sprinkler systems, and without limitation, the pipes and
other equipment connecting such interior main loops within the Premises to the
Building’s base building HVAC and sprinkler systems located outside the Premises
(collectively, the “Premises Base Building HVAC/Sprinkler Equipment”), (ii)
repairs to Systems and Equipment in the Premises to the extent the condition
necessitating such repair results from breakdowns or malfunctions of Systems and
Equipment located outside the Premises and/or the Premises Base Building
HVAC/Sprinkler Equipment, or (iii) repair or maintenance, which may be included
in Direct Expenses, to base building mechanical, electrical, life safety,
plumbing, sprinkler systems and HVAC systems located in the Premises and which
do not exclusively service the Premises. Landlord shall also maintain and repair
the common areas in and outside of the Premises, including all walkways,
escalators and landscaping, in a condition comparable to that maintained

- 31 -

--------------------------------------------------------------------------------



by landlords of Comparable Buildings. Tenant shall, at Tenant’s own expense,
keep the non-structural portions of the Premises, including all improvements,
fixtures and furnishings therein, in good order, repair and condition at all
times during the Lease Term. Without in any way limiting Tenant’s obligations
under this Article 7, Tenant’s repair and maintenance obligation shall include
the obligation to repair and maintain all utility meters, if any, all fixtures
and other equipment in the Premises, the store or store fronts of the Premises,
all of Tenant’s signs, locks and closing devices, and all window sashes,
casements or frames, doors and door frames. Tenant also agrees to (i) keep the
inside and outside of all glass in the doors and windows of the Premises clean;
(ii) keep all exterior store front surfaces of the Premises clean; and (iii)
replace promptly, at its expense, any broken door closures and any cracked or
broken glass in the Premises. In addition, except as provided as part of
Landlord’s repair obligations set forth above or Landlord’s repair obligation in
the event of a casualty or condemnation, Tenant shall, at Tenant’s own expense
but under the supervision and subject to the prior approval of Landlord (to the
extent required under Section 8.1), and within any reasonable period of time
specified by Landlord, promptly and adequately repair all damage to the Premises
and replace or repair all damaged or broken fixtures and appurtenances; provided
however, that, if Tenant fails to make such repairs, Landlord may, but need not,
make such repairs and replacements, and Tenant shall pay Landlord the cost
thereof, including a reasonable percentage of the cost thereof (to be uniformly
established for the Building and consistent with similar charges imposed by the
landlords of Comparable Buildings) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other reasonable and actual costs or
expenses arising from Landlord’s involvement with such repairs and replacements
forthwith upon being billed for same (including receipt of reasonably
satisfactory evidence of such costs). Landlord may, but shall not be required
to, enter the Premises at all reasonable times and upon reasonable (no less than
one (1) business days) prior notice to Tenant (except in the event of emergency)
to make such repairs, alterations, improvements and additions to the Premises or
to the Building or to any equipment located in the Building as Landlord shall
deem reasonably necessary or as Landlord may be required to do by governmental
or quasi-governmental authority or court order or decree, and if requested by
Tenant, Landlord shall perform such work after Tenant’s normal business hours
(except in the event of emergency) to the extent reasonably practicable if the
performance of such work will unreasonably interfere with Tenant’s normal
business operations. Tenant hereby waives and releases its right to make repairs
at Landlord’s expense under Sections 1941 and 1942 of the California Civil Code
or under any similar law, statute, or ordinance now or hereafter in effect.
7.2 Tenant’s Right to Make Repairs. If Tenant provides notice to Landlord of an
event or circumstance which requires the action of Landlord with respect to the
provision of utilities and/or services and/or repairs and/or maintenance as set
forth in Sections 6.1 and 7.1 of this Lease, above, and Landlord fails to
provide such action as required by the terms of this Lease, then Tenant may
proceed to take the required action upon delivery of an additional five (5)
business days notice to Landlord specifying that Tenant is taking such required
action, and if such action was required under the terms of this Lease to be
taken by Landlord, then Tenant shall be entitled to prompt reimbursement by
Landlord of Tenant’s reasonable costs and expenses in taking such action plus
interest at the Interest Rate, during the period from the date Tenant incurs
such costs and expenses until such time as payment is made by Landlord. In the
event Tenant takes such action, and such work will affect the Systems and
Equipment, structural integrity of the Building or exterior appearance of the
Building, Tenant shall use only those contractors used by Landlord in the
Building for such work unless such contractors are unwilling or unable to
perform such work, in which event Tenant may utilize the services of any other
qualified
- 32 -

--------------------------------------------------------------------------------



contractor which normally and regularly performs similar work in Comparable
Buildings. Landlord agrees that Tenant will have access to the Building, the
Systems and Equipment, the Building structure and Real Property to the extent
necessary to perform the work contemplated by this provision. Further, if
Landlord does not deliver a detailed written objection to Tenant, within thirty
(30) days after receipt of an invoice by Tenant of its costs of taking action
which Tenant claims should have been taken by Landlord, and if such invoice from
Tenant sets forth a reasonably particularized breakdown of its costs and
expenses in connection with taking such action on behalf of Landlord, then
Tenant shall be entitled to deduct from Rent payable by Tenant under this Lease,
the amount set forth in such invoice together with interest at the Interest
Rate. If, however, Landlord in good faith delivers to Tenant within thirty (30)
days after receipt of Tenant’s invoice, a written objection to the payment of
such invoice, setting forth with reasonable particularity Landlord’s reasons for
its claim that such action did not have to be taken by Landlord pursuant to the
terms of this Lease or that the charges are excessive (in which case Landlord
shall pay the amount it contends would not have been excessive), then Tenant
shall not be entitled to such deduction from Rent, but as Tenant’s sole remedy,
Tenant may proceed to have such dispute settled pursuant to the proceedings
described in Section 29.23 below, and if Tenant obtains a judgment in its favor
in such proceedings, Tenant shall have the right to deduct the amount of such
judgment and attorneys’ fees awarded in such proceedings from the Rent next due
and owing by Tenant under this Lease if such amount and attorneys’ fees are not
paid within thirty (30) days after such judgment is issued.
8. Additions and Alterations.
8.1 Landlord’s Consent to Alterations. Except for Cosmetic Alterations (as
defined below), Tenant may not make any improvements, alterations, additions or
changes to the Premises (collectively, the “Alterations”) without first
procuring the prior written consent of Landlord to such Alterations. Such
consent shall be requested by Tenant not less than ten (10) business days prior
to the commencement thereof, and Landlord shall not withhold, condition or delay
its consent for any Alterations except with respect to Alterations which (i) do
not comply with applicable laws, (ii) materially and adversely affect the
Systems and Equipment or the structural aspects of the Building or Retail Area,
(iii) can be seen from outside the Premises, (iv) unreasonably interfere with
another tenant’s use of such tenant’s premises for normal business office
purposes, and/or (v) do not use materials that are equal to or better than
Building standard materials (each, a “Design Problem”). Notwithstanding the
foregoing, with respect to any Alterations installed after the Lease
Commencement Date that (A) create a Design Problem described in clause (iii)
hereinabove and (B) are other than walls not aligned with existing columns or
mullions, Landlord shall act reasonably and in good faith based upon standards
generally employed by Comparable Landlords (as defined below) for comparable
retail projects. Further notwithstanding the foregoing, Tenant may make strictly
cosmetic, non-structural alterations, additions or improvements to the interior
of the Premises (collectively, the “Cosmetic Alterations”) without Landlord’s
consent or payment of any supervision fee, provided that: (a) Tenant delivers to
Landlord written notice of such Cosmetic Alterations at least ten (10) days
prior to the commencement thereof; (b) such Cosmetic Alterations shall be
performed by or on behalf of Tenant in compliance with the other provisions of
this Article 8; (c) such Cosmetic Alterations do not require the issuance of a
building permit or other governmental

- 33 -

--------------------------------------------------------------------------------



approval; (d) such Cosmetic Alterations would not result in a Design Problem;
(e) such Cosmetic Alterations do not exceed $75,000 per project. Any time Tenant
proposes to make Alterations other than Cosmetic Alterations, Tenant’s notice
regarding the proposed Alterations shall be provided together with the plans and
specifications for the Alterations, and Landlord shall approve or disapprove of
the same within ten (10) business days after its receipt of the same in
accordance with the standard for consent set forth hereinabove. In the event
that Landlord shall fail to notify Tenant in writing of its approval or
disapproval of a proposed Alteration within such ten (10) business day period,
Landlord shall be deemed to have approved such Alteration. In the event that
Landlord shall disapprove of a proposed Alteration because the same contains a
Design Problem, Landlord shall notify Tenant of ifs the specific Design Problem
which is the reason for such disapproval and Tenant shall have the right to
resubmit for Landlord’s approval modified plans and specifications to address
Landlord’s reasons for disapproval to eliminate such Design Problem. The
construction of the initial improvements to the Premises shall be governed by
the terms of the Work Letter and not the terms of this Article 8.
8.2 Manner of Construction. Any time Tenant proposes to make an Alteration which
requires the consent of Landlord, Landlord may impose commercially reasonable
requirements, including, but not limited to, the requirement that upon
Landlord’s request made at the time such consent is granted, Tenant shall,
utilize for such purposes only contractors (with Swinerton, BCCI Construction
(provided that BCCI works together with one of other enumerated contractors in
this parenthetical), Turner Construction, Howard Building Corporation and Turelk
Construction being deemed approved), materials, mechanics and materialmen
reasonably approved by Landlord, or provide that Tenant shall utilize an
available contractor of Landlord’s selection to perform all work for Alterations
that constitute a Design Problem (provided that Landlord shall cause such
contractor to charge Tenant for such work an amount equal to the costs that
comparable first-class, reputable, and reliable contractors would have charged
Tenant if selected pursuant to competitive bidding procedures). Landlord hereby
approves the following general contractors:
Phoenix Construction & Management 
515 S. Flower Street, suite 1270 
Los Angeles, CA,   90071
Excel Construction Services
1950 Raymer Ave
Fullerton, CA 92833
Evans & Son, Inc.
25812 Springbrook Avenue
Santa Clarita, CA 91350
Tenant shall construct all Alterations and perform any repairs undertaken by
Tenant in conformance with all applicable Laws and pursuant to a valid building
permit, issued by the City of Los Angeles, and in conformance with Landlord’s
reasonable construction rules and regulations. Landlord’s approval of the plans,
specifications and working drawings for Tenant’s Alterations shall create no
responsibility or liability on the part of Landlord for their

- 34 -

--------------------------------------------------------------------------------



completeness, design sufficiency, or compliance with all Laws, but, subject to
Tenant’s obligation to carry out all Alteration work in compliance with the
provisions of this Article 8, shall constitute Landlord’s approval of such
Alteration. All work with respect to any Alterations must be done in a good and
workmanlike manner and diligently prosecuted to completion to the end that the
Premises shall at all times be a complete unit except during the period of work.
In performing the work of any such Alterations, Tenant shall have the work
performed in such manner as not to obstruct access to the Building, Retail Area,
Common Areas or the common areas for any other tenant of the Building, and as
not to obstruct the business of Landlord or other tenants in the Building or
Retail Area, or interfere with the labor force working in the Building or Retail
Area. In addition to Tenant’s obligations under Article 9 of this Lease, upon
completion of any Alterations requiring a building permit and costing in excess
of $75,000, Tenant agrees to cause a Notice of Completion to be recorded in the
office of the Recorder of the County of Los Angeles in accordance with
Section 8180-8190 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Building management office an
electronic copy of the record set of drawings of the Alterations.
8.3 Payment for Improvements. In the event Tenant orders any Alteration or
repair work directly from Landlord, or from the contractor selected by Landlord,
the charges for such work shall be deemed Additional Rent under this Lease,
payable within thirty (30) days after Tenant’s receipt of billing therefor
(including a reasonably particularized statement setting forth the charges),
either periodically during construction or upon the substantial completion of
such work, at Landlord’s option. Upon completion of such work, Tenant shall
deliver to Landlord, if payment is made directly to contractors, evidence of
payment, contractors’ affidavits and full and final waivers of all liens for
labor, services or materials. If Tenant orders any work directly from Landlord,
Tenant shall pay to Landlord a percentage of the cost of such work (such
percentage to be established on a uniform basis for the Building and consistent
with similar charges imposed by the landlords of the Comparable Buildings)
sufficient to compensate Landlord for all overhead, general conditions, fees and
other costs and expenses arising from Landlord’s involvement with such work, and
if Tenant does not order any work directly from Landlord, Tenant shall reimburse
Landlord for Landlord’s reasonable, actual, out-of-pocket costs and expenses
actually and reasonably incurred in connection with Landlord’s review’ of such
work (without profit or mark-up).
8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, Tenant agrees to
carry, or cause the applicable contractors to carry, prior to the commencement
of such Alterations, “Builder’s All Risk” insurance in an amount reasonably
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Tenant pursuant to
Article 10 below immediately upon completion thereof. In addition, for work in
excess of $250,000.00, Landlord may, in its reasonably discretion, require any
Transferee (as defined in Section 14.1 of this Lease), but not the Original
Tenant or an Affiliate of the Original Tenant, to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee.



- 35 -

--------------------------------------------------------------------------------



8.5 Landlord’s Property. All Alterations, improvements, fixtures and/or
equipment which may be permanently installed in or about the Premises, and all
signs installed in, on or about the Premises, from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord, except
that Tenant may remove any Alterations, improvements, fixtures and/or equipment
which are installed, provided Tenant repairs any damage to the Premises and
Building caused by such removal, normal wear and tear excepted. Furthermore, if
Landlord requires, at the time Landlord approves of the Alteration, that Tenant
be required to remove any Alteration upon the expiration or early termination of
the Lease Term, Landlord may, by written notice to Tenant no later than ninety
(90) days prior to the end of the Lease Term, or given upon any earlier
termination of this Lease, require Tenant at Tenant’s expense to remove such
Alterations and to repair any damage to the Premises, Retail Area and Building
caused by such removal (normal wear and tear excepted), subject, however, to the
restrictions on Landlord’s right to so require Tenant to remove certain
Alterations as provided in Section 15.2 below. If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of any Alterations
prior to or at the expiration or earlier termination of the Lease Term, Landlord
may do so upon ten (10) days’ notice to Tenant and may charge the actual,
reasonable and documented cost thereof to Tenant (without profit or mark-up).
Tenant hereby indemnifies and holds Landlord harmless from any liability, cost,
obligation, expense or claim of lien in any manner relating to the installation,
placement, removal or financing of any such Alterations, improvements, fixtures
and/or equipment in, on or about the Premises, except to the extent the
particular work is performed by Landlord and/or such liability, cost,
obligation, claim or expense results from Landlord’s negligence or willful
misconduct.
9. Covenant Against Liens.
Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Real Property, Building or
Premises, and any and all liens and encumbrances created by Tenant shall attach
to Tenant’s interest only. Landlord shall have the right at all times to post
and keep posted on the Premises any reasonably sized notice which it deems
necessary for protection from such liens. In the event that other than due to
Landlord’s failure to timely disburse any tenant improvement allowance required
to be disbursed by Landlord pursuant to this Lease, any lien of mechanics or
materialmen or others is placed against the Real Property, the Building or the
Premises with respect to work or services claimed to have been performed for or
materials claimed to have been furnished to Tenant or the Premises, Tenant
covenants and agrees to cause it to be released and removed of record (by
bonding or otherwise) within fifteen (15) business days after its receipt of
written notice from Landlord regarding the existence of such lien.
Notwithstanding anything to the contrary set forth in this Lease, in the event
that such lien is not released and removed (by bonding or otherwise) on or
before the date occurring fifteen (15) business days after written notice of
such lien is delivered by Landlord to Tenant, Landlord, at its sole option, may
immediately take all action necessary to release and remove such lien, without
any duty to investigate the validity thereof, and all sums, costs and expenses,
including reasonable attorneys’ fees and costs, actually incurred by Landlord in
connection with such lien shall be deemed Additional Rent under this Lease and
shall be due and payable by Tenant within thirty (30) days of receipt of a
reasonably detailed invoice therefor.



- 36 -

--------------------------------------------------------------------------------



10. Indemnification and Insurance.
10.1 Indemnification and Waiver. To the extent not prohibited by law, Landlord,
its partners and their respective officers, agents, servants, employees, and
independent contractors shall not be liable to Tenant (except as expressly
provided in Section 19.8.2 or elsewhere in this Lease) for any damage to
property resulting from the loss of use thereof, which damage is sustained by
Tenant or by other persons claiming through Tenant, due to the occurrence of any
accident or event in or about the Building, Retail Area, Real Property and/or
the Parking Areas, or due to any act or neglect of any tenant or occupant of the
Retail Area or the Building, including the Premises, or of any other person,
including without limitation, any damage caused by gas, electricity, steam,
sewage, sewer gas or odors, fire, water or by the bursting or leaking of pipes,
faucets, sprinklers, plumbing fixtures and windows, or to any other cause
regardless of whether of an entirely different nature; provided, however, the
provisions of this sentence shall not be applicable to any such damage to the
extent resulting from the negligence or willful misconduct of Landlord or its
agents, contractors, servants or employees, or to any default by Landlord in the
observance or performance of any of the terms, covenants or conditions of this
Lease to be performed on Landlord’s part. Tenant shall indemnify, defend,
protect, and hold harmless Landlord, its partners and their respective officers,
agents, servants and employees from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys’
fees) incurred in connection with or arising from any cause in, on or about the
Premises, including, without limiting the generality of the foregoing: (A) any
default by Tenant in the observance or performance of any of the terms,
covenants or conditions of this Lease on Tenant’s part to be observed or
performed; (B) the use or occupancy of the Premises by Tenant or any person
claiming by, through or under Tenant; (C) the condition of the Premises or any
occurrence on the Premises from any cause whatsoever, except to the extent such
occurrence is the result of (1) a condition or occurrence originating outside
the Premises that is not described in clause (D) hereinbelow, or (2) Hazardous
Materials that exist in or outside the Premises as of the Lease Commencement
Date or which thereafter were placed in the Premises or found to be in or
outside the Premises to the extent not (x) introduced, disposed of or otherwise
caused by Tenant or any of the Tenant Parties or (y) in any tenant improvements,
alterations, fixtures, equipment or personal property installed by or for Tenant
in the Premises, Building, Retail Area or Real Property; or (D) any acts,
omissions or negligence of Tenant or any person claiming by, through or under
Tenant, or of the contractors, agents, servants, employees or licensees of
Tenant or any such person, in, on or about the Premises, Real Property, and/or
the Parking Areas either prior to, during, or after the expiration of the Lease
Term, including, without limitation, any acts, omissions or negligence in the
making or performance of any Alterations or the Tenant Improvements by Tenant,
provided that Tenant shall not be required to indemnify and hold Landlord
harmless from, nor does Tenant hereby waive any claim against Landlord for, any
loss, cost, liability, damage or expense, including, but not limited to,
penalties, fines, attorneys’ fees or costs (collectively, “Claims”), to any
person, property or entity resulting from the negligence or willful misconduct
of Landlord or its agents, contractors, servants or employees, in connection
with Landlord’s operation of the Building, Retail Area, Real Property and/or
Building Parking Area or the failure of Landlord to perform any of its
obligations under this Lease (except for damage to any improvements or
alterations in the Premises [including the Tenant Improvements] and Tenant’s
personal property, fixtures, furniture and equipment in the Premises, to the
extent such damage is covered by Tenant’s required insurance coverage hereunder,
or if Tenant had carried the insurance required hereunder

- 37 -

--------------------------------------------------------------------------------



would have been covered; but not to the extent of any insurance deductibles
permitted to be carried by Tenant hereunder). Notwithstanding the foregoing
limitations or exceptions to Landlord’s liability contained in this Section
10.1, Landlord hereby indemnifies, defends, protects and holds Tenant harmless
from any such excluded Claims described in the immediately preceding sentence;
provided further that because Landlord is required to maintain property damage
insurance on the Building and Retail Area Tenant compensates Landlord for such
insurance as part of Tenant’s Share of Direct Expenses and because of the
existence of waivers of subrogation set forth in Section 10.4 of this Lease,
Landlord hereby indemnifies, defends, protects, and holds Tenant harmless from
any Claims for any property damage or loss to any portion of the Building
located outside the Premises to the extent such Claim is covered by such
insurance or damages due to the failure of Landlord to perform any of its
obligations under this Lease (or if Landlord had carried the insurance required
hereunder would have been covered; but not to the extent of any insurance
deductibles permitted to be carried by Landlord hereunder), even if resulting
from the negligent acts or omissions of Tenant or those of its agents,
contractors, servants, employees or licensees. Similarly, since Tenant must
carry property damage insurance pursuant to this Article 10 to cover its
personal property within the Premises and the Real Property, and any tenant
improvements and Alterations in the Premises (including the Tenant
Improvements), Tenant hereby indemnifies and holds Landlord harmless from any
Claims for any property damage or loss to any such items to the extent arising
from any event to the extent such Claims are covered by such insurance (or if
Tenant had carried the insurance required hereunder would have been covered; but
not to the extent of any insurance deductibles permitted to be carried by Tenant
hereunder), even if resulting from the negligent acts or omissions of Landlord
or those of its agents, contractors, servants, employees or licensees. The
provisions of this Section 10.1 shall survive the expiration or sooner
termination of this Lease with respect to any claims or liability occurring
prior to such expiration or termination. No provision of this Section 10.1 shall
affect the waivers of subrogation described in Section 10.4 of this Lease. Each
party’s indemnification obligations hereunder shall include the obligation, at
the indemnified party’s request, to defend the indemnified party with counsel
reasonably acceptable to such indemnified party, at the indemnifying party’s
sole cost and expense, including all reasonable attorneys’ fees and court costs.
10.2 Landlord’s Insurance and Tenant’s Compliance with Landlord’s Insurance.
Landlord shall maintain during the Lease Term a policy or policies of property
insurance insuring the Building, Real Property, Retail Area and Building Parking
Area against loss or damage due to fire and other casualties covered within the
classification of “all risk” or “special form” coverage, to the extent available
on a commercially reasonable basis, for the full replacement cost of the covered
items determined in a commercially reasonable manner. Such coverage shall be in
amounts that meet any co-insurance clauses of the policies of insurance.
Landlord shall be permitted to carry such deductibles with respect to such
property insurance as are customarily carried from time to time by reasonably
prudent landlords of the Comparable Buildings. Landlord shall also maintain a
policy or policies of commercial general liability insurance covering the
Building, Real Property, Retail Area and Building Parking Area and the
performance by Landlord of its indemnity agreements set forth in Section 10.1 of
this Lease, in such amounts and with such deductibles as are customarily carried
from time to time by reasonably prudent landlords of the Comparable Buildings.
As of the date of this Lease Landlord currently carries commercial general
liability coverage in limits of $1,000,000 per occurrence, with umbrella
coverage of $100,000,000 per occurrence. Additionally, at the option of
Landlord, Landlord’s property insurance coverage may include the risks of
earthquakes and/or flood damage and additional hazards, a rental loss
endorsement and one or more loss payee
- 38 -

--------------------------------------------------------------------------------



endorsements in favor of the holders of any mortgages or deeds of trust
encumbering the interest of Landlord in the Real Property or the ground or
underlying lessors of the Real Property, or any portion thereof. Upon inquiry by
Tenant, from time to time, Landlord shall inform Tenant of such coverage carried
by Landlord. Tenant shall neither use the Premises nor permit the Premises to be
used or acts to be done therein which will: (i) increase the premium of any
insurance described in this Section 10.2 unless Tenant agrees to pay for such
increase in premium (which payment shall be made by Tenant to Landlord within
thirty (30) days after Tenant’s receipt of invoice therefor from Landlord); (ii)
cause a cancellation of or be in conflict with any such insurance policies of
Landlord; or (iii) result in a refusal by insurance companies of good standing
to insure the Building or the Real Property in amounts reasonably satisfactory
to Landlord; provided, that Landlord agrees that Tenant’s use of the Premises
for the Permitted Use and otherwise in compliance with this Lease will not cause
or result in any of the matters referred to in clauses (i) through (iii)
hereinabove. Tenant shall, at Tenant’s expense, comply as to the Premises with
all reasonable insurance company requirements pertaining to the use of the
Premises. If Tenant’s conduct or use of the Premises causes any increase in the
premium for such insurance policies, then Tenant shall reimburse Landlord for
any such increase. Tenant, at Tenant’s expense, shall comply with all rules,
orders, regulations or requirements of the American Insurance Association
(formerly the National Board of Fire Underwriters) and with any similar body.
10.3 Tenant’s Insurance. Tenant shall maintain during the Lease Term the
following coverages in the following amounts.
10.3.1 A policy or policies of commercial general liability insurance covering
the insured against claims of bodily injury, personal injury and property damage
arising out of Tenant’s occupancy, assumed liabilities or use of the Premises,
including coverage with respect to the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, for limits of liability not less than:

Bodily Injury andProperty Damage Liability$1,000,000 each occurrence$2,000,000
annual aggregatePersonal Injury Liability$1,000,000 each occurrence$2,000,000
annual aggregateUmbrella Coverage$5,000,000



10.3.2 Property insurance covering (i) all furniture, trade fixtures, equipment,
merchandise and all other items of Tenant’s property on the Premises installed
by, for, or at the expense of Tenant, (ii) all leasehold improvements in the
Premises, (iii) all other improvements, alterations and additions to the
Premises, and (iv) the Telecommunication Equipment. Such insurance shall insure
against loss or damage due to fire and other casualties covered within the
classification of “all risk” or “special form” coverage, to the extent available
on a commercially reasonable basis, for the full replacement cost of the covered
items determined in a commercially reasonable manner, and in amounts that meet
any co-insurance clauses of the policies of insurance.
10.3.3 Comprehensive Automobile Insurance covering all owned, non-owned and
hired automobiles of Tenant with combined single limit not less than:


- 39 -

--------------------------------------------------------------------------------




Bodily Injury Liability$1,000,000 each accidentProperty Damage
Liability$1,000,000 each accident



10.3.4 Form of Policies. The minimum limits of policies of insurance required of
Landlord and Tenant under this Lease shall in no event limit the liability of
either party under this Lease. Tenant’s insurance shall: (i) name as an
additional insured on Tenant’s general liability policy on a blanket basis,
Landlord, and all mortgage or deed of trust holders or lessors of any underlying
ground leases respecting the Real Property, the identity of whom Landlord has
provided Tenant with not less than thirty (30) days prior written notice; (ii)
specifically cover Tenant’s indemnification obligations under Section 10.1 of
this Lease except to the extent such obligations arise as a result of a default
by Tenant; (iii) be issued by an insurance company having a rating of not less
than A-VII in Best’s Insurance Guide or such lesser rating which is otherwise
reasonably acceptable to Landlord and licensed to do business in the State of
California; (iv) be primary insurance as to all claims thereunder and provide
that any insurance carried by Landlord is excess and is non-contributing with
any insurance requirement of Tenant; and (v) contain a cross-liability
endorsement or severability of interest clause. Landlord’s insurance shall
comply with the requirements of clauses (ii) and (iii) above, with all
references to Landlord in such clauses modified to refer to Tenant, and all
references to Tenant modified to refer to Landlord. Tenant shall send a link to
the Memorandum of Insurance to Landlord at or before the expiration dates
thereof. In the event Tenant shall fail to procure such insurance, or to provide
the Memorandum of Insurance, Landlord may, at its option, upon at least fifteen
(15) days’ prior written notice to Tenant, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord as Additional Rent
within thirty (30) days after delivery to Tenant of the bills thereof, unless
within such fifteen (15) days, Tenant procures such insurance (if Tenant did not
have coverage) and delivers to Landlord a Memorandum of Insurance as required
above. Tenant shall provide Landlord written notice of its receipt of any notice
of cancellation of any insurance or of any coverage changed below that required
herein. Upon reasonable request by Tenant, Landlord shall make available for
Tenant’s review at the Retail Area management office, copies of the applicable
insurance policies evidencing the existence of Landlord’s required insurance
hereunder.
10.4 Subrogation. Landlord and Tenant agree to have their respective insurance
companies issuing property damage insurance waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may be, to the
extent such waivers are routinely and customarily available. As long as such
waivers of subrogation are contained in their respective insurance policies, or
would have been contained in such insurance policies had the responsible party
used commercially reasonable efforts to obtain such waivers and such waivers are
routinely and customarily available, Landlord and Tenant hereby waive any right
that either may have against the other on account of any loss or damage to their
respective property to the extent such loss or damage is insurable under
policies of insurance maintained or required to be maintained hereunder. if
either party fails to carry the amounts and types of insurance required to be
carried by it pursuant to this Article 10, such failure shall be deemed to be a
covenant and agreement by such party to self-insure with respect to the type and
amount of

- 40 -

--------------------------------------------------------------------------------



insurance which such party so failed to carry, with full waiver of subrogation
with respect thereto.
10.5 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to Section 10.3.1 above,
as may be reasonably requested by Landlord, but in no event shall such increased
amounts of insurance be in excess of that required by landlords of comparable
retail projects for tenants comparable to Tenant.
10.6 Self-Insurance. So long as Tenant maintains a Tangible Net Worth (as
defined below) in excess of One Hundred Million Dollars ($100,000,000.00),
Tenant may provide self-insurance in lieu of the insurance required in Sections
10.3 and 10.5 above, whether by the establishment of an insurance fund or
reserve to be held and applied to make good losses from casualties, or
otherwise, which conforms to the practice of large corporations maintaining
systems of self-insurance or by simply sending a notice to Landlord stating that
it will be responsible to pay all Claims as if it was an insurance company
providing the insurance coverage Tenant was otherwise obligated to obtain under
this Lease. As used herein, “Tangible Net Worth” means the excess of total
assets over total liabilities, in each case as determined in accordance with
generally accepted accounting principles consistently applied (“GAAP”),
excluding, however, from the determination of total assets, all assets which
would be classified as intangible assets under GAAP including, without
limitation, goodwill, licenses, patents, trademarks, trade names, copyrights,
and franchises. Prior to Tenant electing to self-insure under this Section 10.6,
Tenant shall deliver to Landlord Tenant’s annual report evidencing such minimum
$100,000,000.00 Tangible Net Worth requirement, which annual report shall be
prepared by a national firm of certified public accountants in accordance with
GAAP and certified as accurate (the “Annual Report”). Thereafter while Tenant is
continuing to self-insure under this Section 10.6, Tenant shall deliver to
Landlord, within forty-five (45) days after written request therefor from
Landlord made after the end of each fiscal year, a current Annual Report for the
prior fiscal year evidencing such $100,000,000.00 minimum Tangible Net Worth. If
at any time Tenant’s Tangible Net Worth is less than $100,000,000.00, then
Tenant shall be required to immediately obtain and maintain the insurance
provided for in Sections 10.3 and 10.5 above. If Tenant self-insures any of the
risks to which coverage is required under Sections 10.3 and/or 10.5 above,
Tenant’s self-insurance protection shall be deemed to include (and Tenants
self-insurance shall be deemed to include) the waivers of subrogation and the
additional insured status mentioned above in favor of Landlord, its lenders and
any other parties Landlord so specifies as provided in Section 10.3 above.
Furthermore, (i) the self-insurance protection shall be equivalent to the
coverage required under Sections 10.3 and 10.5 above, and Tenant shall not be
relieved from the indemnification obligations of this Lease, (ii) Tenant shall
be responsible for, assume all liability for, and release and waive all right of
recovery against Landlord and its partners and members and subpartners and
submembers, and their respective officers, agents, property managers, servants,
employees, and independent contractors for, the costs of any loss or claim to
the extent that such loss or claim would have been covered by the insurance
Tenant would have otherwise been required to maintain hereunder, and (iii)
Tenant shall pay all amounts on behalf of Landlord and its partners and members
and subpartners and submembers, and their respective officers, agents, property
managers, servants, employees, and independent contractors (and waive, release,
protect, indemnify, defend, protect and hold harmless Landlord and its

- 41 -

--------------------------------------------------------------------------------



partners and members and subpartners and submembers, and their respective
officers, agents, property managers, servants, employees, and independent
contractors from and against) any and all Claims incurred by Landlord (and its
partners and members and subpartners and submembers, and their respective
officers, agents, property managers, servants, employees, and independent
contractors) which would have been payable or insured against by a hypothetical
third-party insurer for the benefit of Tenant and/or Landlord (and its partners
and members and subpartners and submembers, and their respective officers,
agents, property managers, servants, employees, and independent contractors) had
Tenant maintained the insurance required under Sections 10.3 and 10.5 above with
deemed full waiver of subrogation in favor of Landlord (and its partners and
members and subpartners and submembers, and their respective officers, agents,
property managers, servants, employees, and independent contractors), and with
reasonable deductible amounts applicable to such policies. If Tenant fails to
comply with the requirements relating to self-insurance and insurance, Landlord
may, in accordance with the provisions of Section 10.3.4 above, obtain such
insurance and Tenant shall pay to Landlord immediately on demand the premium
cost thereof. It is expressly understood that the self-insurance permitted above
does not relieve Tenant of its statutory obligations under Workers’ Compensation
laws.
11. Damage and Destruction.
11.1 Repair of Damage to Premises by Landlord. If the Premises, Building Parking
Area or any Common Areas of the Retail Area serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for matters beyond Landlord’s
reasonable control, and subject to all other terms of this Article 11, restore
the Premises, Building Parking Area and such Common Areas to the condition
existing prior such fire or other casualty. Such restoration shall be to
substantially the same condition of the Premises, Building Parking Area and
Common Areas prior to the casualty, except for modifications thereto (i)
required by zoning and building codes and other laws, or (ii) reasonably
required by the holder of a mortgage on the Retail Area or reasonably deemed
desirable by Landlord, provided (A) Tenant’s access to and use of the Premises
and Building Parking Area shall not be materially impaired, and (B) such
Premises, Building Parking Area and any Common Areas will be in a condition that
is equal or better than the condition of such items immediately prior to the
damage and destruction. Notwithstanding any other provision of this Lease, upon
the occurrence of any damage to the Premises, if this Lease is not terminated,
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant’s insurance required under
Sections 10.3.2(ii) and (iii) of this Lease to the extent necessary to reimburse
Landlord on a progress payment basis for all costs and expenses incurred by
Landlord in connection with the repair of any such damage, and Landlord shall
repair any injury or damage to the leasehold improvements and Alterations
installed in the Premises and shall return such leasehold improvements and
Alterations to their original condition; provided that if the cost of such
repair by Landlord exceeds the amount of insurance proceeds received by Landlord
from Tenant’s insurance carrier, as assigned by Tenant, plus the amount of
insurance proceeds received by Landlord from Landlord’s insurance carrier to the
extent allocable to damage of the leasehold improvements and Alterations, the
cost of such repair shall be paid by Tenant on a progress-payment basis, but
only after exhaustion of Tenant’s and Landlord’s insurance proceeds received by
Landlord and allocable to the damage of the leasehold improvements and
Alterations. In connection with such repairs and replacements, Tenant shall,
prior to the commencement of construction, submit to

- 42 -

--------------------------------------------------------------------------------



Landlord, for Landlord’s review and approval, all plans, specifications and
working drawings relating thereto, and Tenant and Landlord shall select the
general contractor to perform such improvement work and if they do not agree as
to the identity of the general contractor, Landlord shall select the general
contractor on the basis of a reputation for high quality work, integrity,
timeliness of performance and financial stability, and, if commercially
reasonable and practicable under the circumstances, after competitively bidding
such improvement work to at least three (3) general contractors designated by
Landlord and reasonably acceptable to Tenant (with respect to any such
competitive bidding procedure, Landlord shall select as the general contractor
to perform such improvement work, the general contract submitting the lowest bid
and is able to meet Landlord’s commercially reasonable schedule for the
performance of such improvement work). Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof; provided
however, that if such fire or other casualty shall have damaged the Premises,
Building Parking Areas (unless Landlord provides reasonable substitute parking)
or Common Areas necessary to Tenant’s occupancy of or access to the Premises,
Landlord shall allow Tenant a proportionate abatement of Rent during the time
and to the extent to which Tenant is denied access to the Premises and/or to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease (including due to lack of parking unless Landlord provides reasonable
substitute parking), and not occupied by Tenant as a result thereof; provided,
further, if the Premises or Common Areas providing access to the Premises are
damaged such that the portion of the Premises which is fit for occupancy and to
which Tenant is permitted access is not sufficient to allow Tenant to conduct
its business operations from such remaining portion and Tenant does not conduct
its business operations therefrom, Landlord shall allow Tenant a total abatement
of Rent during the time and to the extent Tenant is denied access to the
Premises and/or the Premises are unfit for occupancy for the purposes permitted
under this Lease, and not occupied by Tenant as a result of the subject damage.
11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises and/or
Retail Area and instead terminate this Lease by notifying Tenant in writing of
such termination within sixty (60) days after the date of damage, such notice to
include a termination date giving Tenant ninety (90) days to vacate the
Premises, but Landlord may so elect only if the Retail Area shall be damaged by
fire or other casualty or cause, whether or not the Premises are affected, and
one or more of the following conditions is present: (i) repairs cannot
reasonably be substantially completed within one hundred eighty (180) days of
the date of damage (when such repairs are made without the payment of overtime
or other premiums); or (ii) as a result of the casualty in question, (A)
Landlord would have to repair “uninsured” or “underinsured” damage to the Retail
Area (“uninsured” or “underinsured” meaning that Landlord does not have
insurance proceeds from third party insurance companies with respect to such
damage to the Retail Area, provided that Landlord would also not have such
insurance proceeds had Landlord carried the insurance required under this Lease)
at a cost in excess of Five Million Dollars ($5,000,000.00), (B) Landlord
terminates the leases of all other tenants of the Retail Area leasing a full
floor or more similarly affected by the damage and destruction which, with
respect to tenants of the Retail Area leasing space pursuant to leases in effect
as of the date of this Lease, contain termination rights in favor of Landlord
permitting Landlord to terminate such leases in the event of an uninsured or
underinsured casualty damage (it being agreed by Landlord that Landlord shall
not modify any such existing leases to eliminate any such termination rights),
and (C) Landlord

- 43 -

--------------------------------------------------------------------------------



covenants to Tenant in writing that Landlord will not commence any repairs of
such damaged portions of the Premises and/or Retail Area within nine (9) months
following the date of casualty for the purposes of leasing the Premises to third
parties, and such covenant by Landlord shall survive any such termination of
this Lease, the breach of which shall, without limitation, subject Landlord to
liability to Tenant for any actual damages suffered by Tenant as a result
therefrom. For purposes of clause (C) hereinabove, “repairs” shall not be deemed
to include repairs to the extent required by applicable law or reasonably
necessary to ensure safety in or around the Retail Area and/or any such damaged
portions of the Premises or Retail Area. If Landlord does not elect to terminate
this Lease pursuant to Landlord’s termination right as provided hereinabove, and
the repairs cannot reasonably be substantially completed within two hundred
forty (240) days after being commenced (which 240-day period shall be subject to
extension as a result of any Force Majeure events and delays caused by Tenant),
Tenant may elect, no earlier than sixty (60) days after the date of the damage
and not later than one hundred twenty (120) days after the date of such damage,
to terminate this Lease by written notice to Landlord effective as of the date
specified in the notice. Furthermore, if neither Landlord nor Tenant have
terminated this Lease, and the repairs are not actually substantially completed
within the period (the “Outside Repair Period”) which is the later of (A) such
240-day period, and (B) the estimated time period for repairs to have been
substantially completed as provided hereinabove (which Outside Repair Period
shall be subject to extension as a result of any Force Majeure events and delays
caused by Tenant), Tenant shall have the right to terminate this Lease within
five (5) business days of the end of such Outside Repair Period and thereafter
during the first five (5) business days of each calendar month following the end
of such Outside Repair Period until such time as the repairs are substantially
complete, by notice to Landlord (the “Damage Termination Notice”), effective as
of a date set forth in the Damage Termination Notice (the “Damage Termination
Date”), which Damage Termination Date shall not be less than five (5) business
days following the end of such Outside Repair Period or each such month, as the
case may be. Notwithstanding the foregoing, if Tenant delivers a Damage
Termination Notice to Landlord, then Landlord shall have the right to suspend
the occurrence of the Damage Termination Date for a period ending thirty (30)
days after the Damage Termination Date set forth in the Damage Termination
Notice by delivering to Tenant, within five (5) business days of Landlord’s
receipt of the Damage Termination Notice, a certificate of Landlord’s contractor
responsible for the repair of the damage certifying that it is such contractor’s
good faith judgment that the repairs shall be substantially completed within
thirty (30) days after the Damage Termination Date. If repairs shall be
substantially completed prior to the expiration of such thirty-day period, then
the Damage Termination Notice shall be of no force or effect, but if the repairs
shall not be substantially completed within such thirty-day period, then this
Lease shall terminate upon the expiration of such thirty-day period. On or
before thirty (30) days after the date of a damage or destruction, Landlord
shall inform Tenant of Landlord’s reasonable opinion of the projected date of
completion of the repairs and whether adequate insurance proceeds will be
available to cover the cost of repair and restoration.
11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Retail Area or any other portion of the Real Property, and any
statute or regulation of the State of California, including, without limitation,
Sections 1932(2) and 1933(4) of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any other statute or regulation, now
or hereafter in

- 44 -

--------------------------------------------------------------------------------



effect, shall have no application to this Lease or any damage or destruction to
all or any part of the Premises, the Retail Area or any other portion of the
Real Property.
11.4 Damage Near End of Term. In the event that the Premises or the Retail Area
or any Common Areas of the Real Property providing access to the Premises are
destroyed or damaged to any substantial extent (i.e., the time to repair such
substantial damage will exceed one hundred eighty (180) days or the remainder of
the Lease Term, whichever is less) during the last eighteen (18) months of the
Lease Term (as such Lease Term may have been previously extended pursuant to
Rider No. 1 to Lease or otherwise), then notwithstanding anything contained in
this Article 11, Landlord or Tenant shall have the option to terminate this
Lease by giving written notice to the other party of the exercise of such option
within thirty (30) days after such damage or destruction, in which event: (i)
this Lease shall cease and terminate as of the date of such notice; (ii) Tenant
shall pay the Base Rent and Additional Rent, properly apportioned up to such
date of damage; (iii) Landlord shall refund to Tenant the Base Rent and
Additional Rent prepaid by Tenant and attributable to the period of time
following the date of such damage; and (iv) both parties hereto shall thereafter
he freed and discharged of all further obligations hereunder, except as provided
for in provisions of this Lease which by their terms survive the expiration or
earlier termination of the Lease Term. In the event Landlord elects to terminate
this Lease pursuant to this Section 11.4, Tenant shall have the right to
exercise any remaining renewal options, and in such event, the other sections of
this Article 12 shall apply.
12. Nonwaiver.
No waiver of any provision of this Lease shall be implied by (i) any failure of
either party to insist in any instance on the strict keeping, observance or
performance of any covenant or agreement contained in the Lease or exercise any
election contained in the Lease or (ii) any failure of either party to enforce
any remedy on account of the violation of such provision, even if such violation
shall continue or be repeated subsequently, any waiver by Landlord of any
provision of this Lease may only be in writing, and no express waiver shall
affect any provision other than the one specified in such waiver and that one
only for the time and in the manner specifically stated. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant’s right of possession hereunder or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.
13. Condemnation.
13.1 Permanent Taking. If the whole or any major part of the Premises or a major
portion of the Retail Area shall be taken by power of eminent domain or
condemned by any competent authority for any public or quasi-public use or
purpose, or if any adjacent property or street shall be so taken or condemned,
or reconfigured or vacated by such authority in such manner as to require the
use, reconstruction or remodeling of any part of the Premises or Building, or if
Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease upon one

- 45 -

--------------------------------------------------------------------------------



hundred eighty (180) days’ notice, provided such notice is given no later than
sixty (60) days after the date of such taking, condemnation, reconfiguration,
vacation, deed or other instrument and provided all other similarly situated
tenants’ leases are also terminated. If so much of the Premises, Building or the
Real Property is taken so as to substantially interfere with the conduct of
Tenant’s business from the Premises, or if access to the Premises is
substantially impaired, Tenant shall have the option to terminate this Lease
upon one hundred eighty (180) days’ notice, provided such notice is given no
later than sixty (60) days after the date of such taking. Landlord and Tenant
shall each be entitled to receive fifty percent (50%) of the “bonus value” of
the leasehold estate in connection therewith, which bonus value shall be equal
to the sum paid by the condemning authority as the award for compensation for
taking the leasehold created by this Lease. Tenant shall have the right to file
any separate claim available to Tenant for any taking of Tenant’s personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, and for moving
expenses, so long as such claim is payable separately to Tenant. All Rent shall
be apportioned as of the date of such termination, or the date of such taking,
whichever shall first occur. If any part of the Premises shall be taken, and
this Lease shall not be so terminated, the Rent shall be proportionately abated.
Tenant hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure.
13.2 Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary Taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such Taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary Taking.
14. Assignment and Subletting.
14.1 Transfers. Tenant shall not, without the prior written reasonable consent
of Landlord except as provided herein to the contrary, assign, mortgage, pledge,
hypothecate, encumber, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment or other such foregoing transfer of this Lease
or any interest hereunder by operation of law except as provided herein, sublet
the Premises or any part thereof, or permit the use of the Premises by any
persons other than Tenant and its employees (all of the foregoing are
hereinafter sometimes referred to collectively as “Transfers” and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a “Transferee”). For purposes of this Lease, an “Approved Transferee”
shall mean (i) any Affiliate (as defined in Section 14.5 below) that is an
assignee of Tenant’s entire interest in this Lease, (ii) any other assignee of
Tenant’s entire interest in this Lease approved by Landlord pursuant to the
terms and conditions of this Article 14, and (iii) any sublessee of the entire
Office Space portion of the Premises then leased by Tenant for the entire
balance of the Lease Term which sublessee is approved by Landlord pursuant to
the terms and conditions of this Article 14.
In no event shall the terms of a proposed Transfer provide the Transferee with a
right of first offer to all or any portion of the Premises. If Tenant shall
desire Landlord’s consent to any Transfer, Tenant shall notify Landlord in
writing, which notice (the “Transfer Notice”) shall

- 46 -

--------------------------------------------------------------------------------



include (i) the proposed effective date of the Transfer, which shall not be less
than thirty (30) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the “Subject Space”), (iii) the substantive terms of
the proposed Transfer and the consideration therefor, the name and address of
the proposed Transferee, and a copy of all existing and/or proposed
documentation pertaining to the proposed Transfer, including all existing
operative documents to be executed to evidence such Transfer or the agreements
incidental or related to such Transfer, (iv) in the case of a proposed
assignment of the Lease, current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, (v) any other information
reasonably required by Landlord, which will enable Landlord to determine the
financial responsibility (in the case of a proposed assignment of the Lease),
character, and reputation of the proposed Transferee, nature of such
Transferee’s business and proposed use of the Subject Space, and (vi) such other
information as Landlord may reasonably require. Landlord shall approve or
disapprove of the proposed Transfer within fifteen (15) days after Landlord’s
receipt of the applicable Transfer Notice. Any Transfer made without Landlords
prior written consent shall, at Landlord’s option, be null, void and of no
effect. Whether or not Landlord shall grant consent, Tenant shall, within thirty
(30) days after written request by Landlord, reimburse Landlord for all
reasonable legal fees and expenses incurred by Landlord in connection with its
review of a proposed Transfer; provided, however, Landlord’s legal fees and
expenses in connection with the review of such sublease shall not exceed
$2,500.00 during the Initial Lease Term, and $5,000.00 during any extension
thereafter.
Notwithstanding anything in this Lease to the contrary, no restriction in any
other tenant or subtenant’s lease or sublease restricting the subleasing of
space to another tenant in the Real Property shall be enforced by Landlord as to
Tenant and/or the other tenant or subtenant so as to prevent or restrict an
assignment, sublease or sub-sublease to Tenant if either Landlord has no
available space in the Retail Area for direct lease to Tenant of comparable size
as the proposed space to be assigned to or sublet by Tenant from such other
tenant or subtenant (herein, the “Proposed Sublease Space”).
14.2 Landlord’s Consent. Landlord shall not unreasonably withhold or condition
its consent to any proposed Transfer of the Subject Space to the Transferee on
the turns specified in the Transfer Notice. The parties hereby agree that it
shall be reasonable under this Lease for Landlord to withhold consent to any
proposed Transfer where one or more of the following apply, without limitation
as to other reasonable grounds for withholding consent:
14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building as determined with
reference to the then existing tenants of the Building;
14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3 The Transferee (i) is a governmental agency or instrumentality whose use
of the space shall involve the rendering of welfare-related services and/or
unusually heavy pedestrian visitor traffic, (ii) is a governmental agency or an
instrumentality of a foreign country, (iii) is of a character or reputation, is
engaged in a business, or is of, or is associated

- 47 -

--------------------------------------------------------------------------------



with, a political orientation or faction or other cause, which is materially
inconsistent with the quality of the Retail Area, may result in repeated
demonstrations or other events which may disrupt the use, occupancy or quiet
enjoyment of the Retail Area by other tenants or occupants or which would
otherwise reasonably offend a landlord of a comparable retail project, or (iv)
is a governmental agency or instrumentality which is capable of exercising the
power of eminent domain or condemnation;
14.2.4 The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space;
14.2.5 Intentionally omitted;
14.2.6 The proposed Transfer would cause Landlord to be in violation of another
lease or agreement to which Landlord is a party, or would give an occupant of
the Retail Area a right to cancel its lease; or
14.2.7 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is actively negotiating with Landlord in good faith to
lease space in the Building at such time and comparable space to the subject
space is available for lease.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.3
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, Tenant shall again submit the Transfer
Notice to Landlord for its approval and other action under this Article 14.
14.3 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event that Tenant contemplates a
Transfer (“Contemplated Transfer”), then Tenant shall give Landlord notice
(“Intention to Transfer Notice”) of such Contemplated Transfer. The Intention to
Transfer Notice shall specify the portion and number of rentable square feet of
the Premises which Tenant intends to transfer (“Contemplated Transfer Space”),
the contemplated date of the commencement of the term of such Contemplated
Transfer (“Contemplated Effective Date”), and the contemplated length of such
Contemplated Transfer, and shall specify that such Intention to Transfer Notice
is delivered to Landlord pursuant to this Section 14.3 in order to allow
Landlord to elect to recapture the Contemplated Transfer Space. Thereafter,
Landlord shall have the option, by giving written notice to Tenant within thirty
(30) days after receipt of such Intention to Transfer Notice, to recapture such
Contemplated Transfer Space upon the basic terms and conditions specified in the
Intention to Transfer Notice. In the event such option is exercised by Landlord,
and Tenant does not revoke its Transfer Notice by delivering written notice of
such revocation to Landlord within fifteen (15) days of Tenant’s receipt of
Landlord’s election to recapture, this Lease shall be cancelled and terminated
(or when appropriate, suspended if the last day of the term of the

- 48 -

--------------------------------------------------------------------------------



Contemplated Transfer is not the last day of the Lease Term or when appropriate,
the last day of a renewal period and at the end of the suspension period, such
Premises, or where appropriate, portion of the Premises, shall be returned to
Tenant in the same condition as when received, reasonable wear and tear
excepted) with respect to all of the Contemplated Transfer Space as of the date
stated in the Intention to Transfer Notice as of the Contemplated Effective Date
until the last day of the term of the Contemplated Transfer. In the event of a
recapture by Landlord, if this Lease shall be cancelled with respect to less
than the entire Premises, (i) the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, (ii) Tenants
parking passes described in Section 26.1 of this Lease shall be proportionately
reduced, and (iii) this Lease as so amended shall continue thereafter in full
force and effect, and upon the request of either party, the parties shall
execute written confirmation of the same. If Landlord fails to timely elect to
recapture the Contemplated Transfer Space under this Section 14.3, then, for a
period of one (1) year (“One Year Period”) commencing on the last day of such
thirty (30) day period, Tenant may transfer the Contemplated Transfer Space
provided that any such Transfer is upon terms not materially inconsistent with
the teams set forth in the Intention to Transfer Notice; provided, however, that
any such Transfer shall be subject to the remaining terms of this Article 14. If
such a Transfer is not so consummated within the One Year Period (or if a
Transfer is so consummated, then upon the expiration of the term of the Transfer
for such Contemplated Transfer Space consummated within such One Year Period),
or if Tenant desires to effectuate a Transfer during such One Year Period on
terms materially inconsistent with the terms set forth in the Intention to
Transfer Notice, Tenant shall again be required to submit a new Intention to
Transfer Notice to Landlord with respect to any Contemplated Transfer, as
provided in this Section 14.3. Tenant may deliver a Transfer Notice and an
Intention to Transfer Notice simultaneously or at different times and the
periods provided for Landlord’s approval following its receipt of the same, as
set forth in Sections 14.2 and 14.3 respectively, shall commence upon Landlord’s
receipt of each such notice notwithstanding the fact that such periods may
overlap.
14.4 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy (or a certified conformed
copy) of all documentation pertaining to the Transfer in form reasonably
acceptable to Landlord, and (iv) no Transfer relating to this Lease or agreement
entered into with respect thereto, whether with or without Landlord’s consent,
shall relieve Tenant from liability under this Lease. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof.
14.5 Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, Landlord’s consent shall not be required, the provisions of this
Article 14 shall not be applicable to or in connection with, and the following
shall not be deemed a Transfer under this Article 14 ; (a) any transfer of
equity interest in Tenant; or (b) any sublease or assignment to (i) any entity
that controls, is controlled by, or is under common control with Tenant
(including but not limited to any company in the control or under the common
control of Mitsubishi UFJ Financial Group, Inc.); (ii) any subsidiary or parent
of Tenant or to any subsidiary of any parent of Tenant, (iii) the surviving
entity resulting from a merger or

- 49 -

--------------------------------------------------------------------------------



consolidation of Tenant; (iv) the acquirer of substantially all of Tenant’s
assets or stock or (v) any other entity Controlled directly or indirectly by any
of the foregoing entities (collectively, “Affiliate”). “Control” means the
ability, directly or indirectly, to direct management and policies of another
person or entity, whether through the ownership of voting securities, by
contract, or otherwise. Tenant shall notify Landlord in writing of any
assignment or sublease pursuant to this Section 14.5 and promptly supply
Landlord with any documents or information reasonably requested by Landlord
regarding such assignment or sublease or such Affiliate, and further provided
that such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease. Notwithstanding anything to the contrary set forth
in this Article 14, Tenant shall not be permitted to assign or sublease all or
any portion of the Premises to an Affiliate (or permit occupancy of the Premises
by an Affiliate) if such assignment or sublease (or occupancy) would cause a
violation of another lease for space in the Retail Area or would give an
occupant of the Retail Area a right to cancel its Lease, provided that Landlord
has previously notified Tenant of the restrictions which result in such
violation or cancellation; and provided further, that for purposes of this
Section 14.5 no such restrictive provisions shall prohibit a Transfer to an
Affiliate due to the fact the business of such Affiliate includes the conducting
or offering of retail financial services to the general public, including banks,
savings banks, savings and loan institutions, or thrift and loan companies.
14.6 Business Affiliates. Notwithstanding anything to the contrary contained in
the foregoing provisions of this Article 14, Tenant shall have the right,
without being subject to Landlord’s prior consent or Landlord’s recapture option
in Section 14.3 above, but upon at least ten (10) days’ prior written notice to
Landlord, to sublease, license or otherwise permit occupancy of up to an
aggregate of 1,000 rentable square feet within the Premises to vendors,
consultants or clients of Tenant who have an ongoing business relationship with
Tenant (each a “Business Affiliate”), which sublease, license or occupancy
agreement, as the case may be, to a Business Affiliate shall be on and subject
to all of the following conditions: (A) all such Business Affiliates shall be of
a reputation comparable to the reputation of other tenants of the Building; (B)
all such Business Affiliates shall use the Premises for the Permitted Use and
otherwise in conformity with all of the applicable provisions of this Lease; (C)
each such sublease, license or occupancy agreement is not a subterfuge by Tenant
to avoid its obligations under this Article 14; (D) there shall be no separate
demising walls or entrances to the space which is the subject of such sublease,
license or occupancy agreement; (E) each such sublease, license and occupancy
agreement shall be subject to and subordinate to all of the terms and provisions
of this Lease; (F) prior to the effective date of such occupancy agreement,
Tenant shall provide Landlord with the name and address of the occupant and a
copy of the agreement under which such occupant is occupying the Premises; and
(G) no separate signage is provided to any such Business Affiliate. No such
sublease, license or occupancy agreement, as the case may be, shall relieve
Tenant from any liability under this Lease. If the occupancy of any such
Business Affiliate does not satisfy all of the foregoing conditions, then such
occupancy shall be deemed to constitute a Transfer and shall be deemed subject
to the provisions of this Article 14.
15. Surrender of Premises; Ownership and Removal of Trade Fixtures.
15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a

- 50 -

--------------------------------------------------------------------------------



writing signed by Landlord. The delivery of keys to the Premises to Landlord or
any agent or employee of Landlord shall not constitute a surrender of the
Premises or effect a termination of this Lease, whether or not the keys are
thereafter retained by Landlord, and notwithstanding such delivery Tenant shall
be entitled to the return of such keys at any reasonable time upon request until
this Lease shall have been properly terminated. The voluntary or other surrender
of this Lease by Tenant, whether accepted by Landlord or not, or a mutual
termination hereof, shall not work a merger, and at the option of Landlord shall
operate as an assignment to Landlord of all subleases or subtenancies affecting
the Premises.
15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall: (i) quit and
surrender possession of the Premises to Landlord in as good order and condition
as when Tenant took possession and as thereafter improved by Landlord and/or
Tenant, except for (A) reasonable wear and tear and (B) damage from casualty
which is not specifically made Tenant’s responsibility to repair pursuant to
Article 10.1 above; and (ii) without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, and such items of furniture,
equipment, free-standing cabinet work, and other articles of personal property
owned by Tenant or installed or placed by Tenant at its expense in the Premises,
and such similar articles of any other persons claiming under Tenant, as
Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Retail Area resulting
from such removal. Notwithstanding anything to contrary in the Lease, Tenant
shall have no obligation to remove the Landlord Improvements, the Tenant
Improvements, or any Alterations or improvements (unless Landlord notified
Tenant in writing of the removal requirement at the time of approval in
accordance with Article 8). In addition, Tenant shall have no obligation to
remove any cabling, conduit or trade fixtures (unless elected, at Tenant sole
election) and shall otherwise leave the Premises in its then existing condition
unless Tenant elects to terminate the Lease under Rider No. 4 attached hereto,
or Landlord terminates the Lease due to a Tenant Event of Default, in which case
Tenant shall be responsible for such removal at Tenant’s sole cost and expense
prior to the expiration or earlier termination of the Lease.
15.3 Removal of Tenant’s Property by Landlord. Whenever Landlord shall re-enter
the Premises as provided in this Lease, any personal property of Tenant not
removed by Tenant upon the expiration of the Lease Term, or within ten (10) days
after a termination by reason of Tenant’s default as provided in this Lease,
shall be deemed abandoned by Tenant and may be disposed of by Landlord in
accordance with Sections 1980 through 1991 of the California Civil Code and
Section 1174 of the California Code of Civil Procedure, or in accordance with
any Laws or judicial decisions which may supplement or supplant those provisions
from time to time. Any provision of this Lease to the contrary notwithstanding,
upon Tenant’s surrender of the Premises at the time of the expiration or earlier
termination of the Lease, if there shall remain in the Premises any computer
servers, desktop stations, laptops, files or other material personal property
which could reasonably be expected to contain customer information
(collectively, the “Protected Personal Property”), such Protected Personal
Property shall not become the property of or be disposed of by Landlord and
Landlord shall forbear from enforcing any contractual, statutory or common law
interest in or against such Protected Personal Property except as expressly
permitted under this Section 15.3. To the extent any Protected Personal Property
remains in the Premises, Landlord shall provide Tenant with

- 51 -

--------------------------------------------------------------------------------



written notice of the same and the right (upon notice to Landlord’s Building
manager and to be accompanied by a representative of Landlord) to access the
Premises during Landlord’s normal business hours for Tenant to retrieve said
items. In the event the Protected Personal Property is not removed by Tenant on
or before five (5) business days after the notice is delivered by Landlord, then
Landlord may arrange for moving and storage of the Protected Personal Property
(in any commercially reasonable manner Landlord so desires) at Tenant’s sole
cost and expense for a period of not less than thirty (30) days. Landlord may
dispose of or destroy such Protected Personal Property in any commercially
reasonable manner permitted by applicable law in the event Tenant has not
retrieved such items from storage or paid Landlord’s costs after thirty (30)
days. It is Landlord’s intention under this Section 15.3 to reasonably assist
Tenant’s requirements with respect to the Protected Personal Property at no cost
to Landlord, but in doing so Tenant agrees that Landlord is not undertaking any
liability for the Protected Personal Property and such liability shall remain
solely with Tenant. Landlord and Tenant acknowledge that Protected Personal
Property may contain sensitive, confidential and/or proprietary information
which is subject to federal, state, and local regulations as to ownership,
possession, storage, disposal, removal or other handling, but, except in the
case of Landlord’s willful misconduct, Landlord (and Landlord’s affiliates,
partners, and agents) shall have no liability whatsoever for any theft,
mishandling, loss or any other damages whatsoever with respect to any Protected
Personal Property remaining in the Premises after the expiration or earlier
termination of the Lease. In the event Landlord reasonably requires that the
Premises be free of any such Protected Personal Property (including, without
limitation, in order to commence construction in the space or to allow a new
tenant to occupy the Premises) immediately after the expiration or earlier
termination of the Lease, Landlord shall be permitted to remove and store such
Protected Personal Property as provided above without notice to Tenant. In such
an event, Tenant shall be responsible for moving and storage costs.
15.4 Landlord’s Actions on Premises. Tenant hereby waives all claims for damages
or other liability in connection with, following an Event of Default, Landlord’s
reentering and taking possession of the Premises or removing, retaining, storing
or selling the property of Tenant as herein provided, and no such re-entry shall
be considered or construed to be a forcible entry.
15.5 Regulatory Closure Period/Termination by Landlord. Notwithstanding anything
in this Lease to the contrary, Landlord acknowledges and agrees that Tenant, as
a national banking association, is subject to certain federal laws and
regulations regarding the closing of a bank branch, including, without
limitation, customer notices required to be distributed in advance of a bank
branch closing.  Therefore, notwithstanding any other provision of this Lease to
the contrary, in any instance under this Lease where Tenant’s right of
possession of the Premises is terminated, whether for default, casualty, eminent
domain or otherwise, Tenant may, if it so elects, have a period of one hundred
and fifty (150) days from the date that Tenant’s right of possession is
terminated (the “Regulatory Closure Period”) to wind up its affairs, send out
required notices and vacate the Premises.  Tenant’s payment of Rent and the
performance of all obligations under this Lease shall remain in effect during
the Regulatory Closure Period (except as otherwise mutually agreed); provided,
however, as a condition to Tenant’s right to remain in possession of the
Premises during the Regulatory Closure Period, Tenant shall pay to Landlord in
advance, prior to the first day of the Regulatory Closure Period, Monthly Base
Rent due for the entire one hundred fifty (150) day period in an amount equal to

- 52 -

--------------------------------------------------------------------------------



one hundred ten percent (110%) of the Monthly Base Rent that Tenant would have
been required to pay under the Lease if Landlord has not elected to terminate
the Lease. Subject to the terms and conditions of the immediately preceding
sentence, any period of occupancy permitted under this Section 15.5 shall not be
considered a holdover for purposes of Section 16 below.
16. Holding Over.
If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to (i) for the first (1st) month of any such holdover, the same Base
Rent applicable during the last rental period of the Lease Term under this
Lease, and (ii) thereafter, one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease.
Such month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein. Nothing contained in this Article 16 shall be
construed as consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or other
termination of this Lease. The provisions of this Article 16 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law. If Tenant fails to surrender the Premises upon the
termination or expiration of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from all loss, costs, expenses, damages and liabilities
(including reasonable attorneys’ fees) resulting from such failure, including,
without limiting the generality of the foregoing, any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom.
17. Estoppel Certificates.
Within twenty (20) days following a request in writing by Landlord, Tenant shall
execute and deliver to Landlord an estoppel certificate, which, as submitted by
Landlord, shall be substantially in the form of Exhibit “E”, attached hereto (or
such other commercially reasonable form as may be required by any prospective
mortgagee or purchaser of the Retail Area, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee. Tenant shall execute and deliver whatever
other instruments may be reasonably required for such purposes. Failure of
Tenant to timely execute and deliver such estoppel certificate or other
commercially reasonable instruments shall constitute an acceptance of the
Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception. Landlord hereby
agrees to provide to Tenant an estoppel certificate signed by Landlord,
containing the same types of information, and within the same periods of time,
as set forth above, with such changes as are reasonably necessary to reflect
that the estoppel certificate is being granted and signed by Landlord to Tenant,
rather than from Tenant to Landlord or a lender.
18. Subordination. Landlord represents and warrants to Tenant that as of the
date of this Lease, Landlord is the fee title owner of the Retail Area and Real
Property, unencumbered

- 53 -

--------------------------------------------------------------------------------



by any ground lease. This Lease shall be subject and subordinate to all future
ground or underlying leases of the Real Property, if any, and to the lien of any
mortgages or trust deeds, now or hereafter in force against the Real Property
and the Retail Area, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages or trust deeds, or the lessors under such ground lease
or underlying leases, require in writing that this Lease be superior thereto.
Within thirty (30) days following the execution and delivery of this Lease,
Landlord and Tenant shall execute and deliver to the other party, and Landlord
shall cause the mortgagee under the existing deed of trust on the Real Property
to execute and deliver to Tenant, a subordination, non-disturbance and
attornment agreement on Landlord’s lender’s form, subject to commercially
reasonable modifications negotiated by Tenant and Landlord’s lender.
Notwithstanding any contrary provision of this Article 18, in consideration of,
and as a condition precedent to, Tenant’s agreement to be bound by the terms of
this Article 18 (including the subordination of this Lease to all future ground
leases, mortgages or deeds of trust affecting the Real Property and/or Retail
Area), Landlord agrees to provide Tenant with commercially reasonable
non-disturbance agreement(s) on Landlord’s lender’s form, subject to
commercially reasonable modifications negotiated by Tenant and Landlord’s
lender, and otherwise reasonably satisfactory to and in favor of Tenant from any
ground or underlying lessors, mortgage holders or lien holders of Landlord who
come into existence at any time after the date hereof and prior to the
expiration of the Lease Term. Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage, or if any
ground or underlying lease is terminated, to attorn to the purchaser upon any
such foreclosure sale, or to the lessor of such ground or underlying lease, as
the case may be, if so requested to do so by such purchaser or lessor, and to
recognize such purchaser or lessor as the lessor under this Lease. Such
commercially reasonable non-disturbance agreement(s) shall include the
obligation of any such successor landlord to recognize Tenant’s offset rights
specifically set forth in this Lease (including, without limitation, Tenant’s
offset rights set forth in Section 7.2 above and Section 19.8.2), and the
Allowance set forth in the Tenant Work Letter. Tenant shall, within ten (10)
days of request by Landlord, and receipt of the commercially reasonable
non-disturbance agreement(s) reasonably satisfactory to and in favor of Tenant
described above, execute such further instruments or assurances as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.
19. Defaults; Remedies.
19.1 Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” by Tenant under this Lease:
19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, within seven (7) business days of
notice that the same was not paid when due, which notice shall be in addition
to, and not in lieu of, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; or

- 54 -

--------------------------------------------------------------------------------



19.1.2 Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant where such
failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; and provided further
that if the nature of such default is such that the same cannot reasonably be
cured within a thirty (30)-day period, Tenant shall not be deemed to be in
default if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure said default as soon as possible; or
19.2 Remedies Upon Default. Upon the occurrence of any Event of Default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.
19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, lawfully enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
(i) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus
(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
(iv) Any other amount reasonably necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease as allowed by applicable Law; plus
(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Laws.
The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate, but in no case greater than the maximum amount of
such interest permitted by law. As used in Section 19.2.1(iii) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).
19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and
- 55 -

--------------------------------------------------------------------------------



recover rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations). Accordingly, if Landlord does not elect
to terminate this Lease on account of any Event of Default by Tenant, Landlord
may, from time to time, without terminating this Lease, enforce all of its
rights and remedies under this Lease, including the right to recover all rent as
it becomes due.
19.2.3 Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant’s part to be observed or performed (and may enter the Premises for
such purposes). Any such actions undertaken by Landlord pursuant to the
foregoing provisions of this Section 19.2.3 shall not be deemed a waiver of
Landlord’s rights and remedies as a result of Tenant’s failure to perform and
shall not release Tenant from any of its obligations under this Lease.
19.3 Payment by Tenant. Tenant shall pay to Landlord, within thirty (30) days
after delivery by Landlord to Tenant of statements therefor, sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with Landlord’s performance or cure of any of Tenant’s obligations pursuant to
the provisions of Section 19.2.3 above. Tenant’s obligations under this
Section 19.3 shall survive the expiration or sooner termination of the Lease
Term.
19.4 Sublessees of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any Event of Default by Tenant, as set forth in this
Article 19, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements. If Landlord elects to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.5 Form of Payment After Default. Following the occurrence of an Event of
Default by Tenant, Landlord shall have the right to require that for the
following twelve (12) month period any or all subsequent amounts paid by Tenant
to Landlord hereunder, whether in the cure of the default in question or
otherwise, be paid in the form of cash, money order, cashier’s or certified
check drawn on an institution acceptable to Landlord, or by other means approved
by Landlord, notwithstanding any prior practice of accepting payments in any
different form.
19.6 Waiver of Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such default. The acceptance of any Rent hereunder by
Landlord following the occurrence of any default by Tenant, whether or not known
to Landlord, shall not be deemed a waiver of any such default, except only a
default in the payment of the Rent so accepted.

- 56 -

--------------------------------------------------------------------------------



19.7 Efforts to Relet. For the purposes of this Article 19, Tenant’s right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord’s interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant’s right to
possession.
19.8 Landlord’s Default.
19.8.1 General. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord has
failed to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord’s failure to perform; provided,
however, if the nature of Landlord’s obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to completion.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary and subject to the
provisions of Section 29.20 below, exercise any of its rights provided in law or
in equity.
19.8.2 Abatement of Rent. In the event that Tenant is prevented from using, and
does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the Lease Commencement Date and required by this Lease,
which substantially interferes with Tenant’s use of the Premises, (ii) any
failure to provide services or access to the Premises or the Parking Areas,
regardless of whether caused by circumstances beyond Landlord’s control, (iii)
the presence of Hazardous Materials in, on or around the Retail Area taking into
account the standards and guidelines included in the definition of applicable
laws with respect to Hazardous Materials, which pose a significant health risk
to occupants of the Premises and are not caused by Tenant or any of the Tenant
Parties, or (iv) because of the occurrence of a casualty (each such set of
circumstances as set forth in items (i), (ii), (iii) and (iv), above, to be
known as an “Abatement Event”), then Tenant shall give Landlord notice of such
Abatement Event, and if such Abatement Event continues for five (5) consecutive
business days after Landlord’s receipt of any such notice or ten (10) days after
Landlord’s receipt of any such notice(s) in any consecutive twelve (12) month
period (the “Eligibility Period”), then the Base Rent and Tenant’s Share of
Direct Expenses and Tenant’s obligation to pay for parking shall be abated or
reduced, as the case may be, retroactive to the date of the commencement of the
Abatement Event, for such time that Tenant continues to be so prevented from
using, and does not use, the Premises or a portion thereof, in the proportion
that the rentable area of the portion of the Premises that Tenant is prevented
from using, and does not use, bears to the total rentable area of the Premises;
provided, however, in the event that Tenant is prevented from using, and does
not use, a portion of the Premises for a period of time in excess of the
Eligibility Period and the remaining portion of the Premises is not sufficient
to allow Tenant to effectively conduct its

- 57 -

--------------------------------------------------------------------------------



business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after the commencement of the Abatement
Event during which Tenant is so prevented from effectively conducting its
business therein, the Base Rent and Tenant’s Share of increases in Direct
Expenses and Tenants obligation to pay for parking for the entire Premises shall
be abated for such time as Tenant continues to be so prevented from using, and
does not use, the Premises for the purpose of conducting business therein. If,
however, Tenant reoccupies any portion of the Premises during such period for
the purpose of conducting business therein, the Rent allocable to such
reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant during the period Tenant reoccupies such
portion of the Premises. If Tenant’s right to abatement occurs during a free
rent period which arises after the Lease Commencement Date, Tenant’s free rent
period shall be extended for the number of days that the abatement period
overlapped the free rent period (the “Overlap Period”). Landlord shall have the
right to extend the expiration date of this Lease for a period of time equal to
the Overlap Period if Landlord sends a notice to Tenant of such election within
ten (10) days following the end of the extended free rent period. Subject to the
provisions of Section 10.1 respecting personal injury or damage to Tenant’s
property, such right to abate Base Rent, Tenant’s Share of Direct Expenses and
parking charges shall be Tenant’s sole and exclusive remedy at law for damages
due to loss of use of the Premises for an Abatement Event; provided, however,
that if Landlord has not cured such Abatement Event within one hundred eighty
(180) days after receipt of notice from Tenant, Tenant shall have the right to
terminate this Lease during the first five (5) business days of each calendar
month following the end of such 180-day period until such time as Landlord has
cured the Abatement Event, which right may be exercised only by delivery of
notice to Landlord (the “Abatement Event Termination Notice”) during such five
business-day period, and shall be effective as of a date set forth in the
Abatement Event Termination Notice (the “Abatement Event Termination Date”),
which Abatement Event Termination Date shall not be less than ten (10) business
days, and not more than six (6) months, following the delivery of the Abatement
Event Termination Notice. If Tenant’s right to abatement occurs because of an
eminent domain taking and/or because of damage or destruction to the Premises,
Tenant’s abatement period shall continue until Tenant has been given sufficient
time and sufficient access to the Premises to rebuild that portion of the
Premises, if any, which it is required to rebuild pursuant to this Lease and to
install its property, furniture, fixtures, and equipment and to move in over a
weekend. To the extent Tenant is entitled to abatement without regard to the
Eligibility Period, because of an event described in Articles 11 or 13 of this
Lease, then the Eligibility Period shall not be applicable. Notwithstanding the
foregoing, Tenant shall not have the right to terminate this Lease pursuant to
the terms of this Section 19.8.2, if (A) as of the date of delivery by Tenant of
the Abatement Event Termination Notice, the first trust deed holder of the
Retail Area (the “Bank”) has recorded a notice of default on the Retail Area or
filed a notice evidencing a legal action by the Bank against Landlord on the
Retail Area, and (B) within ten (10) business days following the date of the
Abatement Event Termination Notice the Bank notifies Tenant of its intent to
proceed to gain possession of the Retail Area, the Bank diligently proceeds to
gain possession of the Retail Area, and, to the extent the Bank does gain
possession of the Premises, the Bank diligently proceeds to cure such Abatement
Event. In addition, Tenant shall not have the right to terminate this Lease
pursuant to the foregoing terms of this Section 19.8.2 if the Abatement Event
otherwise giving rise to such termination right is due to a casualty pursuant to
Article 11 or a taking pursuant to Article 13, it being agreed that Tenant’s
termination rights, if any, with

- 58 -

--------------------------------------------------------------------------------



respect to any such damage or destruction or taking shall be governed by and set
forth in Articles 11 and 13, respectively, and not this Section 19.8.2. Except
as provided in this Section 19.8.2, nothing contained herein shall be
interpreted to mean that Tenant is excused from paying Rent due hereunder.
20. Covenant of Quiet Enjoyment.
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.
21. Intentionally Omitted.
22. Signs.
22.1 Exterior Signage. Subject to the approval of all applicable governmental
authorities, compliance with all applicable Laws, Landlord’s uniform sign
program for the Retail Area and all recorded covenants, conditions and
restrictions affecting the Real Property as of the date of execution and
delivery of this Lease (and any hereafter recorded covenants, conditions and
restrictions affecting the Real Property which do not conflict with the terms
and conditions of this Lease), and the terms of this Section 22.2, Tenant shall
have the non-exclusive right to install, at Tenant’s cost, (A) two (2)
fabricated signs (which may be illuminated) displaying Tenant’s Trade Name on
the exterior of the Premises, in the location shown on Exhibit “G” attached
hereto, (B) one (1) prominent wayfinding/branding sign on the west side of the
exterior of the Premises, and (C) one (1) prominent wayfinding/branding sign on
the north side of the exterior of the Premises (collectively, the “Exterior
Signs”). The two (2) wayfinding and branding signs described in the immediately
preceding sentence shall be made from vinyl or a similar material, and can be
rotated quarterly. Notwithstanding the foregoing, Landlord hereby approves of
the design and location depicted of the Exterior Signs to be located on the
exterior of the Premises as depicted in Exhibit “G” attached hereto. Subject to
the foregoing, the graphics, materials, color, design, lettering, lighting,
size, specifications, manner of affixing and exact location of the Exterior
Signs shall be subject to Landlord’s reasonable approval. Tenant shall pay for
all costs and expenses related to the Exterior Signs, including, without
limitation, costs of the design, construction, installation, maintenance,
insurance, utilities, repair and replacement thereof; provided, however, the
initial installation and acquisition costs for the Exterior Signs may be paid
out of the Tenant Improvement Allowance. Tenant shall install and maintain the
Exterior Signs in compliance with all Laws and subject to the applicable
provisions of Articles 7 and 8 above.
22.1.1 Intentionally Omitted.
22.1.2 Insurance/Maintenance/Removal. Tenant shall be responsible for
maintaining insurance on the Exterior Signs as part of the insurance required to
be carried by Tenant pursuant to Section 10.3.2 above. Should the Exterior Signs
require maintenance, repairs

- 59 -

--------------------------------------------------------------------------------



and/or replacement as determined in Landlord’s reasonable judgment, Landlord
shall have the right to provide written notice thereof to Tenant and Tenant
shall cause such repairs, replacement and/or maintenance to be performed within
ten (10) days after receipt of such notice from Landlord, at Tenant’s sole cost
and expense; provided, however, if such repairs, replacement and/or maintenance
are reasonably expected to require longer than ten (10) days to perform, Tenant
shall commence such repairs, replacement and/or maintenance within such ten (10)
day period and shall diligently prosecute such repairs, replacement and
maintenance to completion. Should Tenant fail to perform such maintenance,
repairs and/or replacement within the periods described in the immediately
preceding sentence, Landlord shall have the right to cause such work to be
performed and to charge Tenant as Additional Rent for the costs of such work
including interest. Upon the expiration or earlier termination of this Lease
Tenant shall, at Tenant’s sole cost and expense, cause the Exterior Signs to be
removed, and Tenant shall repair all damage occasioned thereby and restore the
affected areas to their original condition prior to the installation of such
signage so required to be removed, normal wear and tear excepted. If Tenant
fails to timely remove such signage and repair and restore the affected areas as
provided in the immediately preceding sentence, then Landlord may perform such
work, and all costs and expenses incurred by Landlord in so performing such work
shall be reimbursed by Tenant to Landlord within thirty (30) days after Tenant’s
receipt of invoice therefor including interest. The immediately preceding
sentence shall survive the expiration or earlier termination of this Lease.
22.2 Prohibited Signage and Other Items. Except for the Exterior Signs, any
signs, notices, logos, pictures, names or advertisements which are installed and
that have not been individually approved by Landlord may be removed upon thirty
(30) days’ prior notice by Landlord to Tenant at the sole expense of Tenant.
Tenant shall also have the right to hang professionally prepared signs in the
windows of the Premises, and place electronic screens and monitors in the
Premises which may be visible from outside the Premises without Landlord’s
approval. Other than as specifically permitted in Section 22.1 above, Tenant may
not install under this Lease any signs on the exterior or roof of the Retail
Area or in the Common Areas of the Retail Area or the Real Property. Any signs
(other than the Exterior Signs), window coverings, or blinds (even if the same
are located behind the Landlord approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building (other than
Alterations, the standard of approval for which shall be governed by the
provisions of Section 8.1) are subject to the prior approval of Landlord acting
reasonably and in good faith based upon standards generally employed by
Comparable Landlords for comparable retail projects (except that Landlord may
withhold such approval in its sole discretion with respect to any signs, window
coverings or blinds which are visible from the exterior of the Building other
than Building standard window coverings or blinds); provided, however, Landlord
hereby approves of Tenant’s signs, window coverings and blinds that are
currently visible from the exterior of the Premises or Building as of the date
of this Lease.
22.3 Transferability of Exterior Signs. Except as expressly set forth below in
this Section 22.3, the rights to the Exterior Signs pursuant to Section 22.1
above or any replacement name for the Original Tenant or any Qualified
Transferee described hereinbelow are personal to the original Tenant executing
this Lease (the “Original Tenant”) and when appropriate, any Qualified
Transferee, and may not be transferred by the Original Tenant and when
appropriate, any Qualified Transferee, or used by anyone else, and the name and
accompanying logo on the Exterior Signs may not be changed, except as otherwise
provided

- 60 -

--------------------------------------------------------------------------------



herein. Notwithstanding the foregoing, subject to Tenant’s compliance with the
conditions set forth in clauses (1) and (2) hereinbelow, the Original Tenant and
when appropriate, any Qualified Transferee, shall have the right, at its sole
cost and expense, to: (i) transfer its rights to the Exterior Signs to a
Qualified Transferee in connection with and as part of a Transfer to a Qualified
Transferee, and change the name and accompanying logo on the Exterior Signs to
reflect the name and accompanying logo of such Qualified Transferee so long as
such changed name and logo are the same name and logo on all Exterior Signs and
are the only name and logo on each the Exterior Signs; and (ii) in the event the
Original Tenant (or such Qualified Transferee to which the Exterior Signs right
has been transferred pursuant to clause (i) hereinabove) changes its company
name, to change the name and accompanying logo on the Exterior Signs to reflect
such applicable company name change. In connection with and as a condition
precedent to any such transfer of Tenant’s rights to the Exterior Signs to a
Qualified Transferee and/or any such name and/or logo changes described
hereinabove, Tenant shall reimburse Landlord for all costs incurred by Landlord
in connection with any such changes, which reimbursement shall be made within
thirty (30) days after Tenant’s receipt of Landlord’s invoices therefor; and (2)
any name and/or logo changes on the Exterior Signs to reflect the identity of
any Qualified Transferee pursuant to clause (i) hereinabove or any such name
change pursuant to clause (ii) hereinabove shall: (x) be subject to Landlord’s
prior approval, which shall not be withheld so long as such name and logo
changes do not constitute Objectionable Names/Logos (as defined in Section 22.4
below); and (y) not result in an increase in the size of the Exterior Signs.
22.4 Certain Definitions. As used herein, a “Qualified Transferee” shall mean
any Affiliate that is an assignee of Tenant’s entire interest in this Lease. As
used herein, a “Prohibited Sign” shall mean any sign which relates to an entity
that is associated with sexism (e.g., Chippendales, Hooters, Playboy, Hustler,
etc.), racism (e.g., the Ku Klux Klan, the Nazi Party, etc.), or sexual
performance or hygiene products. As used herein, the term “Objectionable
Names/Logos” shall mean any name or logo which: (1) relates to an entity which
is of a character or reputation, or is associated with a political orientation
or faction, which is inconsistent with the quality of the Retail Area as a
first-class retail project that is part of a first-class office building
project, or which would otherwise reasonably offend a landlord of a comparable
retail project, including, without limitation, any Prohibited Signs; or (2)
relates to an entity that (x) would not be considered of a character, reputation
or stature that is generally comparable with companies that have comparable
exterior signage on the comparable retail projects that are part of first-class
office building projects owned or controlled by KBS Realty, Hines, Brookfield
Properties, Thomas Properties or Shorenstein Company or any of their respective
affiliates (collectively, the “Comparable Landlords”), or (y) is a law firm or
securities brokerage firm; or (3) would violate any restrictions on signs or
Building name changes currently set forth in the Signage Restrictions. For
purposes of this Section 22.4, the phrase “controlled by” shall mean the
ultimate control over all of the ownership, operational and managerial decisions
regarding the assets of the owner.
23. Compliance with Law.
Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated,

- 61 -

--------------------------------------------------------------------------------



applicable to the Premises or the use or occupancy thereof. Except as otherwise
provided in this Lease, at its sole cost and expense, Tenant shall promptly
comply with all such laws to the extent that such laws relate to the Premises
and/or Tenant’s use of or access to the Premises, including, without limitation,
the making of any alterations and/or improvements to the Premises, but the
foregoing shall not modify the provisions of Section 1.3 above regarding ADA
compliance, Section 5.4 above regarding the Excluded Hazardous Materials.
Notwithstanding the foregoing to the contrary, Landlord shall be responsible, as
part of Operating Expenses to the extent permitted under Article 4 of this
Lease, for making all alterations and improvements required by applicable laws
with respect to the items which are Landlord’s responsibility to repair and
maintain pursuant to Section 7.1 of this Lease; provided, however, that Tenant
shall reimburse Landlord, within thirty (30) days after invoice, for the costs
of any such improvements and alterations and other compliance costs to the
extent necessitated by or resulting from (i) any Alterations or Tenant
Improvements installed by or on behalf of Tenant (but this clause (i) shall not
modify or otherwise affect (A) Landlord’s obligations to perform, and pay for
the costs (which shall not be included in Operating Expenses) of, the Landlord
Improvements as provided in Section 1 of the Tenant Work Letter, or (B) the
provisions of Section 5.4 above which limit Tenant’s liability regarding the
Excluded Hazardous Materials), or (C) Landlord’s obligation to maintain the
Building and Real Property in compliance with all laws, (ii) the negligence or
willful misconduct of Tenant or any Tenant Parties that is not covered by
insurance obtained, or required to be obtained by, Landlord as part of Operating
Expenses and as to which the waiver of subrogation applies, and/or (iii)
Tenant’s specific manner of use of the Premises for other than general banking
retail uses.
24. Late Charges.
Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent or
other sums due hereunder will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which is extremely difficult to ascertain. Such
costs include, but are not limited to, processing and accounting charges, and
late charges which may be imposed upon Landlord by the terms of any mortgage,
deed of trust, or ground or underlying lease covering the Premises. Accordingly,
if any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
notice of Tenant’s failure to pay such amount, then Tenant shall pay to Landlord
a late charge equal to five percent (5%) of the amount; provided, however, that
the first (1st) late charge in any consecutive twelve (12) month period shall
not exceed $500.00, and no late charge may be assessed unless a notice of, and
invoice for, such assessment is sent to Tenant within sixty (60) days after such
failure to pay occurs. The parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs that Landlord will incur by reason
of the late payment of Rent by Tenant. Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant’s default with respect
to such overdue amount, nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder. The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days after notice of
such failure to pay such amounts shall thereafter bear interest until paid at
the Interest Rate.



- 62 -

--------------------------------------------------------------------------------



25. Entry by Landlord.
Landlord reserves the right at all reasonable times and upon reasonable prior
notice (but no less than one (1) business day, except in the case of emergencies
or to perform regularly scheduled services) to the Tenant to enter the Premises
to: (i) inspect them; (ii) show the Premises to prospective purchasers,
mortgagees or ground or underlying lessors, or, during the last twelve (12)
months of the Lease Term, to prospective tenants; (iii) post notices of
non-responsibility; (iv) alter, improve or repair the Premises or the Retail
Area if necessary to comply with current building codes or other applicable
laws, or for structural alterations, repairs or improvements to the Premises
Retail Area; or (v) perform services or other obligations required of Landlord
under this Lease which are other than regularly scheduled services and/or
maintenance obligations. The parties further agree that neither Landlord nor any
of Landlord’s employees, invitees, licensees, tenants, third parties or assigns,
shall be permitted any access to the Premises unless reasonably coordinated with
Tenant upon not less than one (1) business day prior written notice, except in
the event of an emergency, in which case no prior notice is required, but shall
be given as soon as reasonably practicable accompanied with a reasonable written
explanation of the reason for access. Notwithstanding anything to the contrary
contained in this Article 25, Landlord may enter the Premises at any time to (A)
perform regularly scheduled services and/or maintenance obligations required of
Landlord under this Lease; and (B) perform, in accordance with the provisions of
this Lease, any covenants of Tenant which Tenant fails to perform. Any such
entries shall be without the abatement of Rent, except as otherwise expressly
provided in Section 19.8.2 of this Lease, and shall include the right to take
such reasonable steps as required to accomplish the stated purposes; provided,
however, that any such entry shall be accomplished as expeditiously as
reasonably possible and in a manner so as to cause as little interference to
Tenant as reasonably possible. Subject to the provisions of Section 19.8.2 of
this Lease, Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant’s business, lost profits, or any
loss of occupancy or quiet enjoyment of the Premises in connection with any
entry by Landlord in accordance with the terms of this Article 25. For each of
the above purposes, Landlord shall at all times have a key with which to unlock
all the doors in the Premises, excluding Tenant’s vaults, safes and special
security areas designated in advance by Tenant. In an emergency, Landlord shall
have the right to use any means that Landlord may deem proper to open the doors
in and to the Premises so long as Landlord repairs any damage caused thereby and
notice is given as soon as reasonably practicable accompanied with a reasonable
written explanation of the reason for access. Any entry into the Premises in the
mariner hereinbefore described shall not be deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an actual or constructive
eviction of Tenant from any portion of the Premises. Tenant may, after
reasonable prior notice to and consultation with Landlord, reasonably designate
certain areas of the Premises as “Secured Areas” should Tenant require such
areas for the purpose of securing certain valuable property or confidential
information. Landlord may only enter such Secured Areas upon three (3) business
days’ notice to Tenant which notice shall specify the date and time of such
entry by Landlord (and Tenant shall have the right to escort Landlord);
provided, however, that Landlord may enter the Secured Areas without notice to
Tenant and without escort in the event of an emergency, in which case Landlord
shall provide Tenant with notice of such entry promptly thereafter.



- 63 -

--------------------------------------------------------------------------------



26. Tenant Parking
26.1 Privileges; Operator. Tenant shall rent, on a monthly basis throughout the
Lease Term, the number of unreserved vehicle parking privileges and
non-executive reserved vehicle parking privileges set forth in Section 16 of the
Summary to park in the Building Parking Area (the “Building Parking Area
Passes”). All of the parking privileges leased by Tenant pursuant to this
Article 26 shall be provided by Landlord, or at the option of Landlord, by a
parking operator designated by Landlord (the “Operator”).
26.2 Parking Charges. Tenant shall pay to Landlord (or to the Operator) for the
use of such parking privileges so leased by Tenant pursuant to this Article 26,
on a monthly basis throughout the Lease Term, the prevailing monthly parking
rates charged from time to time by Landlord (or the Operator) for unreserved
parking privileges within the Building Parking Area (plus applicable parking
taxes), which is currently $262.65 per unreserved vehicle parking privilege.
However, in no event shall the monthly parking rate for unreserved parking
privileges charged to Tenant under this Lease exceed the monthly parking rate
for unreserved parking privileges charged to Tenant under the Office Lease.
26.3 General. Subject to Tenant’s rights under Section 26.1 and 26. 2, Landlord
(or the Operator) may assign any unreserved and unassigned parking privileges
and/or make all or a portion of such parking privileges reserved or institute an
attendant assisted tandem parking program and/or valet parking program if it
determines in its sole discretion that such is necessary for orderly and
efficient parking. Tenant shall not use more parking spaces than the number of
parking privileges provided to Tenant pursuant to the foregoing provisions of
this Article 26. Tenant shall not use any parking spaces which have been
specifically assigned to other tenants or for other uses such as visitor parking
or which have been designated by governmental entities with competent
jurisdiction as being restricted to certain uses. Tenant’s continued right to
use the parking privileges provided in this Article 26 is conditioned upon
Tenant abiding by all rules and regulations which are prescribed from time to
time for the orderly operation and use of the Building Parking Area and upon
Tenant’s cooperation in seeing that Tenant’s employees and visitors also comply
with such rules and regulations. Subject to Tenant’s rights under Section 26.1
and 26.2, Landlord specifically reserves the right to change (or cause to be
changed) the size, configuration, design, layout, location and all other aspects
of the Building Parking Area, and Tenant acknowledges and agrees that Landlord
may, without incurring any liability to Tenant and without any abatement of Rent
under this Lease (except as expressly provided otherwise herein), from time to
time, close-off or restrict (or cause to be closed off or restricted) access to
the Building Parking Area, or relocate (or cause to be relocated) Tenant’s
parking privileges to other parking structures and/or surface parking areas
within a reasonable distance of the Premises, for purposes of permitting or
facilitating any such construction, alteration or improvements with respect to
the Building Parking Area or to accommodate or facilitate renovation,
alteration, construction or other modification of other improvements or
structures located on the Real Property.
26.4 Visitor Parking. Landlord shall maintain a visitor parking area for a size
not smaller than that customarily maintained by the landlords of the Comparable
Buildings, for use during the Business Hours by customers and visitors of Tenant
and the other retail tenants in the Retail Area. Tenant hereby acknowledges and
agrees that, as of the date of the Lease,

- 64 -

--------------------------------------------------------------------------------



Landlord is maintaining a visitor parking area in compliance with the forgoing
sentence. Landlord shall have the right to utilize attendant parking with
respect to any or all of the visitor parking described in this Section 27.5.
26.5 Reserved Retail Space/Minimum Validations. Provided that Tenant purchases,
or agrees to purchase, a minimum of Eight Thousand Two Hundred Fifty and
No/100ths Dollars ($8,250.00) worth of validations every three (3) calendar
months (each, a “Validation Period”) on a non-cumulative basis from Landlord
(“Minimum Validations”), Tenant shall be permitted to convert and maintain, at
Tenant's sole cost and expense, the three (3) visitor parking spaces designated
as Area D in the depiction attached hereto as Exhibit “J” into reserved parking
spaces specifically for the use of Tenant's retail banking customers (each, a
“Retail Space” and collectively, the “Retail Spaces”); provided, however, that
Landlord shall have the right to relocate the Retail Spaces to other spaces in
the Building Parking Area reasonably acceptable to Tenant from time-to-time by
delivering to Tenant not less than thirty (30) days prior written notice of such
relocation. If Tenant fails to purchase the Minimum Validations during any
Validation Period, then Landlord shall notify Tenant in writing of the number of
validations which Tenant must purchase in order to satisfy the Minimum
Validations requirement for such Validation Period (the “Shortfall Notice”).
Tenant shall have thirty (30) days after the Shortfall Notice within which to
purchase validations sufficient to meet the Minimum Validation requirement for
such Validation Period. If Tenant fails to purchase the requisite validations on
or before the expiration of the thirty (30) day period after the Shortfall
Notice, then at Landlord's option, Tenant's rights to said Retail Spaces shall
terminate. Tenant hereby accepts the Retail Spaces in their “AS-IS” condition;
provided, however, Tenant may, upon Landlords prior written consent, and at
Tenant's sole cost and expense, add signage or other marking identifying such
spaces for the use of its retail customers, subject to Landlord's reasonable
approval as to the content, materials, colors, lettering and method of
application. Subject to the prior written consent of Landlord, Tenant may
designate such reasonable rules and regulations governing its customers' use of
such Retail Spaces, including maximum time limits for the use thereof; provided,
however, in no event shall Landlord be liable for such rules and regulations,
including the enforcement thereof. The Minimum Validations purchase requirement
amount shall be increased to Ten Thousand and No/100ths Dollars ($10,000.00) on
the first day of the Option Term, and shall be applicable during the first and
second Option Terms (if applicable).
27. Safety and Security Devices, Services and Programs.
The parties acknowledge that safety and security devices, services and programs
provided by Landlord, if any, while intended to deter crime and ensure safety,
may not in given instances prevent theft or other criminal acts, or ensure
safety of persons or property. The risk that any safety or security device,
service or program may not be effective, or may malfunction, or be circumvented
by a criminal, is assumed by Tenant with respect to Tenant’s property and
interests, and Tenant shall obtain insurance coverage to the extent Tenant
desires protection against such criminal acts and other losses, as further
described in Article 10 above. Tenant agrees to cooperate in any reasonable
safety or security program developed by Landlord at no cost to Tenant or
required by applicable Laws.



- 65 -

--------------------------------------------------------------------------------



Tenant shall have the right to establish or install any automated and/or
nonautomated security system in, on or about the Premises (including on the
exterior of Tenant’s suite doors, and all door hardware servicing the Premises).
Tenant shall first notify Landlord of Tenant’s plan for any such system, and
Landlord shall review the plan and approve said plan if such installation will
not materially and adversely affect the building structure and/or building
systems. Upon the expiration of the term of the Lease, Tenant shall not be
required to remove such security system unless Tenant exercises its right to
terminate the Lease under Rider No. 4, or if Landlord terminates the Lease due
to a Tenant Event of Default, then Tenant shall, at Tenant’s sole cost and
expense, remove such security system and repair any damage to the Premises
caused by such removal prior to the expiration or earlier termination of the
Lease.
28. Communications and Computer Lines.
Subject to Tenant’s rights in Section 1.1, Tenant may install, maintain,
replace, remove or use any communications or computer wires, cables and related
devices (collectively the “Lines”) at the Real Property in or serving the
Premises, provided: (i) Tenant shall obtain Landlord’s prior written consent for
the installation of the same, use an experienced and qualified contractor
reasonably approved in writing by Landlord, and comply with all of the other
provisions of Article 8 above; (ii) any such installation, maintenance,
replacement, removal or use shall comply with all Laws applicable thereto and
good work practices, and shall not interfere with the use of any then existing
Lines at the Real Property; (iii) an acceptable number of spare Lines and space
for additional Lines shall be maintained for existing and future occupants of
the Real Property, as determined in Landlord’s reasonable opinion; (iv) if
Tenant at any time uses any equipment that may create an electromagnetic field
exceeding the normal insulation ratings of ordinary twisted pair riser cable or
cause radiation higher than normal background radiation, the Lines therefor
(including riser cables) shall be appropriately insulated to prevent such
excessive electromagnetic fields or radiation; (v) Tenant’s rights shall be
subject to the rights of any regulated telephone company; and (vi) Tenant shall
pay all costs in connection therewith as to its Lines. Landlord shall at all
times maintain exclusive control over all risers (including, without limitation,
their use) located at the Real Property. Landlord reserves the right to require
that Tenant remove any Lines located in or serving the Premises which are
installed in violation of these provisions, or which are at any time in
violation of any Laws or represent a dangerous or potentially dangerous
condition (whether such Lines were installed by Tenant or any other party),
within three (3) days after written notice.
At Landlord’s sole cost and expense, and in no event shall Tenant’s Lines be
reduced, Landlord may (but shall not have the obligation to): (A) install new
Lines at the Real Property; (B) create additional space for Lines at the Real
Property; and (C) reasonably direct, monitor and/or supervise the installation,
maintenance, replacement and removal of, the allocation and periodic
re-allocation of available space (if any) for, and the allocation of excess
capacity (if any) on, any Lines now or hereafter installed at the Real Property
by Landlord, Tenant or any other party (but Landlord shall have no right to
monitor or control the information transmitted through such Lines). Such rights
shall not be in limitation of other rights that may be available to Landlord by
Law or otherwise.
Tenant shall have no obligation to remove any Lines installed by or for Tenant
within or serving the Premises upon termination of this Lease unless Tenant
exercises its right to

- 66 -

--------------------------------------------------------------------------------



terminate the Lease under Rider No. 4, or if Landlord terminates the Lease due
to a Tenant Event of Default, in which case Tenant shall, at Tenant’s sole cost
and expense, remove such Lines upon the expiration or earlier termination of the
Lease. Any Lines not required to be removed pursuant to this Article 28 shall,
at Landlord’s option, become the property of Landlord (without payment by
Landlord). If Tenant fails to remove such Lines as required in accordance with
the immediately preceding sentence,, Landlord may, after twenty (20) days
written notice to Tenant, remove such Lines or remedy such other violation, at
Tenant’s expense (without limiting Landlord’s other remedies available under
this Lease or applicable Laws). Tenant shall not, without the prior written
consent of Landlord in each instance, grant to any third party a security
interest or lien in or on the Lines, and any such security interest or lien
granted without Landlord’s written consent shall be null and void. Except to the
extent arising from the intentional or negligent acts of Landlord or Landlord’s
agents or employees, Landlord shall have no liability for damages arising from,
and Landlord does not warrant that Tenant’s use of any Lines will be free from
the following (collectively called “Line Problems”): (1) any eavesdropping or
wire-tapping by unauthorized parties, (2) any failure of any Lines to satisfy
Tenant’s requirements, or (3) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines by or for other tenants or
occupants at the Real Property, by any failure of the environmental conditions
or the power supply for the Real Property to conform to any requirements for the
Lines or any associated equipment, or any other problems associated with any
Lines by any other cause. Under no circumstances shall any Line Problems be
deemed an actual or constructive eviction of Tenant, render Landlord liable to
Tenant for abatement of Rent, or relieve Tenant from performance of Tenant’s
obligations under this Lease. Landlord in no event shall be liable for damages
by reason of loss of profits, business interruption or other consequential
damage arising from any Line Problems. The provisions of this Article 28 shall
survive the expiration or earlier termination of this Lease.
29. Miscellaneous Provisions.
29.1 Terms. The necessary grammatical changes required to make the provisions
hereof apply either to corporations, partnerships, limited liability companies
or individuals, men or women, as the case may require, shall in all cases be
assumed as though in each case fully expressed.
29.2 Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 above.
29.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Building or Real Property,
the same shall be without liability to Landlord and without any reduction or
diminution of Tenant’s obligations under this Lease.



- 67 -

--------------------------------------------------------------------------------



29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Real Property require a modification or
modifications of this Lease, which modification or modifications will not cause
an increased cost or expense to Tenant or in any other way materially and
adversely change the rights and obligations of Tenant hereunder, then and in
such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever commercially reasonable documents are required therefor and
deliver the same to Landlord within twenty (20) days following the request
therefor. Should Landlord or any such current or prospective mortgagee or ground
lessor require execution of a short form of Lease for recording, containing,
among other customary provisions, the names of the parties, a description of the
Premises and the Lease Term, Tenant agrees to execute such short form of Lease
and to deliver the same to Landlord within ten (10) business days following the
request therefor.
29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Real Property, the
Retail Area and Building and in this Lease. Tenant agrees that in the event of
any such transfer, conditioned upon written agreement of the transferee to be
bound by this Lease and to assume all of Landlord’s obligations hereunder
arising after the effective date of such transfer Landlord shall automatically
be released from all liability under this Lease, other than with respect to
obligations of Landlord which arose prior to the effective date of such
transfer, and Tenant agrees to look solely to such transferee for the
performance of Landlord’s obligations hereunder arising after the effective date
of such transfer. Tenant further acknowledges that Landlord may assign its
interest in this Lease to a mortgage lender as additional security and agrees
that such an assignment shall not release Landlord from its obligations
hereunder and that Tenant shall continue to look to Landlord for the performance
of its obligations hereunder.
29.6 Prohibition Against Recording. Except as provided in Section 29.4 above,
neither this Lease, nor any memorandum, affidavit or other writing with respect
thereto, shall be recorded by Tenant or by anyone acting through, under or on
behalf of Tenant.
29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8 Captions. The captions of Articles and Sections are for convenience only
and shall not be deemed to limit, construe, affect or alter the meaning of such
Articles and Sections.
29.9 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant, it being expressly understood and agreed that neither the
method of computation of Rent nor any act of the parties hereto shall be deemed
to create any relationship between Landlord and Tenant other than the
relationship of landlord and tenant.
29.10 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

- 68 -

--------------------------------------------------------------------------------



29.11 Time of Essence. Time is of the essence of this Lease and each of its
provisions.
29.12 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
29.13 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
29.14 Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord and any successor to
Landlord hereunder and any recourse by Tenant against Landlord and any successor
to Landlord under this Lease (but not including any claim against Landlord and
any successor to Landlord for tortious conduct separate and apart from a breach
by Landlord and any successor to Landlord of its obligations hereunder) shall be
limited solely and exclusively to the interest of Landlord and, if applicable,
any successor to Landlord, in and to the Real Property, Retail Area and Building
and any rents and profits, condemnation awards, and any insurance proceeds with
respect to insurance carried by Landlord or, if applicable, any successor to
Landlord, as part of Direct Expenses, and neither Landlord, nor any of its
successors in ownership of the Real Property and the Building, its and their
constituent partners or members (or subpartners or submembers), shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. The provision contained in the preceding sentence is not
intended to and will not limit any right that Tenant might otherwise have to
obtain injunctive relief against Landlord and any successor to Landlord or to
pursue any suit or action in connection with enforcement or collection of
amounts that may become owing or payable under or on account of insurance
maintained by Landlord and any successor to Landlord.
29.15 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease
(including the exhibits and riders which are attached hereto and constitute an
integral part of this Lease) contains all of the terms, covenants, conditions,
warranties and agreements of the parties relating in any manner to the rental,
use and occupancy of the

- 69 -

--------------------------------------------------------------------------------



Premises, shall be considered to be the only agreement between the parties
hereto and their representatives and agents, and none of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto. All negotiations and oral
agreements acceptable to both parties have been merged into and are included
herein. There are no other representations or warranties between the parties,
and all reliance with respect to representations is based totally upon the
representations and agreements contained in this Lease.
29.16 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Building, Retail Area and Real Property as Landlord in the
exercise of its sole business judgment shall determine to best promote the
interests of the Building, Retail Area and Real Property. Tenant does not rely
on the fact, nor does Landlord represent, that any specific tenant or type or
number of tenants shall, during the Lease Term, occupy any space in the
Building, Retail Area or Real Property.
29.17 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease
(collectively, “Force Majeure Events”), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for performance of an obligation of either party, that
time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure Event.
29.18 Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and for
all those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant’s right
of occupancy of the Premises after any termination of this Lease.
29.19 Notices. All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by United States certified or registered
mail, postage prepaid, return receipt requested, or by a nationally recognized
overnight courier service (e.g., Federal Express) or delivered personally (i) to
Tenant at the appropriate address set forth in Section 5 of the Summary, or to
such other place as Tenant may from time to time designate in a Notice to
Landlord; or (ii) to Landlord at the addresses set forth in Section 3 of the
Summary, or to such other firm or to such other place as Landlord may from time
to time designate in a Notice to Tenant. Any Notice will be deemed given (A) on
the date delivered or rejected if it is mailed or sent by nationally recognized
overnight courier, as the case may be, as provided in this Section 29.19, or
(B) upon the date personal delivery is made or rejected.
29.20 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several. If there is
more than one Landlord, the obligations imposed upon Landlord under this Lease
shall be joint and several.
29.21 Authority. If Tenant is a corporation or partnership or limited liability
company, each individual executing this Lease on behalf of Tenant hereby
represents and
- 70 -

--------------------------------------------------------------------------------



warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. If Landlord is a corporation or partnership or limited
liability company, each individual executing this Lease on behalf of Landlord
hereby represents and warrants that Landlord is a duly formed and existing
entity qualified to do business in California and that Landlord has full right
and authority to execute and deliver this Lease and that each person signing on
behalf of Landlord is authorized to do so.
29.22 Waiver of Jury Trial; Attorneys’ Fees. If either party commences
litigation against the other (OR ANY PARTY BRINGS A COUNTERCLAIM AGAINST THE
OTHER) IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE,
INCLUDING, WITHOUT LIMITATION, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, ANY CLAIM FOR INJURY OR DAMAGES, AND/OR THE
ENFORCEMENT OF ANY REMEDY UNDER OR IN CONNECTION WITH THIS LEASE (INCLUDING ANY
EMERGENCY OR STATUTORY REMEDY), the parties hereto agree to and hereby do waive
any right to a trial by jury and, in the event of any such commencement of
litigation, the prevailing party shall be entitled to recover from the other
party such REASONABLE costs and reasonable attorneys’ fees as may have been
incurred, including any and all costs incurred in enforcing, perfecting ANY
judgment.
29.23 ARBITRATION OF DISPUTES. IN THE EVENT THAT THE JURY WAIVER PROVISIONS OF
SECTION 29.22 ABOVE ARE NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE FOLLOWING
PROVISIONS OF THIS SECTION 29.23 SHALL APPLY. IT IS THE DESIRE AND INTENTION OF
THE PARTIES TO AGREE UPON A MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES
AND DISPUTES ARISING OUT OF THIS LEASE OR RELATED TO THE PREMISES WILL BE
RESOLVED IN A PROMPT AND EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH RESPECT TO
ACTIONS FOR UNLAWFUL OR FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT
REMEDY OF ATTACHMENT, ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES AND/OR ANY CLAIM OF INJURY OR DAMAGE, SHALL BE
HEARD AND RESOLVED BY A REFEREE UNDER THE PROVISIONS OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, SECTIONS 638 — 645.1, INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY
SUCCESSOR STATUTE(S) THERETO) (THE “REFEREE SECTIONS”). ANY FEE TO INITIATE THE
JUDICIAL REFERENCE PROCEEDINGS SHALL BE PAID BY THE PARTY INITIATING SUCH
PROCEDURE; PROVIDED HOWEVER, THAT THE COSTS AND FEES, INCLUDING ANY INITIATION
FEE, OF SUCH PROCEEDING SHALL ULTIMATELY BE BORNE IN ACCORDANCE WITH
SECTION 29.22 ABOVE. THE VENUE OF THE PROCEEDINGS SHALL BE IN THE COUNTY IN
WHICH THE PREMISES ARE LOCATED. WITHIN TEN (10) DAYS OF RECEIPT BY ANY PARTY OF
A WRITTEN

- 71 -

--------------------------------------------------------------------------------



REQUEST TO RESOLVE ANY DISPUTE OR CONTROVERSY PURSUANT TO THIS SECTION 29.23,
THE PARTIES SHALL AGREE UPON A SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER
OF FACT OR LAW, AND REPORT A FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY
THE REFEREE SECTIONS. IF THE PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN
SUCH TWENTY (20) DAY PERIOD, THEN ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE
COUNTY IN WHICH THE PREMISES ARE LOCATED FOR THE PURPOSE OF APPOINTMENT OF A
REFEREE UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 AND 640, AS SAME
MAY BE AMENDED OF ANY SUCCESSOR STATUTE(S) THERETO. IF THE REFEREE IS APPOINTED
BY THE COURT, THE REFEREE SHALL BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH
SUBSTANTIAL EXPERIENCE IN THE RELEVANT MATTERS TO BE DETERMINED, FROM
JAMS/ENDISPUTE, INC., THE AMERICAN ARBITRATION ASSOCIATION OR SIMILAR
MEDIATION/ARBITRATION ENTITY. THE PROPOSED REFEREE MAY BE CHALLENGED BY ANY
PARTY FOR ANY OF THE GROUNDS LISTED IN SECTION 641 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, AS SAME MAY BE AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO. THE
REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES OF FACT AND LAW AND REPORT HIS
OR HER DECISION ON SUCH ISSUES, AND TO ISSUE ALL RECOGNIZED REMEDIES AVAILABLE
AT LAW OR IN EQUITY FOR ANY CAUSE OF ACTION THAT IS BEFORE THE REFEREE,
INCLUDING AN AWARD OF ATTORNEYS’ FEES AND COSTS IN ACCORDANCE WITH CALIFORNIA
LAW. THE REFEREE SHALL NOT, HOWEVER, HAVE THE POWER TO AWARD PUNITIVE DAMAGES,
NOR ANY OTHER DAMAGES WHICH ARE NOT PERMITTED BY THE EXPRESS PROVISIONS OF THIS
LEASE, AND THE PARTIES HEREBY WAIVE ANY RIGHT TO RECOVER ANY SUCH DAMAGES. THE
PARTIES SHALL BE ENTITLED TO CONDUCT ALL DISCOVERY AS PROVIDED IN THE CALIFORNIA
CODE OF CIVIL PROCEDURE, AND THE REFEREE SHALL OVERSEE DISCOVERY AND MAY ENFORCE
ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE, WITH RIGHTS TO
REGULATE DISCOVERY AND TO ISSUE AND ENFORCE SUBPOENAS, PROTECTIVE ORDERS AND
OTHER LIMITATIONS ON DISCOVERY AVAILABLE UNDER CALIFORNIA LAW. THE REFERENCE
PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH CALIFORNIA LAW (INCLUDING THE
RULES OF EVIDENCE), AND IN ALL REGARDS, THE REFEREE SHALL FOLLOW CALIFORNIA LAW
APPLICABLE AT THE TIME OF THE REFERENCE PROCEEDING. IN ACCORDANCE WITH SECTION
644 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, THE DECISION OF THE REFEREE UPON
THE WHOLE ISSUE MUST STAND AS THE DECISION OF THE COURT, AND UPON THE FILING OF
THE STATEMENT OF DECISION WITH THE CLERK OF THE COURT, OR WITH THE JUDGE IF
THERE IS NO CLERK, JUDGMENT MAY BE ENTERED THEREON IN THE SAME MANNER AS IF THE
ACTION HAD BEEN TRIED BY THE COURT. THE PARTIES SHALL PROMPTLY AND DILIGENTLY
COOPERATE WITH ONE ANOTHER AND THE REFEREE, AND SHALL PERFORM SUCH ACTS AS MAY
BE NECESSARY TO OBTAIN A PROMPT AND EXPEDITIOUS RESOLUTION OF THE DISPUTE OR
CONTROVERSY IN ACCORDANCE WITH THE TERMS OF THIS SECTION 29.23. TO THE EXTENT
THAT NO PENDING LAWSUIT HAS BEEN FILED TO OBTAIN THE APPOINTMENT OF A REFEREE,
ANY PARTY, AFTER THE ISSUANCE

- 72 -

--------------------------------------------------------------------------------



OF THE DECISION OF THE REFEREE, MAY APPLY TO THE COURT OF THE COUNTY IN WHICH
THE PREMISES ARE LOCATED FOR CONFIRMATION BY THE COURT OF THE DECISION OF THE
REFEREE IN THE SAME MANNER AS A PETITION FOR CONFIRMATION OF AN ARBITRATION
AWARD PURSUANT TO CODE OF CIVIL PROCEDURE SECTION 1285 ET SEQ. (AS SAME MAY BE
AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO).
29.24 Asbestos-Containing Construction Materials. Tenant acknowledges that it
has been notified by Landlord that certain fire-proofing and other materials
used in the construction of the Real Property contain asbestos and other
hazardous substances (collectively “Asbestos”). In accordance with Proposition
65 and the regulations promulgated thereunder (California Health and Safety Code
Sections 25249.6 et seq.) which require that persons subject to “environmental
exposure” to certain designated chemicals, such as asbestos, receive warnings,
Tenant acknowledges being advised that:
WARNING: THE REAL PROPERTY CONTAINS ASBESTOS, A CHEMICAL KNOWN TO THE STATE OF
CALIFORNIA TO CAUSE CANCER.
Tenant also acknowledges that Landlord has promulgated building regulations and
procedures governing the manner in which Tenant may undertake alterations,
additions, modifications and improvements to the Premises in those areas where
asbestos-containing materials may be located, and such regulations and
procedures may be modified, amended or supplemented from time to time. Prior to
undertaking any physical work in or around the Premises, Tenant shall notify
Landlord, in writing, of the exact nature and location of the proposed work and
shall promptly supply such additional information regarding the proposed work as
Landlord shall request. After receipt of Tenant’s notice, Landlord shall, to the
extent appropriate, supply Tenant with the Real Property’s regulations and
procedures for working in areas where there is a risk of coming into contact
with asbestos-containing materials. Tenant shall, at Tenant’s sole cost and
expense, strictly comply with all such commercially reasonable regulations and
procedures established by Landlord and with all applicable governmental
statutes, ordinances, codes, rules, regulations, controls and guidelines.
Landlord shall have the right at all times to monitor the work for compliance
with the Real Property’s regulations and procedures and any applicable local,
state or federal Laws. If Landlord determines that any applicable Laws or any
regulations and/or procedures of the Real Property are not being strictly
complied with, Landlord may immediately require the cessation of all work being
performed in or around the Premises until such time as Landlord is satisfied
that the applicable Laws and procedures will be observed. Landlord’s monitoring
of any work in or around the Premises shall not be deemed a certification by
Landlord of compliance with any applicable statute, ordinance, code, rule or
regulation or a waiver by Landlord of its right to require strict compliance
with such Laws and procedures of the Real Property, nor shall such monitoring
relieve Tenant from any liabilities relating to such work.
If any governmental entity promulgates or revises a statute, ordinance, code,
rule or regulation, or imposes mandatory or voluntary controls or guidelines
with respect to such asbestos-containing materials or if Landlord otherwise so
elects, Landlord may, in its sole discretion, comply with such voluntary
controls or guidelines, or elect to make such alterations or remove such
asbestos-containing materials. Landlord shall comply, at Landlord’s sole cost,

- 73 -

--------------------------------------------------------------------------------



with any mandatory requirement. Except as otherwise provided herein, such
compliance or the making of alterations, and the removal of all or a portion of
such asbestos-containing materials, whether in the Premises or elsewhere in the
Real Property, shall not, in any event constitute a breach by Landlord of any
provision of this Lease, relieve Tenant of the obligation to pay any Rent due
under this Lease, constitute or be construed as a constructive or other eviction
of Tenant, or constitute or be construed as a breach of Tenant’s quiet
enjoyment.
29.25 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.
29.26 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.
29.27 Brokers. Landlord and Tenant each hereby represents and warrants to the
other party that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Lease, excepting only the real estate
brokers or agents specified in Section 12 of the Summary (the “Brokers”), and
that it knows of no other real estate broker or agent who is entitled to a
commission in connection with this Lease. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing in
connection with this Lease on account of the indemnifying party’s dealings with
any real estate broker or agent other than the Brokers. Landlord shall pay
Brokers a commission based on a separate written agreement(s).
29.28 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
except as otherwise provided herein, Tenant shall not be entitled to make any
repairs or perform any acts hereunder at Landlord’s expense or to any setoff of
the Rent or other amounts owing hereunder against Landlord; provided, however,
that the foregoing shall in no way impair the right of Tenant to commence a
separate action against Landlord for any violation by Landlord of the provisions
hereof so long as notice is first given to Landlord and any holder of a mortgage
or deed of trust covering the Building, Real Property or any portion thereof, of
whose address Tenant has theretofore been notified, and an opportunity is
granted to Landlord and such holder to correct such violations as provided
above.
29.29 Building Name and Signage. Subject to the terms and conditions in the
Office Lease, Landlord shall have the right at any time to change the name of
the Building and Real Property and to install, affix and maintain any and all
signs on the exterior and on the interior of the Building or Real Property as
Landlord may, in Landlord’s sole discretion, desire. Subject to Tenant’s rights
under the Office Lease, Tenant shall not use pictures or illustrations of the
Building in advertising or other publicity, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed.



- 74 -

--------------------------------------------------------------------------------



29.30 Transportation Management. Tenant shall fully comply with all present or
future legally required programs intended to manage parking, transportation or
traffic in and around the Building and Real Property, and in connection
therewith, Tenant shall take responsible and lawfully required action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities. Such
programs may include, without limitation: (i) restrictions on the number of
peak-hour vehicle trips generated by Tenant; (ii) increased vehicle occupancy;
(iii) implementation of an in-house ridesharing program and an employee
transportation coordinator; (iv) working with employees and any Building or
area-wide ridesharing program manager; (v) instituting employer-sponsored
incentives (financial or in-kind) to encourage employees to rideshare; and
(vi) utilizing flexible work shifts for employees.
29.31 Hazardous Material.
29.31.1 Definition. As used herein, the term “Hazardous Material” means any
hazardous or toxic substance, material or waste which is or becomes regulated by
any local governmental authority, the State of California or the United States
Government. The term “Hazardous Material” includes, without limitation, any
material or substance which is (i) defined as a “hazardous waste,” “extremely
hazardous waste” or “restricted hazardous waste” under Sections 25115, 25117 or
25122.7, or listed pursuant to Section 25140 of the California Health and Safety
Code, Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
“hazardous substance” under Section 25316 of the California Health and Safety
Code, Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iii) defined as a “hazardous substance” under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage
of Hazardous Substances), (iv) petroleum, (v) asbestos, (vi) listed under
Article 9 or defined as hazardous or extremely hazardous pursuant to Article 11
of Title 22 of the California Administrative Code, division 4, Chapter 20, (vii)
designated as a “hazardous substance” pursuant to Section 311 of the Federal
Water Pollution Control Act (33 U.S.C. § 1317), (viii) defined as a “hazardous
waste” pursuant to Section 1004 of the Federal Resource Conservation and
Recovery Act, 42 U.S.C. § 6902 et seq. (42 U.S.C. § 6903), or (ix) defined as a
“hazardous substance” pursuant to Section 101 of the Compensation and Liability
Act, 42 U.S.C. 9601 et seq. (42 U.S.C. § 9601).
29.31.2 Compliance Cost. Tenant acknowledges that Landlord may incur costs for
complying with laws, codes, regulations or ordinances relating to Hazardous
Material, or otherwise in connection with Hazardous Material, including, without
limitation, the following: (A) Hazardous Material present in soil or ground
water; (B) Hazardous Material that migrates, flows, percolates, diffuses or in
any way moves onto or under the Real Property; (C) Hazardous Material present on
or under the Real Property as a result of any discharge, dumping or spilling
(whether accidental or otherwise) on the Real Property by other tenants of the
Real Property or their agents, employees, contractors or invitees, or by others;
and (D) material which becomes Hazardous Material due to a change in laws,
codes, regulations or ordinances which relate to hazardous or toxic material,
substances or waste. Except as provided below, Tenant agrees that the costs
incurred by Landlord with respect to, or in connection with, complying with
laws, codes, regulations or ordinances relating to Hazardous Material shall be
an Operating Expense, unless the cost of such compliance, as between Landlord
and Tenant, is made the responsibility

- 75 -

--------------------------------------------------------------------------------



of Landlord or Tenant under this Lease. Notwithstanding the foregoing, the
following costs shall not be included in Operating Expenses and shall not be the
obligation of Tenant: (1) reporting, compliance, remediating, testing and
removal costs incurred by Landlord with respect to any Hazardous Material (x)
existing in the Building or in or at the Retail Area and Real Property as of the
Lease Commencement Date and in violation of existing laws as of such date, and
(y) not brought onto the Real Property, Retail Area or Building by Tenant or a
Tenant Party; (2) reporting, compliance, remediating, testing and removal costs
incurred by Landlord with respect to any asbestos in the Building or on or at
the Retail Area and Real Property whether or not (x) existing in the Building or
on or at the Retail Area and Real Property as of the Lease Commencement Date or
thereafter or (y) in violation of applicable laws as of the Lease Commencement
Date or thereafter; (3) reporting, compliance, remediating, testing and removal
costs incurred by Landlord with respect to any Hazardous Materials in the ground
water and/or soil of the Real Property whether or not (x) existing in the ground
water and/or soil of the Real Property as of the Lease Commencement Date or
thereafter or (y) in violation of applicable laws as of the Lease Commencement
Date or thereafter; or (4) costs incurred in connection with the removal of
Hazardous Material brought onto the Real Property, Retail Area or Building by
another tenant of the Retail Area. To the extent any Operating Expense relating
to Hazardous Material is subsequently recovered or reimbursed through insurance,
or recovery from responsible third parties, or other action, Tenant shall be
entitled to a proportionate share of such recovery or reimbursement to the
extent previously paid by Tenant as part of Tenant’s Share of increases in
Direct Expenses.
29.32 Confidentiality. Landlord and Tenant each agree that the terms of this
Lease are confidential and constitute proprietary information of the parties
hereto. Disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate with other tenants. Each of the parties hereto agrees that
such party, and its respective partners, officers, directors, employees, agents,
real estate brokers and sales persons and attorneys, shall not disclose the
terms and conditions of this Lease to any other person without the prior written
consent of the other party hereto except pursuant to an order of a court of
competent jurisdiction. Provided, however, that Landlord may disclose the terms
hereof to any lender now or hereafter having a lien on Landlord’s interest in
the Building, Real Estate or any portion thereof, and either party may disclose
the terms hereof to its respective independent accountants who review its
respective financial statements or prepare its respective tax returns, to any
prospective transferee of all or any portions of their respective interests
hereunder (including a prospective sublessee or assignee of Tenant), to any
lender or prospective lender to such party, to any governmental entity, agency
or person to whom disclosure is required by applicable law, regulation or duty
of diligent inquiry and in connection with any action brought to enforce the
terms of this Lease, on account of the breach or alleged breach hereof or to
seek a judicial determination of the rights or obligations of the parties
hereunder.
29.33 Landlord Renovations. Except as provided herein, it is specifically
understood and agreed that Landlord has no obligation and has made no promises
to alter, remodel, improve, renovate, repair or decorate the Premises, Building,
Retail Area, Real Property or any part thereof and that no representations
respecting the condition of the Premises, the Building, the Retail Area or the
Real Property have been made by Landlord to Tenant except as specifically set
forth herein or in the Work Letter. However, Tenant acknowledges that Landlord
is currently renovating or may during the Lease Term renovate, improve, alter,
or

- 76 -

--------------------------------------------------------------------------------



modify (collectively, the “Renovations”) the Building, Premises, Retail Area
and/or Real Property, including without limitation the Building Parking Areas,
Common Areas, Systems and Equipment, roof, and structural portions of the same,
which Renovations may include, without limitation, (i) modifying the Common
Areas and tenant spaces to comply with applicable Laws, including, without
limitation, regulations relating to the physically disabled, seismic conditions,
and building safety and security, (ii) installing new carpeting or other floor
covering, lighting and wall coverings in the Common Areas, and altering the
exterior of the Building and/or Real Property as part of a Building and/or Real
Property enhancement program, and (iii) constructing additional buildings and
other improvements on the Real Property, and in connection with such
Renovations, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building or on the Real Property, limit or eliminate
access to portions of the Real Property, including portions of the Common Areas,
or perform work in the Building or on the Real Property, which work may create
noise, dust or leave debris in the Building or on the Real Property. Except as
otherwise provided herein, and provided Tenant’s access to, and use of the
Premises and the Building Parking Area is not materially and adversely affected,
Tenant hereby agrees that such Renovations and Landlord’s actions in connection
with such Renovations shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations or Landlord’s actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions in connection with such
Renovations.
29.34 No Discrimination. Tenant covenants by and for itself, its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the following
conditions: that there shall be no discrimination against or segregation of any
person or group of persons, on account of race, color, creed, sex, religion,
marital status, ancestry or national origin in the leasing, subleasing,
transferring, use, or enjoyment of the Premises, nor shall Tenant itself, or any
person claiming under or through Tenant, establish or permit such practice or
practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy, of tenants, lessees, sublessees, subtenants
or vendees in the Premises.
29.35 Counterparts. This Lease may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Lease and all of which,
when taken together, will be deemed to constitute one and the same agreement.
The exchange of copies of this Lease and of signature pages by facsimile
transmission or e-mail PDF’s shall constitute effective execution and delivery
of this Lease as to the parties and may be used in lieu of the original Lease
for all purposes. Signatures of the parties transmitted by facsimile or e-mail
PDF shall be deemed to be their original signatures for any purposes whatsoever.
29.36 Telecommunication Equipment. Tenant shall have the right during the Lease
Term, at no rental fee, to operate and maintain its existing telecommunication
equipment located on the roof of the Building as of the Lease Commencement Date
(the “Existing Equipment”), and to the extent additional space is available from
time to time on the roof of the

- 77 -

--------------------------------------------------------------------------------



Building, and subject to Landlord’s reasonable approval, to install, operate and
maintain similar additional telecommunication equipment (“New Equipment”). The
Existing Equipment and the New Equipment shall sometimes hereinafter be referred
to collectively as the “Telecommunication Equipment”. Tenant’s installation,
operation and maintenance of the Telecommunication Equipment shall be governed
by the following terms and conditions:
29.36.1 Tenant’s right to install, operate and maintain the Telecommunication
Equipment shall be subject to all governmental laws, rules and regulations and
Landlord makes no representation that such laws, rules and regulations permit
such installation and operation. Tenant, in conjunction with Landlord, but at
Tenant’s sole cost and expense, shall obtain all necessary governmental
approvals and permits prior to the installation of any New Equipment.
29.36.2 All costs of installation, operation and maintenance of the
Telecommunication Equipment (including, without limitation, costs of obtaining
any necessary permits) shall-be the responsibility of Tenant.
29.36.3 It is expressly understood that Landlord retains the right to use the
roof of the Building for any purpose whatsoever provided that Landlord shall not
unreasonably interfere with the use of the Existing Equipment, and any New
Equipment the installation of which is reasonably approved by Landlord.
29.36.4 Tenant shall use the Telecommunication Equipment so as not to cause any
interference to other tenants in the Building or with any other tenant’s
communication equipment and not to damage materially or interfere materially
with the normal operation of the Building, including any mechanical system
thereof. Any change in the location of the Existing Equipment and the location
of the installation of any New Equipment shall be subject to Landlord’s
reasonable approval.
29.36.5 Landlord shall not have any obligation with respect to the
Telecommunication Equipment nor shall Landlord be responsible for any damage
that may be caused to Tenant or the Telecommunication Equipment by any other
tenant or occupant of the Building. Landlord makes no representation that the
Telecommunication Equipment will be able to receive or transmit communication
signals without interference or disturbance (even if by reason of the
installation or use of similar equipment by others on the roof) and Tenant
agrees that Landlord shall not be liable to Tenant therefor; provided, however,
that Landlord agrees that if any other tenant or occupant of the Building shall
be permitted to cause similar equipment to be installed on the roof of the
Building, such tenant or occupant shall covenant not to use its equipment so as
to cause any interference with Tenant’s use of its Telecommunication Equipment.
29.36.6 Tenant shall (i) except to the extent Section 10.4 is applicable to such
damage, be solely responsible for any damage caused to the Building or to
persons or other property, as a result of the Telecommunication Equipment,
including, but not limited to, any damage caused to the roof of the Building
during the installation or maintenance of any Telecommunication Equipment, or
caused by the Telecommunication Equipment itself, except to the extent caused by
the negligence or willful misconduct of Landlord, its agents, employees,

- 78 -

--------------------------------------------------------------------------------



contractors or representatives, (ii) promptly pay any tax, license or permit
fees charged pursuant to any laws or regulations in connection with the
installation, maintenance or use of the Telecommunication Equipment, and comply
with all precautions and safeguards recommended by all governmental authorities,
(iii) pay all necessary repairs, replacements to or maintenance of the
Telecommunication Equipment, and (iv) not bore into any structural elements of
the Building in connection with the installation of the Telecommunication
Equipment without Landlord’s specific approval of the same. Tenant shall
indemnify, defend, protect and hold harmless Landlord, its partners and members
and their respective officers, agents, servants, employees, and independent
contractors from any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys’ fees)
incurred in connection with or arising from Tenant’s installation, operation or
maintenance of the Telecommunication Equipment except to the extent caused by
the negligence or willful misconduct of Landlord, its agents, employees,
contractors or representatives.
29.36.7 Tenant shall remove the Telecommunication Equipment and connecting
cables at Tenant’s expense upon the expiration or sooner termination of the
Lease or upon the imposition of any governmental law or regulation that requires
such removal, and shall repair the roof of the Building upon such removal to the
extent of any damage caused thereby, normal wear and tear excepted.
In no event shall Tenant be permitted to utilize more than one-half (1/2) of the
area of the Building roof available for its Telecommunication Equipment.
29.37 Limitation on Consequential Damages. Notwithstanding anything to the
contrary contained in this Lease, nothing in this Lease shall impose any
obligation upon Tenant or Landlord to be responsible or liable for, and each
hereby releases the other from all liability for, lost profits or other
consequential damages. Notwithstanding the foregoing, the purposes of this
Lease, consequential damages shall not be deemed to include property damage or
personal injury damages, or any damages recoverable by the landlord pursuant to
Section 19.2(iii) and (iv) above and/or Section 1951.2 of the California Civil
Code following a default by Tenant under this Lease.
29.38 Reasonable Consent. Except for matters for which there is a standard of
consent or approval or standard for taking, making or exercising a Discretionary
Act (as defined below)that is specifically set forth in this Lease, including
the Tenant Work Letter and all other Exhibits hereto (which specific standard
shall control): (i) any time the consent or approval of Landlord or Tenant is
required under this Lease, such consent or approval shall not be unreasonably
withheld, conditioned or delayed; and (ii) in the event this Lease grants
Landlord or Tenant the right to take action, exercise discretion, establish or
modify rules and regulations or make an allocation or other determination (each,
a “Discretionary Act”), Landlord and Tenant shall act reasonably and in good
faith. The foregoing shall not, however, limit any party’s rights or remedies in
the event of a default by the other party under this Lease, nor apply to matters
which (A) do not comply with applicable laws, or (B) could result in a Design
Problem, in which case Landlord shall have the right to act and/or grant or deny
consent in its sole and absolute discretion (but at all times in good faith) as
to the matters described in items (A) and (B) hereinabove (unless a different
standard for actions or consent pertaining to such matters is specifically set
forth in this Lease). Notwithstanding the foregoing or any other provisions

- 79 -

--------------------------------------------------------------------------------



contained in this Lease, Tenant shall not be required to obtain the consent of
Landlord for matters relating to the exercise by Tenant of its right to make
repairs (which Landlord failed to make) pursuant to Section 7.2 of this Lease,
provided that Tenant shall act reasonably with respect to all such matters and
otherwise comply with the provisions of Section 7.2 of this Lease.
29.39 Contingency. This Lease is conditioned on the full execution of that
certain Amended and Restated Office Lease between Landlord and Tenant for the
lease of office space within the Building (the “Office Lease”).
29.40 OFAC. Landlord and Tenant hereby represent and warrant as follows: (a)
neither Landlord nor Tenant, nor their respective principals, officers, members
or directors (respectively, the “Landlord Individuals” or “Tenant Individuals,”
as applicable), are, or during the Lease Term, as the same may be further
extended, shall be, a person or entity with whom Landlord or Tenant, as
applicable, are restricted from doing business under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA Patriot Act) Pub L 107-56, 115 Stat 272,
Executive Order No. 13224 (Sept. 24 2001), and regulations promulgated
thereunder; (b) neither the Landlord Individuals nor the Tenant Individuals are,
or during the Lease Term, as the same may be extended, shall be, included as
persons or entities named on the Department of Treasury’s Office of Foreign
Assets Control (OFAC) Specially Designated Nationals and Blocked Persons List
(SDN List); and (c) any breach of the foregoing representation by either
Landlord or Tenant shall be deemed an event of default under the Lease, as
amended hereby, and the non-breaching party shall have the right to exercise any
remedies available to such party under the Lease, as amended. In addition, the
breaching party shall defend, indemnify, and hold harmless the non-breaching
party from and against any and all claims, damages, out-of-pocket losses, risks,
liabilities, and expenses (including reasonable attorney’s fees and costs)
arising from or related to the foregoing certification.
[REST OF PAGE INTENTIONALLY LEFT BLANK]


- 80 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
“Landlord”
KBSII 445 South Figueroa, LLC,
a Delaware limited liability company

By:KBS Capital Advisors, LLC,a Delaware limited liability companyIts: Authorized
Agent
By: /s/ Tim Helgeson
Name: Tim HelgesonTitle: Senior Vice President
Date Signed: 8/2/2019





- 81 -

--------------------------------------------------------------------------------



“Tenant”
MUFU Union Bank, N.A.,
a national association


By: /s/ David L. Sudderth
Name: David L. Sudderth
Title: Managing Director
Date Signed: 8/2/19


By: ___________________
Name: ___________________
Title: ___________________
Date Signed: _____________






- 82 -

--------------------------------------------------------------------------------



EXHIBIT “A”
OUTLINE OF FLOOR PLAN OF PREMISES


kbsriiq32019ex101pic11.gif [kbsriiq32019ex101pic11.gif]


Exhibit A-1

--------------------------------------------------------------------------------



EXHIBIT “B-1”
LANDLORD WORK LETTER
1. LANDLORD IMPROVEMENTS. Landlord shall construct and pay for the entire cost
(at its sole cost and expense and not as part of Operating Expenses) of
constructing the Building improvements (“Landlord Improvements”) described by
the plans and specifications identified in Schedule “1” attached hereto (the
“Plans”). Landlord hereby represents and warrants to Tenant that Landlord has
completed a refinance of the Building with Bank of America, N.A., in March,
2018, and the loan proceeds from such refinance are sufficient to cover the cost
of the Landlord Improvements.
2. CONSTRUCTION OF LANDLORD IMPROVEMENTS. Landlord’s contractor shall commence
and diligently proceed with the construction of the Landlord Improvements.
Promptly upon the commencement of the Landlord Improvements, Landlord may
furnish Tenant with a construction schedule letter setting forth the projected
completion dates therefor and showing the reasonably obtainable deadlines for
any actions required to be taken by Tenant (provided the same are with the terms
and conditions of this Lease) during such construction, and Landlord may from
time to time during construction of the Landlord Improvements reasonably modify
such schedule. Landlord shall use commercially reasonable efforts to deliver the
Landlord Improvements by October 1, 2020.
3. SUBSTANTIAL COMPLETION. The Landlord Improvements shall be deemed to be
“substantially completed” when Landlord has delivered written notice to Tenant
that Landlord has completed the Landlord Improvements in accordance with the
Plans, other than (i) decoration and minor “punch-list” type items and
adjustments which do not materially interfere with Tenant’s access to or use of
the Building, and (ii) those minor items which can be completed within thirty
(30) days. Within ten (10) days after such substantial completion, Tenant shall
conduct a walk-through inspection of the Building with Landlord and provide to
Landlord a written punch-list specifying those decoration and other punch-list
items which require completion, which items Landlord shall thereafter diligently
complete; provided, however, that Tenant shall be responsible, at Tenant’s sole
cost and expense, for the remediation of any items on the punch-list caused by
Tenant’s wrongful acts or omissions. In the event the Premises is not delivered
with the Landlord Improvements substantially completed by January 31, 2021 (the
“Outside Delivery Date”), which Outside Delivery Date shall be subject to
extension for each day of Tenant Delays and Force Majeure Delays, Tenant shall
receive a day for day monthly Base Rent credit to be applied following the Lease
Commencement Date for each day the Landlord Improvements are not substantially
completed and the Premises is not delivered to Tenant after the Outside Delivery
Date.
4. TENANT DELAYS. For purposes of this Work Letter, “Tenant Delays” shall mean
any delay in the completion of the Landlord Improvements resulting from any or
all of the following: (a) Tenant’s failure to timely perform any of its
obligations pursuant to this Work Letter, including any failure to complete, on
or before the due date therefor, any action item which is Tenant’s
responsibility pursuant to the any schedule delivered by Landlord to Tenant
pursuant to this Landlord Work Letter as provided above; or (b) any other
wrongful act or failure

Exhibit B-1-1

--------------------------------------------------------------------------------



to act by Tenant, Tenant’s employees, agents, architects, independent
contractors, consultants and/or any other person performing or required to
perform services on behalf of Tenant. Notwithstanding the foregoing, a Tenant
Delay shall not be deemed to have occurred unless and until Landlord provides
Tenant written notice of such delay, and Tenant fails to cure such delay within
two (2) business days of its receipt of written notice.
5. FORCE MAJEURE DELAYS. For purposes of this Landlord Work Letter, “Force
Majeure Delays” shall mean any actual delay beyond the reasonable control of
Landlord in the construction of the Landlord Improvements, which is not a Tenant
Delay and which is caused by any of the causes described in Section 29.17 of the
Lease. Notwithstanding the foregoing, if Tenant has the ability to cure a Force
Majeure Delay, then a Force Majeure Delay shall not be deemed to have occurred
unless and until Landlord provides Tenant written notice of such delay at the
time such delay is occurring, and Tenant is unable to cure such delay within two
(2) business days of its receipt of written notice; provided, however, Landlord
shall have no requirement to deliver such notice and provide a cure period to
Tenant if the nature of the Force Majeure Delay is such that it cannot be cured
by Tenant (e.g., an act of God, natural disaster, etc.). However, Landlord shall
within a reasonable time of the occurrence, notify Tenant of such Force Majeure
Delay.


Exhibit B-1-2

--------------------------------------------------------------------------------



SCHEDULE “1”
PLANS AND SPECIFICATIONS
i. Storefront — Installation of a new curved storefront with associated parapet
and bulkhead, energy efficient glass, double man-doors, bi-folding doors at two
separate locations as per that certain Landlord provided “Test Fit – 13” dated
July 18, 2019 and prepared by LK design group, subject to changes made by
Landlord to include code compliant exiting. All work to meet California
Structural Code.
ii. ATM — Provide ADA access to the front of the ATM located on the N-E corner
of the building (facing Figueroa St). Landlord represents that access is
available to the interior area indicated as “chase” on the Landlords drawings
inclusive of a reasonable level floor slab aligned with the interior/storefront
elevation to all accessible spaces inclusive of previously enclosed chases.
iii. Floors — Landlord shall deliver floors in a clean condition. Landlord shall
patch and repair slab where necessary for a reasonably uniform level.
iv. Fire/Life/Safety — Install and deliver a sprinkler system to the extent
required for vacant and unoccupied space. Landlord to provide direct access
through common areas only (not through adjacent tenant spaces).
v. Electrical — Install and deliver (i) a 2" conduit with a pull string from
Tenant's demised Premises to the electrical meter room, sized to accommodate a
200 amp, 480/277 3 phased service (meter and panel provided by the Landlord if
not already installed), and (ii) install one ¾" conduit for 20-amp emergency
power circuit to a point within the Premises.
vi. HVAC — Replace one (1) existing 4 Ton unit and one (1) existing 2 Ton unit
for dedicated branch use in accordance with Landlord’s Retail Area standards and
sufficient to satisfy the ASHRAE standards set forth in Section 6.1.1 of the
Lease. Reinforce roof to support new equipment if required by code. Remove
existing restaurant HVAC equipment placed on the roof; i,e., fans, hood vents,
etc.
vii. Plumbing — Turnover existing domestic cold-water, sanitary line and vent
line in as-is condition and placement.
viii. Telecommunications — Install a 1¼" conduit for telecommunications cabling
from the existing building telephone room/MPOE to the Premises if not already
present.
ix. Canopy — Landlord shall install a new Building standard roof covering in
accordance with code. Without limiting the foregoing, Landlord shall remove the
existing rubber roof covering to expose existing sheathing, check for damage and
replace as necessary; install new  Retail Area standard roof membrane. Install
new metal canopy cover over front façade inclusive of all structural support
required by code.


Schedule 1-1

--------------------------------------------------------------------------------



EXHIBIT “B-2”
TENANT WORK LETTER
1. TENANT IMPROVEMENTS. As used in the Lease and this Tenant Work Letter, the
term “Tenant Improvements” or “Tenant Improvement Work” or “Tenant’s Work” means
those items of general tenant improvement construction shown on the Final Plans
(described in Section 4 below), more particularly described in Section 5 below.
Subject to Landlord Delays and Force Majeure Events, Tenant shall use
commercially reasonable efforts to complete the Tenant Improvements within six
(6) months of Landlord delivering the Landlord Improvements Substantially
Complete.
2. WORK SCHEDULE. Landlord agrees that the Space Plans and Final Plans, as
defined in Sections 4(a) and 4(b) below, may be submitted at one or more times
and in one or more parts, each time by notice to Landlord, and that Landlord
(x) will not withhold or condition its consent to each submission except to the
extent a Design Problem, as defined in Section 8.1 of the Lease, exists and
(y) shall respond to each request for approval within ten (10) days of receipt
of notice requesting such consent or approval. Prior to commencing construction,
Tenant will deliver to Landlord, for Landlord’s review and reasonable approval,
a schedule (“Work Schedule”), which will set forth the timetable for the
planning and completion of the installation of the Tenant Improvements. Tenant
may from time to time during construction of the Tenant Improvements reasonably
modify such Work Schedule.
3. CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following
person(s) as Landlord’s representative (“Landlord’s Representative”) to act for
Landlord in all matters covered by this Tenant Work Letter: Charles Stennett.
Tenant hereby appoints the following person(s) as Tenant’s representative
(“Tenant’s Representative”) to act for Tenant in all matters covered by this
Tenant Work Letter: Ted Gates. All communications with respect to the matters
covered by this Tenant Work Letter are to be made to Landlord’s Representative
or Tenant’s Representative, as the case may be, in writing in compliance with
the notice provisions of the Lease. Either party may change its representative
under this Tenant Work Letter at any time by written notice to the other party
in compliance with the notice provisions of the Lease.
4. TENANT IMPROVEMENT PLANS
(a) Preparation of Space Plans. Landlord shall deliver engineering plans to
Tenant for the Premises and area immediately surrounding the Premises on or
before December 1, 2019, subject to extension due to delays caused by Force
Majeure Events. In accordance with the Work Schedule, Landlord agrees to meet
with Tenant’s architect and/or space planner for the purpose of promptly
reviewing preliminary space plans for the layout of the Premises prepared by
Tenant (“Space Plans”). The Space Plans are to be sufficient to convey the
architectural design of the Premises and layout of the Tenant Improvements
therein and are to be submitted to Landlord by notice in accordance with the
Lease. If Landlord reasonably disapproves any aspect of the Space Plans because
a Design Problem exists, Landlord will advise Tenant in writing of such
disapproval and the reasons therefor. Tenant will then submit to Landlord for
Landlord’s

Exhibit B-2-1

--------------------------------------------------------------------------------



approval a redesign of the Space Plans incorporating the revisions reasonably
required by Landlord to the extent necessary to eliminate the Design Problem.
(b) Preparation of Final Plans. Tenant’s architect will prepare complete
architectural plans, drawings and specifications and complete engineered
mechanical, structural and electrical working drawings for all of the Tenant
Improvements for the Premises (collectively, the “Final Plans”). The Final Plans
will show (a) the subdivision (including partitions and walls), layout,
lighting, finish and decoration work (including carpeting and other floor
coverings) for the Premises; (b) all internal and external communications and
utility facilities which will require conduiting or other improvements from the
base Retail Area shell work and/or within common areas; and (c) all other
specifications for the Tenant Improvements. The Final Plans will be submitted to
Landlord for signature to confirm that no Design Problem or deviation from the
Standards exists. If Landlord reasonably disapproves any aspect of the Final
Plans because a Design Problem or deviation from the Standards exists, Landlord
agrees to advise Tenant in writing of such disapproval and the reasons why a
Design Problem or deviation from the Standards exists. To the extent a Design
Problem or deviation from the Standards exists, Tenant will then cause Tenant’s
architect to redesign the Final Plans incorporating the revisions reasonably
requested by Landlord so as to eliminate the Design Problem or deviation from
the Standards. Concurrently with Landlord’s approval of the Final Plans,
Landlord will identify those portions of the Tenant Improvements that are
Specialty Improvements (as hereinafter defined), if any, that Landlord will
require Tenant to remove upon the expiration or earlier termination of the
Lease, and Tenant shall remove such portions of the Tenant Improvements upon the
expiration or earlier termination of the Lease subject to and only to the extent
required by the terms and conditions of the Lease. “Specialty Improvements”
means any alterations or improvements other than normal and customary general
office improvements typically installed in a retail bank branch. Notwithstanding
the foregoing, “Specialty Improvements” (i) shall not include conference rooms
or training space and (ii) shall include (a) any alterations or improvements
which affect the base Building, (b) any fitness facility in the Premises, (c)
any kitchens, showers, restrooms, washrooms or similar facilities in the
Premises that are not part of the base Building, and (d) any private/internal
stairways in the Premises. Landlord shall not unreasonably withhold its approval
with respect to what Specialty Improvements Landlord may require Tenant to
remove at the expiration of the Lease.
(c) Requirements of Tenant’s Final Plans. Tenant’s Final Plans will include
locations and complete dimensions, and the Tenant Improvements, as shown on the
Final Plans, will: (i) be compatible with the Retail Area shell and with the
design, construction and equipment of the Retail Area; (ii) if not comprised of
the Retail Area standards set forth in the written description thereof (the
“Standards”), then compatible with and of at least equal quality as the
Standards and approved by Landlord; (iii) comply with all applicable laws,
ordinances, rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations; and (iv) not require
Retail Area service beyond the level normally provided to other tenants in the
Retail Area unless Tenant agrees to pay for and absorb such extra costs and will
not overload the Retail Area floors.
(d) Submittal of Final Plans. Once approved by Landlord and Tenant, Tenant’s
architect will submit the Final Plans to the appropriate governmental agencies
for plan checking and the issuance of a building permit. Tenant’s architect,
with Landlord’s cooperation, will make any

Exhibit B-2-2

--------------------------------------------------------------------------------



changes to the Final Plans which are requested by the applicable governmental
authorities to obtain the building permit. After approval of the Final Plans no
further changes may be made without the prior written approval of Landlord,
which may only be withheld to the extent a Design Problem or failure to comply
with Section 5(c) requirements exists.
(e) Changes to Shell of Retail Area. If the Final Plans or any amendment thereof
or supplement thereto shall require changes in the Retail Area shell, the
increased cost of the Retail Area shell work caused by such changes will be paid
for by Tenant or charged against the “Allowance” described in Section 5 below.
(f) Work Cost Estimate and Statement. Prior to the commencement of construction
of any of the Tenant Improvements shown on the Final Plans, Tenant will submit
to Landlord a written estimate of the cost to complete the Tenant Improvement
Work, which written estimate will be based on the Final Plans taking into
account any modifications which may be required to reflect changes in the Final
Plans required by the City or County of Los Angeles (the “Work Cost Estimate”).
5. PAYMENT FOR THE TENANT IMPROVEMENTS
(a) Allowance. Landlord hereby grants to Tenant a tenant improvement allowance
of $200.00 per rentable square foot of the Premises (i.e., $630,400.00 based on
the Premises containing approximately 3,152 rentable square feet) (the
“Allowance”). The Allowance is to be used for, without limitation:
(i) Payment of the cost of preparing the Space Plans and the Final Plans,
including mechanical, electrical, plumbing, architectural, audio visual and
structural drawings and of all other aspects necessary to complete the Final
Plans. The Allowance will not be used for payments to any other consultants,
designers or architects other than Landlord’s architect and/or Tenant’s
architect, and Tenant’s project manager.
(ii) The payment of plan check, permit and license fees relating to construction
of the Tenant Improvements.
(iii) Construction of the Tenant Improvements, including, without limitation,
the following:
(aa) Installation within the Premises of all partitioning, doors and handles
(including glass office fronts), built-ins, floor coverings, ceilings, wall
coverings and painting, millwork, shades and similar items;
(bb) All electrical wiring, lighting fixtures, outlets and switches, and other
electrical work necessary for the Premises;
(cc) The furnishing and installation of all duct work, terminal boxes, diffusers
and accessories necessary for the heating, ventilation and air conditioning
systems within the Premises, including the cost of meter and key control for
after-hour air conditioning;



Exhibit B-2-3

--------------------------------------------------------------------------------



(dd) Any additional improvements to the Premises required for Tenant’s use of
the Premises including, but not limited to, odor control, special heating,
ventilation and air conditioning, noise or vibration control or other special
systems or improvements;
(ee) All fire and life safety control systems such as fire walls, sprinklers,
halon, fire alarms, including piping, wiring and accessories, necessary for the
Premises;
(ff) All plumbing, fixtures, pipes and accessories necessary for the Premises;
(gg) Testing and inspection costs;
(hh) Supplemental HVAC units in the equipment rooms for the purpose of providing
supplemental air-conditioning to the Premises (the “Tenant HVAC System”), which
installation shall comply with and be governed by the terms of this Lease and
all Title 24 requirements. All aspects of the Tenant HVAC System shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed, unless the Retail Area structure,
the Retail Area systems, and/or the exterior appearance of the Retail Area will
be affected, in which event Landlord’s approval may be withheld in Landlord’s
sole and absolute discretion. At Landlord’s election prior to the expiration or
earlier termination of this Lease, Tenant shall leave the Tenant HVAC System in
the Premises upon the expiration or earlier termination of this Lease, in which
event the Tenant HVAC System shall be surrendered with the Premises upon the
expiration or earlier termination of this Lease, and Tenant shall thereafter
have no further rights with respect thereto. In the event that Landlord fails to
elect to have the Tenant HVAC System left in the Premises upon the expiration or
earlier termination of this Lease, then Tenant shall remove the Tenant HVAC
System prior to the expiration or earlier termination of this Lease, and repair
all damage to the Retail Area resulting from such removal, at Tenant’s sole cost
and expense. Tenant shall be solely responsible, at Tenant’s sole cost and
expense, for the monitoring, operation, repair, replacement, and removal of the
Tenant HVAC System, and in no event shall the Tenant HVAC System interfere with
Landlord’s operation of the Retail Area;
(ii) Tenant’s furniture, artifacts, equipment, telephone and computer systems,
security systems, and audio visual equipment which are purchased, refurbished,
and/or installed in the Premises; and
(jj) Fees and costs attributable to general conditions associated with the
construction of the Tenant Improvements plus a one and one-half percent (1.5%)
construction management fee (“Construction Management Fee”) to cover the
services of Landlord’s tenant improvement coordinator (however, the one and
one-half percent (1.5%) shall be limited to 1.5% of the cost of the Tenant
Improvements up to, and not in excess of, the Allowance);
(kk) Tenant’s project management fees and any business partner fees in an amount
not to exceed in the aggregate two percent (2%) of the Allowance;
(ll) Tenant’s signage;



Exhibit B-2-4

--------------------------------------------------------------------------------



(mm) Moving, restoration, and relocation costs; and
(nn) Cost of parking for Tenant’s contractors, sub-contractors, and suppliers.
(b) Excess Costs. The cost of each item referenced in Section 5(a) above shall
be charged against the Allowance. If the work cost exceeds the Allowance, Tenant
shall be solely responsible for payment of all excess costs, including the
Construction Management Fee, which Construction Management Fee shall be paid to
Landlord within thirty (30) days after completion of the Tenant Improvements and
invoice therefor in the event of an excess.
(c) Changes. Any changes to the Final Plans will be approved by Landlord and
Tenant in the manner set forth in Section 4 above. Tenant shall be solely
responsible for any additional out of pocket costs associated with such changes
including the Construction Management Fee. Landlord will have the right to
decline Tenant’s request for a change to the Final Plans to the extent such
changes create a Design Problem or deviation from the Standards.
(d) Governmental Cost Increases. Except as otherwise provided in the Lease, if
increases in the cost of the Tenant Improvements are due to requirements of any
governmental agency, Tenant shall be solely responsible for such additional
costs including the Construction Management Fee, provided, however, that
Landlord will first apply any such increase toward any remaining balance of the
Allowance.
(e) Unused Allowance Amounts. Any unused portion of the Allowance upon
completion of the Tenant Improvements will be available to Tenant at any time
prior to the later of three (3) years following delivery of the Premises as
required herein, or June 1, 2024, for subsequent Alterations to the Premises.
(f) Disbursement of the Allowance. Provided Tenant is not in default following
the giving of notice and passage of any applicable cure period under the Lease
or this Tenant Work Letter, Landlord shall disburse the Allowance to Tenant, not
more often than once per month, to reimburse Tenant for the actual construction
costs which Tenant incurs in connection with the construction of the Tenant
Improvements as provided in Section 5(a) in accordance with the following:
(i) Ninety percent (90%) of each Draw Request shall be disbursed to Tenant
within thirty (30) days after Landlord receives from Tenant “Evidence of
Completion and Payment” as to that portion of the Tenant’s Work covered by the
applicable Draw Request having been completed as described hereinbelow, until
ninety percent (90%) of the Allowance has been distributed to Tenant;;
(ii) The final ten percent (10%) of the Allowance shall be disbursed to Tenant
when Landlord shall have received “Evidence of Completion and Payment” as to one
hundred percent (100%) of Tenant’s Work having been completed and paid for by
Tenant as described hereinbelow and satisfaction of the items described in
subparagraph (iii) below;
(iii) As to each phase of completion of Tenant’s Work described in subparagraphs
(i) and (ii) above, the appropriate portion of the Allowance shall be disbursed
to Tenant within

Exhibit B-2-5

--------------------------------------------------------------------------------



forty-five (45) days after Landlord has received the following “Evidence of
Completion and Payment”:
(A) Tenant has delivered to Landlord a draw request (“Draw Request”) in a form
reasonably satisfactory to Landlord and Landlord’s lender with respect to the
Improvements specifying that the requisite portion of Tenant’s Work has been
completed, together with invoices, receipts and bills evidencing the costs and
expenses set forth in such Draw Request and evidence of payment by Tenant for
all costs which are payable in connection with such Tenant’s Work covered by the
Draw Request. The Draw Request shall constitute a representation by Tenant
(vis a vis Landlord and Tenant) that the Tenant’s Work identified therein has
been completed in a good and workmanlike manner and in accordance with the Final
Plans and the Work Schedule and has been paid for or as to which Tenant has
received a conditional lien release;
(B) The architect for the Tenant Improvements has certified to Landlord that the
Tenant Improvements have been completed to the level indicated in the Draw
Request in accordance with the Final Plans;
(C) Tenant has delivered to Landlord such other evidence of Tenant’s payment of
the general contractor and subcontractors for the portions of Tenant’s Work
covered by the Draw Request and the absence of any liens generated by such
portions of the Tenant’s Work as may be reasonably required by Landlord (i.e.,
either unconditional lien releases in accordance with California Civil Code
Sections 8120 through 8138 or release bond(s) in accordance with California
Civil Code Sections 8424 and 8534);
(D) Landlord or Landlord’s architect or construction representative has
inspected the Tenant Improvements and determined that the portion of Tenant’s
Work covered by the Draw Request has been completed in a good and workmanlike
manner;
(iv) The final disbursement of the balance of the Allowance shall be disbursed
to Tenant only when Landlord has received Evidence of Completion and Payment as
to all of Tenant’s Work as provided hereinabove and the following conditions
have been satisfied:
(A) Thirty-five (35) days shall have elapsed following the filing of a valid
notice of completion by Tenant for the Tenant Improvements;
(B) A certificate of occupancy for the Tenant Improvements and the Premises has
been issued by the appropriate governmental body;
(C) Tenant has delivered to Landlord (to the extent applicable): (i) properly
executed mechanics lien releases from all of Tenant’s contractors, agents and
suppliers in compliance with both California Civil Code Sections 8120 through
8138, which lien releases shall be conditional with respect to the
then-requested payment amounts and unconditional with respect to payment amounts
previously disbursed by Landlord; (ii) an application and certificate for
payment (AIA form G702-1992 or equivalent) signed by Tenant’s architect/space
planner; (iii) original stamped building permit plans; (iv) copy of the building
permit; (v) original stamped building permit inspection card with all final
sign-offs; (vi) a reproducible copy (in a form approved by Landlord) of the
“as-built”

Exhibit B-2-6

--------------------------------------------------------------------------------



drawings of the Tenant Improvements; (vii) air balance reports; (viii) excess
energy use calculations; (ix) one year warranty letters from Tenant’s
contractors; (x) manufacturer’s warranties and operating instructions; (xi)
final punchlist completed and signed off by Tenant’s architect/space planner;
and (xii) an acceptance of the Premises signed by Tenant;
(D) If Landlord determines that due to the Tenant Improvements work exists which
adversely affects the mechanical, electrical, plumbing, heating, ventilating and
air conditioning, life-safety or other systems of the Retail Area, the curtain
wall of the Retail Area, the structure or exterior appearance of the Retail
Area, or any other tenant’s use of such other tenant’s leased premises in the
Retail Area, Tenant shall cause such work to be corrected; and
(E) Tenant has delivered to Landlord evidence satisfactory to Landlord that all
construction costs in excess of the Allowance have been paid for by Tenant.
Notwithstanding anything to the contrary contained hereinabove, all
disbursements of the Allowance shall be subject to the prior deduction of the
portion of the Construction Management Fee allocable to the Tenant Improvements
described in the applicable Draw Request.
(g) Books and Records. At its option, Landlord, at any time within three (3)
years after final disbursement of the Allowance to Tenant, and upon at least
thirty (30) days prior written notice to Tenant, may cause an audit to be made
of Tenant’s books and records relating to Tenant’s expenditures in connection
with the construction of the Tenant Improvements. Tenant shall maintain complete
and accurate books and records in accordance with generally accepted accounting
principles of these expenditures for at least three (3) years. Tenant shall make
available to Landlord’s auditor at the Premises within thirty (30) business days
following Landlord’s notice requiring the audit, all books and records
maintained by Tenant pertaining to the construction and completion of the Tenant
Improvements.
(h) Tenant’s Right to Offset. Notwithstanding anything to the contrary set forth
in this Tenant Work Letter or elsewhere in this Lease, if Landlord fails to
timely disburse any monthly payment of the Allowance or the Final Retention of
the Allowance within the time periods set forth above, Tenant shall be entitled
to deliver written notice (“Payment Notice”) thereof to Landlord and to any
holder of a mortgage or deed of trust encumbering the Retail Area. If Landlord
still fails to fulfill any such obligation within ten (10) business days after
Landlord’s receipt of the Payment Notice from Tenant and if Landlord fails to
deliver written notice to Tenant within such ten (10) business day period
explaining Landlord’s reasons that the amounts described in Tenant’s Payment
Notice are not due and payable by Landlord (“Refusal Notice”), Tenant shall be
entitled to fund such amount(s) itself and to offset such amount(s) (provided
Tenant obtains all appropriate lien releases with respect to any such amount(s)
prior to Tenant’s offset thereof), together with interest at the Interest Rate
from the date of payment by Tenant until the earlier of the date of offset and
subsequent payment by Landlord, against Tenant’s next obligations to pay Base
Rent under the Lease. However, Tenant shall not be entitled to any such offset
while Tenant is in default under the Lease following written notice and the
expiration of any cure period. If Landlord delivers a Refusal Notice, and if
Landlord and Tenant are not able to agree on the amounts to be so paid by
Landlord, if any, within ten (10) business days after

Exhibit B-2-7

--------------------------------------------------------------------------------



Tenant’s receipt of a Refusal Notice, Landlord shall pay the amount that is not
disputed and either Landlord or Tenant may elect to have such dispute resolved
pursuant to the proceeding set forth in Section 29.23 of the Lease. If Tenant
obtains a judgment in its favor in any such proceedings, Tenant shall be
entitled to offset the amount determined to be payable by Landlord in such
proceedings together with any attorneys’ fees and costs awarded therein to
Tenant together with interest at the Interest Rate from the date of payment by
Tenant to the date of such offset or subsequent payment by Landlord against
Tenant’s next obligations to pay Base Rent (but Tenant shall not be entitled to
any such offset while Tenant is in default under the Lease following written
notice and the expiration of any cure period).
6. CONSTRUCTION OF TENANT IMPROVEMENTS. Following Landlord’s approval of the
Final Plans, and once construction has commenced, Tenant’s contractor (selected
as provided in Section 8(n)) will commence and diligently proceed with the
construction of the Tenant Improvements. Tenant shall use diligent efforts to
cause its contractor to complete the Tenant Improvements in a good and
workmanlike manner in accordance with the Final Plans. Landlord shall have the
right to enter upon the Premises to inspect Tenant’s construction activities
following reasonable advance notice Tenant. In the event of a Landlord Delay (as
hereinafter defined) which causes Tenant to be delayed in its ability to
substantially complete the Tenant Improvements and use the Premises (or portion
thereof) for normal business operations on or before the date that is six (6)
months following Landlord’s delivery of the Premises to Tenant with the Tenant
Improvements substantially completed, and provided Tenant does not actually use
the Premises (or portion thereof) as a result of such Landlord Delay, then
Tenant shall be entitled to a per day rent credit for each day of a Landlord
Delay equal to: (i) the rentable square footage of the effected portion of the
Premises, multiplied by (ii) the Annual Rental Rate per rentable square foot,
and with such product then divided by 365. Tenant acknowledges that some
interruptions and/or interference with Tenant’s business may occur during the
course of Tenant’s completion of the Tenant Improvements, but agrees that no
interruptions or inconveniences to Tenant or its business suffered as a result
of Tenant’s own completion of the Tenant Improvements shall constitute an
eviction of Tenant from the Premises, whether constructive or otherwise, and
Tenant shall in no event be excused from paying the rent that it is scheduled to
pay pursuant to the terms of the Lease, except in accordance with the terms and
conditions of the immediately preceding sentence.
7. SUBSTANTIAL COMPLETION. The Tenant Improvements will be deemed to be
“substantially completed” when Tenant’s contractor certifies in writing to
Landlord and Tenant that Tenant has substantially performed all of the Tenant
Improvement Work required to be performed by Tenant under this Tenant Work
Letter, other than decoration and minor “punch-list” type items and adjustments
which do not materially interfere with Tenant’s use of the Premises; and Tenant
has obtained a temporary certificate of occupancy or other required equivalent
approval from the local governmental authority permitting occupancy of the
Premises. Within ten (10) days after receipt of such certificates, Tenant and
Landlord will conduct a walk-through inspection of the Premises and Landlord
shall provide to Tenant a written punch-list specifying those decoration and
other punch-list items which require completion, which items Tenant will
thereafter diligently complete.



Exhibit B-2-8

--------------------------------------------------------------------------------



8. MISCELLANEOUS CONSTRUCTION COVENANTS
(a) No Liens. If the Tenant Improvements or the Retail Area or any portion
thereof to be subjected to any mechanic’s, materialmen’s or other liens or
encumbrances arising out of the construction of the Tenant Improvements, Tenant
shall remove same by payment and/or bonding within fifteen (15) business days of
Tenant receiving notification of such lien(s).
(b) Diligent Construction. Tenant will, once construction has commenced,
promptly, diligently and continuously pursue construction of the Tenant
Improvements to successful completion in full compliance with the Final Plans,
the Work Schedule and this Tenant Work Letter. Landlord and Tenant shall
cooperate with one another during the performance of Tenant’s Work to effectuate
such work in a timely and compatible manner.
(c) Compliance with Laws. Tenant will construct the Tenant Improvements in a
safe and lawful manner. Tenant shall, at its sole cost and expense, comply with
all applicable laws and all regulations and requirements of, and all licenses
and permits issued by, all municipal or other governmental bodies with
jurisdiction which pertain to the installation of the Tenant Improvements.
Copies of all filed documents and all permits and licenses shall be provided to
Landlord. Any portion of the Tenant Improvements which is not acceptable to any
applicable governmental body, agency or department, or because of the existence
of a Design Problem or deviation from the Standards, shall be promptly repaired
or replaced by Tenant at Tenant’s expense. Notwithstanding any failure by
Landlord to object to any such Tenant Improvements, Landlord shall have no
responsibility therefor.
(d) Indemnification. Subject to the terms of the Lease regarding insurance and
waiver of subrogation by the parties, and except to the extent of the negligence
or willful misconduct of Landlord or its agents, ingress/egress of contracts,
Tenant hereby indemnifies and agrees to defend and hold Landlord, the Premises
and the Retail Area harmless from and against any and all suits, claims,
actions, losses, costs or expenses of any nature whatsoever, together with
reasonable attorneys’ fees for counsel of Landlord’s choice, arising out of or
in connection with the Tenant Improvements or the performance of Tenant’s Work
(including, but not limited to, claims for breach of warranty, worker’s
compensation, personal injury or property damage, and any materialmen’s and
mechanic’s liens).
(e) Insurance. Construction of the Tenant Improvements shall not proceed without
Tenant first acquiring workers’ compensation and commercial general liability
insurance and property damage insurance as well as “All Risks” builders’ risk
insurance, with minimum coverage of $2,000,000 or such other lesser amount as
may be approved by Landlord in writing and issued by an insurance company
reasonably satisfactory to Landlord. Not less than ten (10) days before
commencing the construction of the Tenant Improvements, certificates of such
insurance shall be furnished to Landlord. All commercial general liability
insurance policies maintained by Tenant pursuant to this Tenant Work Letter
shall name Landlord and any lender with an interest in the Premises as
additional insureds and comply with all of the applicable terms and provisions
of the Lease relating to insurance. Tenant’s contractor shall be required to
maintain the same insurance policies as Tenant, and such policies shall name
Tenant, Landlord and any lender with an interest in the Premises as additional
insureds.



Exhibit B-2-9

--------------------------------------------------------------------------------



(f) Construction Defects. Landlord shall have no responsibility for the Tenant
Improvements and Tenant will remedy, at Tenant’s own expense, and be responsible
for any and all defects in the Tenant Improvements that cause a Design Problem
and that appear during or after the completion thereof whether the same shall
affect the Tenant Improvements in particular or any parts of the Premises in
general. Tenant shall indemnify, hold harmless and reimburse Landlord for any
costs or expenses incurred by Landlord by reason of any defect in any portion of
the Tenant Improvements constructed by Tenant or Tenant’s contractor or
subcontractors, or by reason of inadequate cleanup following completion of the
Tenant Improvements, subject to the terms of the Lease regarding insurance and
the waiver of subrogation and except to the extent of the negligence or willful
misconduct of Landlord or its agents, ingress/egress of contracts.
(g) Additional Services. If the construction of the Tenant Improvements shall
require that additional services or facilities (including, but not limited to,
hoisting, cleanup or other cleaning services, trash removal, field supervision,
or ordering of materials) be provided by Landlord, then Tenant shall pay
Landlord for such items at Landlord’s reasonable, out of pocket cost. Electrical
power, parking, freight elevator usage, trash removal, heating, ventilation and
air conditioning, and the like shall be available to Tenant during normal
business hours for construction purposes at no charge to Tenant or its
contractors and subcontractors.
(h) Coordination of Labor. All of Tenant’s contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord’s contractors or by any other
tenant or its contractors with respect to the any portion of the Property.
(i) Work in Adjacent Areas. Any work to be performed in areas adjacent to the
Premises shall be performed only after obtaining Landlord’s express written
permission, which shall not be unreasonably withheld, conditioned or delayed.
(j) Coordination with Lease. Nothing herein contained shall be construed as (i)
constituting Tenant as Landlord’s agent for any purpose whatsoever, or (ii) a
waiver by Landlord or Tenant of any of the terms or provisions of the Lease. Any
default by Tenant following the giving of notice and the passage of any
applicable cure period with respect to any portion of this Tenant Work Letter
shall be deemed a breach of the Lease for which Landlord shall have all the
rights and remedies as in the case of a breach of said Lease.
(k) Approval of Plans. Landlord will not check Tenant drawings for building code
compliance. Approval of the Final Plans by Landlord is not a representation that
the drawings are in compliance with the requirements of governing authorities,
and it shall be Tenant’s responsibility to meet and comply with all federal,
state, and local code requirements. Approval of the Final Plans does not
constitute assumption of responsibility by Landlord or its architect for their
accuracy, sufficiency or efficiency, and Tenant shall be solely responsible for
such matters.
(l) Tenant’s Deliveries. Tenant shall deliver to Landlord, at least five (5)
days prior to the commencement of construction of Tenant’s Work, the following
information:



Exhibit B-2-10

--------------------------------------------------------------------------------



(i) The names, addresses, telephone numbers, and primary contacts for the
general, mechanical and electrical contractors Tenant intends to engage in the
performance of Tenant’s Work; and
(ii) The date on which Tenant’s Work will commence, together with the estimated
dates of completion of Tenant’s construction and fixturing work.
(m) Qualification of Contractors. Tenant shall select and retain a contractor
and subcontractors from a list of contractors and subcontractors reasonably
approved by Landlord (with Swinerton, BCCI Construction (provided BCCI works
with one of the other pre-approved contractors in this sentence), Turner
Construction, Howard Building Corporation and Turelk Construction being deemed
approved), or other contractors and subcontractors reasonably acceptable to
Landlord, for the construction of the Tenant Improvement Work in accordance with
the Final Plans. Notwithstanding the foregoing, Tenant shall be required to use
Landlord’s fire and life safety subcontractor (RedHawk) and union trades for
carpenters, mechanical, electrical, and plumbing subcontractors. All contractors
engaged by Tenant shall be bondable, licensed contractors, possessing good labor
relations, capable of performing quality workmanship and working in harmony with
Landlord’ s general contractor and other contractors on the job, if any. All
work shall be coordinated with general construction work on the Real Property,
if any. Landlord additionally approves the following general contractors:
Phoenix Construction & Management 
515 S. Flower Street, suite 1270 
Los Angeles, CA,   90071
Excel Construction Services
1950 Raymer Ave
Fullerton, CA 92833
Evans & Son, Inc.
25812 Springbrook Avenue
Santa Clarita, CA 91350
(n) Warranties. Tenant shall cause its contractor to provide warranties for not
less than one (1) year (or such shorter time as may be customary and available
without additional expense to Tenant) against defects in workmanship, materials
and equipment, which warranties shall run to the benefit of Landlord or shall be
assignable to Landlord to the extent that Landlord is obligated to maintain any
of the improvements covered by such warranties.
(o) Landlord’s Performance of Work. Within ten (10) business days after receipt
of Landlord’s notice of Tenant’s failure to perform its obligations under this
Tenant Work Letter, if Tenant shall fail to commence to cure such failure,
Landlord shall have the right, but not the obligation, to perform, on behalf of
and for the account of Tenant, subject to reimbursement of the cost thereof by
Tenant, any and all of Tenant’s Work which Landlord determines, in its
reasonable discretion, should be performed immediately and on an emergency basis
for the best interest of the Premises including, without limitation, work which
pertains to structural

Exhibit B-2-11

--------------------------------------------------------------------------------



components, mechanical, sprinkler and general utility systems, roofing and
removal of unduly accumulated construction material and debris; provided,
however, Landlord shall use reasonable efforts to give Tenant at least ten (10)
additional days prior notice to the performance of any of Tenant’s Work.
(p) As-Built Drawings. Tenant shall cause “As-Built Drawings” (excluding
furniture, fixtures and equipment) to be delivered to Landlord and/or Landlord’s
representative no later than one hundred twenty (120) days after Tenant opens
for business from the Premises. In the event these drawings are not received by
such date, Landlord may, at its election, cause said drawings to be obtained and
Tenant shall pay to Landlord, as additional rent, the cost of producing these
drawings.
(q) Removal. Tenant shall have no obligation to remove the Tenant Improvements
upon the expiration or earlier termination of the Lease, except for Specialty
Improvements identified for removal by Landlord under Section 4(b) of the Work
Letter.
9. SERVICES AND FREIGHT/CONSTRUCTION ELEVATOR. Landlord will, consistent with
its obligation to other tenants in the Retail Area, if appropriate and
necessary, make the parking, trash removal, HVAC, electricity, hoisting and
freight/construction elevator reasonably available to Tenant in connection with
the construction of the Tenant Improvements during construction and business
hours. However, Tenant agrees to pay for any after-hours staffing of the
freight/construction elevator, if needed.
10. UNUSED ALLOWANCE AMOUNTS. Notwithstanding anything to the contrary contained
herein, Tenant shall have the right to apply a portion of the unused Allowance
in the amount of up to $10.00 per rentable square foot of the Premises (i.e., up
to $31,520.00, based on the Premises containing approximately 3,152 rentable
square feet) as a credit against Base Rent next coming due under the Lease,
provided that Tenant submits to Landlord notice of such election to apply such
portion of the unused Allowance as a credit against Base Rent prior to June 1,
2024. Landlord shall not apply, and Tenant shall have no right to apply under
this Section 10, any unused portion of the Allowance as a credit against Base
Rent after June 1, 2024.
11. LANDLORD DELAYS AND FORCE MAJEURE EVENTS. “Landlord Delays”, for purposes
hereof shall mean any actual delays caused by Landlord in the completion of the
Tenant Improvements including failure to comply with any of the time periods for
approval of the Space Plans and Final Plans (as defined in and pursuant to this
Tenant Work Letter), failure to provide Tenant sufficient access to the Retail
Area to construct its Tenant Improvements (subject to Tenant’s compliance with
Landlord’s reasonable rules and regulations regarding move-in and construction),
failure to comply with any other provision of the Lease and/or this Tenant Work
Letter, or failure to timely disburse the Allowance. “Force Majeure Events” mean
any event described as a Force Majeure in Section 29.17 of the Lease to the
extent such event actually delays Tenant (on a day for day basis) in the design,
permitting and constructing its Tenant Improvements. In addition, no Landlord
Delay or other Force Majeure Event shall be deemed to have occurred unless and
until Tenant has given Landlord written notice that an event giving rise to such
Landlord Delay or Force Majeure Event is about to occur or has occurred which
will cause a delay in the design, permitting and completion of the Tenant
Improvements (minor punch-list items excepted) and Landlord has failed to remedy
the situation giving rise to

Exhibit B-2-12

--------------------------------------------------------------------------------



the potential Landlord Delay or other delay from a Force Majeure Event within
three (3) business days after Landlord’s receipt of such notice, in which case
the number of days of actual delay after such notice shall be a Landlord Delay
or other delay from a Force Majeure Event.




Exhibit B-2-13

--------------------------------------------------------------------------------



EXHIBIT “C”
NOTICE OF LEASE TERM DATES
To: ___________________________
___________________________
___________________________
___________________________
Re: Retail Lease dated _________, 2019, between KBSII 445 South Figueroa, LLC,
a Delaware limited liability company (“Landlord”), and ______________________,
a ______________________ (“Tenant”) for the premises commonly known as 445 South
Figueroa Street, Suite C201, Los Angeles, California 90071.
Gentlemen:
In accordance with the Retail Lease (the “Lease”), we wish to advise you and/or
confirm as follows:
1. That the Substantial Completion of the Landlord Improvements has occurred,
that there is no deficiency in construction, and that the Tenant Improvement
Allowance has been fully disbursed to and received by Tenant [OR STATE THE
UNPAID AMOUNT].
2. That Tenant has accepted and is in possession of the Premises, and
acknowledges that under the provisions of the Lease, the Lease Term shall
commence or has commenced as of ____________________ for a term of
____________________ ending on ____________________.
3. That in accordance with the Lease, Rent commenced to accrue on
____________________.
4. If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.
5. Rent is due and payable in advance on the first day of each and every month
during the Lease Term. Your rent checks should be made payable to
________________________________________ and mailed to
________________________________________, Account Number ____________________,
____________________, ____________________.
6. The exact number of rentable square feet within the Premises is _______
rentable square feet.
7. Tenant’s Share as adjusted based upon the exact number of rentable square
feet within the Premises is _____ divided by ________ rentable square feet of
the Retail Area, multiplied by 100, i.e., ____%.



Exhibit C-1

--------------------------------------------------------------------------------



8. That Tenant shall rent a total of ___________ (___) vehicle parking
privileges at the Building at the prevailing monthly parking rates charged from
time to time by Landlord. [REVISE AS APPROPRIATE PER TERMS OF LEASE]
“Landlord”
KBSII 445 South Figueroa, LLC,
a Delaware limited liability company
By: KBS Capital Advisors, LLC,
a Delaware limited liability company
Its: Authorized Agent


By: _______________________
Name: _______________________
Title: _______________________
Date Signed: _________________
Agreed to and Accepted as
of _______________, 20___.
“Tenant”
___________________________________,
a __________________________________
By: _____________________________
Name: _____________________________
Title: _____________________________
Date Signed: _______________________
By: _____________________________
Name: _____________________________
Title: _____________________________
Date Signed: _______________________


Exhibit C-2

--------------------------------------------------------------------------------



EXHIBIT “D”
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonobservance
of any of said Rules and Regulations by any other tenants or occupants of the
Real Property or any other person or entity, however Landlord agrees to use
commercially reasonable efforts to uniformly and equitably enforce these Rules
and Regulations. In the event of any inconsistency between the Rules and
Regulations and the Lease, the terms of the Lease shall govern. Under no
circumstances shall Landlord modify, change or supplement these Rules and
Regulations in a manner which will unreasonably interfere with or restrict
Tenant’s conduct of its normal business operations from its Premises for the
Permitted Use or to restrict any activity that Tenant has been conducting in
compliance with the Existing Leases within any part of its Premises.
1. Upon termination of its tenancy, Tenant shall deliver to Landlord the parking
and security access cards issued to Tenant and all keys which have been
furnished to Tenant. Except with respect to Secured Areas, Tenant shall not
alter any lock or install any new or additional locks or bolts on any doors or
windows of the Premises without obtaining Landlord’s prior written consent.
Tenant shall bear the cost of any lock changes or repairs required by Tenant.
Two keys will be furnished by Landlord for the Premises, and any additional keys
required by Tenant must be obtained from Landlord at a reasonable cost to be
established by Landlord. All keys shall remain the property of Landlord.
2. Tenant shall keep all doors opening to public corridors closed at all times
except for normal ingress and egress to the Premises.
3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Premises during such hours as are customary for comparable retail
projects in the Los Angeles Central Business District. Tenant, its employees and
agents must be sure that the doors to the Premises are securely closed and
locked when leaving the Premises. In case of invasion, mob, riot, public
excitement, or other commotion, Landlord reserves the right to prevent access to
the Real Property during the continuance of same by any means it deems
appropriate for the safety and protection of life and property.
4. Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by applicable Law. Heavy objects, if such objects are considered
necessary by Tenant, as determined by Landlord, shall stand on such platforms as
determined by Landlord to be necessary to properly distribute the weight.
Business machines and mechanical equipment belonging to Tenant, which cause
noise or vibration that may be transmitted to the structure of the Retail Area
or to any space therein to such a degree as to be reasonably objectionable to
Landlord or to any tenants in the Retail Area, shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate noise or vibration. The persons employed to move such
equipment in or out of the Retail Area must be reasonably acceptable to
Landlord. Landlord will not be responsible for loss of, or damage to, any such
equipment or other property

Exhibit D-1

--------------------------------------------------------------------------------



from any cause, and all damage done to any part of the Real Property, the
contents thereof, and/or occupants or visitors by Tenant’s moving or maintaining
any such equipment or other property shall be the sole responsibility of Tenant
and any expense of said damage or injury shall be borne by Tenant, except to the
extent covered by any insurance required to be maintained by Landlord under the
Lease.
5. Tenant shall not bring into or remove from the Real Property, Retail Area or
Premises any furniture, freight, or equipment or except in such manner and
between such hours as shall be reasonably designated by Landlord.
6. All contractors and technicians rendering any installation service to Tenant
shall be subject to Landlord’s reasonable approval and supervision prior to
performing services. This applies to all work performed in the Real Property,
including, but not limited to, installation of telephone, telegraph equipment,
and electrical devices, as well as all installations affecting floors, walls,
woodwork, windows, ceilings, and any other physical portion of the Premises
and/or Retail Area.
7. Landlord shall have the right to control and operate the public portions of
the Building and Real Property, the public facilities, the HVAC, and any other
facilities furnished for the common use of tenants, in such manner as is
customary for comparable retail projects in the Los Angeles Central Business
District.
8. The requirements of Tenant will be attended to only upon application at the
management office of the Building or at such other office location designated by
Landlord. Employees of Landlord shall not be requested by Tenant to perform any
work or do anything outside their regular duties on behalf of Tenant unless
under special instructions from Landlord.
9. Tenant shall not disturb, solicit, or canvass any occupant of the Real
Property and shall cooperate with Landlord or Landlord’s agents to prevent such
activities by Tenant’s employees, agents and others.
10. Tenant shall not use the toilet rooms, urinals, wash bowls and other
apparatus for any purpose other than that for which they were constructed, and
no foreign substance of any kind whatsoever shall be thrown therein. Tenant
shall be responsible for the expense of any breakage, stoppage or damage
resulting from the violation of this rule by Tenant, its employees, agents or
visitors.
11. Tenant shall cooperate with Landlord in maintaining the Premises. Except as
provided in the Lease, Tenant shall not employ any person for the purposes of
cleaning the Premises other than the Real Property’s cleaning and maintenance
personnel.
12. Deliveries of water, soft drinks, newspapers, or other such items to the
Premises shall be restricted to hours established by Landlord.
13. Other than for the hanging of pictures and art, Tenant shall not mark, drive
nails or screws, or drill into the partitions, woodwork or plaster or in any way
deface the Premises or any part thereof without first obtaining Landlord’s
consent.

Exhibit D-2

--------------------------------------------------------------------------------



14. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines of any description shall be
installed, maintained or operated upon the Premises without the written consent
of Landlord.
15. Tenant shall not use or keep in or on the Premises or the Building any
kerosene, gasoline or other inflammable or combustible fluid or material other
than customary office and cleaning supplies typically used by general office
users in first-class office buildings, so long as Tenant complies with all
applicable Laws in connection with such use.
16. Except as otherwise provided in the Lease, Tenant shall not use any method
of HVAC other than that which may be supplied by Landlord, without the prior
written consent of Landlord.
17. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building and/or Retail Area by reason of noise, odors, or
vibrations, or interfere in any way with other tenants or those having business
therein.
18. Tenant shall not bring into or keep within the Real Property or the Premises
any animals, fish or birds, except for service animals accompanied by their
masters.
19. Tenant shall not bring into or keep within the Real Property or the Premises
bicycles or other vehicles, without the prior written consent of Landlord,
20. Tenant shall not permit any cooking in the Premises, nor shall Tenant permit
the Premises to be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages, provided that such use is in accordance with all applicable federal,
state and city laws, codes, ordinances, rules and regulations, and does not
cause odors which are objectionable to Landlord or other tenants.
21. Landlord will approve where and how telephone and telegraph wires are to be
introduced to the Premises. No boring or cutting for wires by Tenant, its
employees or agents shall be allowed without the consent of Landlord.
22. Landlord reserves the right to exclude or expel from the Real Property any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
23. Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways, or
elevators, or parking areas and shall use the same only as a means of ingress
and egress for the Premises.
24. Tenant shall not waste electricity, water or HVAC and agrees to cooperate
fully with Landlord to ensure the most effective operation of the Retail Area’s
HVAC system.



Exhibit D-3

--------------------------------------------------------------------------------



25. Tenant shall store all its trash and garbage within the interior of the
Premises. Tenant shall not place material in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in the Los
Angeles Central Business District without violation of any law or ordinance
governing such disposal. Tenant’s disposal of all trash, garbage and refuse
shall be made only through entry-ways and elevators provided for such purposes
at such times as Landlord shall designate.
26. Tenant shall comply with all safety, emergency, fire protection and
evacuation procedures and regulations reasonably established by Landlord or any
governmental agency.
27. Tenant shall comply with all reasonable requirements and procedures
implemented by Landlord for the purpose of increasing the security of the Real
Property and Premises, including the use of the elevator card access system,
passes issued by Landlord for movement of office equipment, packages, and
personal property, the sign-in of all visitors and vendors at the Building lobby
or loading areas, and such other policies and procedures as Landlord may adopt.
28. Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed when the Premises are not occupied.
29. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Real Property. No waiver
of any one of these Rules and Regulations in favor of Tenant shall prevent
Landlord from later enforcing such rule against Tenant.
30. Tenant shall not attach any awnings or other projection to the outside walls
of the Premises or Retail Area. No curtains, blinds, shades or screens shall be
attached to or hung in, or used in connection with, any window or door of the
Premises without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Premises by Tenant
must be fluorescent and/or of a quality, type, design and bulb color approved by
Landlord.
31. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Real
Property shall not be covered or obstructed by Tenant, nor shall Tenant permit
any bottles, parcels or other articles to be placed on the windowsills, or
permit items of any kind to be suspended from ceilings or doors. Landlord
reserves the right to require heavy items located near windows to be physically
restrained.
32. Tenant shall not hire automobile maintenance, cleaning, repair, or equipment
installation services, nor permit its employees, agents, or invitees to do so,
if such service or work is to be done on the Real Property, unless Tenant shall
have obtained Landlord’s consent for such service or work prior to each instance
it is done (which consent may be withheld or

Exhibit D-4

--------------------------------------------------------------------------------



granted in Landlord’s sole and absolute discretion). Landlord reserves the right
to exclude such services from the Building Parking Areas or to condition their
operation upon maintenance of adequate insurance, restricted locations, and
protection of the Landlord’s property and the vehicles of others, including the
posting of a bond, cash deposit, or other security by the company or person
offering such service.
33. Tenant acknowledges that Landlord’s prohibition of solicitation in the
Building and Real Property extends to food vendors. If Tenant shall invite a
food vendor to its Premises for the purpose of taking orders from and selling
food items to Tenant’s employees and invitees, Tenant shall notify Landlord in
writing of the name of the vendor, and Tenant shall advise the vendor that its
invitation extends only to Tenant’s Premises and that the vendor is not
permitted to solicit for orders or sales or to canvass elsewhere in the Building
or Real Property. Landlord reserves the right to deny access to the Building or
Real Property to any vendor for which Landlord has not received Tenant’s written
notice of its invitation, and to deny further or future access to any vendor,
notwithstanding Tenant’s invitation, that is found soliciting sales or orders
beyond Tenant’s Premises, or that displays food, beverages, or other items for
sale in public areas of the Building and Real Property. The above restriction
shall not apply to food delivery services.
34. Tenant, its employees, agents and invitees shall comply with the rules and
regulations applicable to the use of the Building Parking Area, as such rules
and regulations may be reasonably modified from time to time by Landlord or its
parking operator, including, without limitation, all such rules and regulations
with respect to safety, assignment of parking stalls, time limited parking
spaces, and payment of parking fees. Landlord shall have the right to revoke for
a period of three (3) months the right to use the Building Parking Area by any
person who violates on two (2) or more occasions any such rule or regulation.
35. In compliance with City of Los Angeles ordinance, Landlord has designated
the Premises a non-smoking building, and as a result thereof Tenant agrees to
comply with any and all regulations, rules and procedures established by
Landlord to ensure that Tenant, its employees, agents, visitors and invitees do
not violate the prohibition against smoking within the Premises. If Tenant
receives three (3) notices from Landlord in any twelve (12) month period
relative to the breach of this prohibition, Tenant shall provide liquidated
damages to Landlord in the sum of One Thousand Dollars ($1,000.00) for every
subsequent violation for the next ensuing twelve (12) month period.
36. Landlord reserves the right at any time to change or rescind any one or more
of these Rules and Regulations, or to make such other and further reasonable and
non-discriminatory Rules and Regulations as in Landlord’s judgment may from time
to time be necessary for the management, safety, care and cleanliness of the
Premises and the Real Property, and for the preservation of good order therein,
as well as for the convenience of other occupants and tenants therein. Tenant
shall be deemed to have read these Rules and Regulations and to have agreed to
abide by them, and shall advise its employees, agents and invitees of the same.


Exhibit D-5

--------------------------------------------------------------------------------



EXHIBIT “E”
ESTOPPEL CERTIFICATE
The undersigned (“Tenant”) hereby certifies to ____________________________
(“Landlord”), and ___________________________________________, as of the date
hereof, as follows:
1. Attached hereto is a true, correct and complete copy of that certain Lease
dated ________________, between Landlord and Tenant (the “Lease”), for the
premises commonly known as ____________________________________ (the
“Premises”). The Lease is now in full force and effect and has not been amended,
modified or supplemented, except as set forth in Section 6 below.
2. The term of the Lease commenced on ________________, __.
3. The term of the Lease is currently scheduled to expire on ________________,
__.
4. Tenant has no option to renew or extend the Lease Term except:
_____________________________.
5. Tenant has no preferential right to purchase the Premises or any portion of
the Building/Premises except:
________________________________________________________________.
6. The Lease has: (Initial One)
( ) not been amended, modified, supplemented, extended, renewed or assigned.

( ) been amended, modified, supplemented, extended, renewed or assigned by the
following described agreements, copies of which are attached hereto:
____________________________.
7. Tenant has accepted and is now in possession of the Premises and has not
sublet, assigned or encumbered the Lease, the Premises or any portion thereof
except as follows: __________________________________________.
8. The current Base Rent is $______________; and current monthly parking charges
are $____________.
9. The amount of security deposit (if any) is $0. No other security deposits
have been made.
10. All rental payments payable by Tenant have been paid in full as of the date
hereof. No rent under the Lease has been paid for more than thirty (30) days in
advance of its due date.
11. To the best of Tenant’s current, actual knowledge, all work required to be
performed by Landlord under the Lease has been completed and has been accepted
by Tenant, and all tenant improvement allowances have been paid in full except
__________________________.

Exhibit E-1

--------------------------------------------------------------------------------



12. As of the date hereof, to the best of Tenant’s current, actual knowledge,
Tenant is not aware of any defaults on the part of Landlord under the Lease
except __________________________.
13. As of the date hereof, there are no defaults on the part of Tenant under the
Lease.
14. To the best of Tenant’s current, actual knowledge, Tenant has no defense as
to its obligations under the Lease and currently claims no set-off or
counterclaim against Landlord.
15. Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies, except as
expressly provided in the Lease.
16. All insurance required of Tenant under the Lease has been provided by Tenant
and all premiums have been paid.
17. There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought pursuant to such
bankruptcy laws with respect to Tenant.
18. Notwithstanding anything to the contrary herein, Tenant hereby reserves all
rights, causes of action, demands, offsets, defenses, and other claims that it
may now or hereafter have against Landlord that Tenant is not currently aware
of, to the best of Tenant’s current, actual knowledge, as a result of, or in any
way related to improper charges, overcharges, or other amounts which have been
charged, billed, demanded or assessed against the Tenant and arising out of
Landlord's billing or calculation of charges based upon, including, but not
limited to rent, operating expenses, CAM (common area maintenance), labor rates,
real estate taxes, insurance, sundry charges, and electric charges or any other
charges for additional rent or escalations or services contained in the Lease.
19. No provision, statement, representation, warranty or other matter contained
herein is intended to modify, be inconsistent with or contradict the terms of
the Lease or any related agreement, with respect to the Tenant's obligations,
duties and responsibilities, rights or privileges thereunder and all such
provisions, statements, representations, warranties and other matters shall be
deemed amended to conform to the terms of the Lease and related agreements to
the extent of any such modification, inconsistency or contradiction. The terms
of the Lease and related agreements shall control at all times.


Exhibit E-2

--------------------------------------------------------------------------------



The foregoing certification is made with the knowledge that
____________________________________ is about to [fund a loan to Landlord or
purchase the Building from Landlord], and that ___________________________ is
relying upon the representations herein made in [funding such loan or purchasing
the Building].
Dated: _________________, ___.
“TENANT”    _________________________________________
By: ______________________________________
Print Name: _______________________________
Its: ______________________________________


Exhibit E-3

--------------------------------------------------------------------------------



EXHIBIT “F”
INTENTIONALLY OMITTED


Exhibit F-1

--------------------------------------------------------------------------------



EXHIBIT “G”
TENANT’S EXTERIOR SIGNS
East facing:
kbsriiq32019ex101pic21.jpg [kbsriiq32019ex101pic21.jpg]
South facing:
kbsriiq32019ex101pic31.jpg [kbsriiq32019ex101pic31.jpg]


Exhibit G-1

--------------------------------------------------------------------------------



EXHIBIT “H”
JANITORIAL SPECIFICATIONS
Except as indicated below, the following Building standard janitorial and
cleaning services shall be done by Landlord after the normal business hours on
Mondays through Fridays, and at such other times as may be mutually agreed upon.
A. OFFICE AREAS
1. Empty and clean all waste receptacles and remove waste paper and rubbish from
the demised premises nightly.
2. Vacuum all rugs and carpeted areas in the lobbies, corridors and shared
office areas nightly. Vacuum carpeted areas of individual offices as needed.
3. Hand dust or wipe clean with damp or treated cloth office furniture, file
cabinets, window sills and other horizontal surfaces lower than six (6) feet as
needed, but not less often than weekly.
Note: Janitorial personnel do not dust computers, keyboards, copier machines,
other office equipment, personal items, fragile items, areas containing personal
or fragile items, paperwork on desks, or portions of desks or other furniture
that contain paperwork.
4. Hand dust or wipe clean with damp or treated cloth high moldings, high
shelving, picture frames, tall office furniture, and other horizontal surfaces
higher than six (6) feet as needed, but not less often than monthly.
5. Damp wipe all counter tops in kitchens or file rooms nightly.
6. Dust and remove finger marks and smudges from doors, door frames, glass, and
light switch plates nightly.
7. Sweep all private stairways nightly; vacuum nightly if carpeted.
8. Damp mop spillage in non-carpeted office and public areas as necessary.
9. Dust and spot clean all tile floors nightly. Damp mop clean all tile floors
as needed.
10. Tile floors in office areas will be buffed monthly with old wax removed and
new wax applied as necessary.
11. Spot clean carpets as needed. Spot cleaning of carpets to be provided at no
additional charge. Carpet shampooing above the level of spot cleaning will be
performed at Tenant’s request and billed to Tenant pursuant to the terms of the
Lease.



Exhibit H-1

--------------------------------------------------------------------------------



12. Damp dust ceiling ventilating diffusers, wall grills, registers and other
ventilating louvers as needed, no less than annually.
13. Dust the exterior surfaces of lighting fixtures as needed, no less than
annually.
B. COMMON WASHROOMS
1. Mop, rinse and dry floors using soap and water nightly.
2. Scrub floors as necessary.
3. Clean all minors, bright work and enameled surfaces nightly.
4. Wash and disinfect all basins, urinals and bowls nightly using non-abrasive
germicidal cleaners to remove stains.
5. Wash both sides of all toilets seats with soap and water nightly.
6. Wash urinal partitions, spot clean individual stall partitions, and spot
clean file walls nightly.
7. Clean outside surface of all dispensers and receptacles nightly.
8. Refill toilet tissue, paper towel, soap, and sanitary napkin dispensers
nightly.
9. Clean flush valves, piping and other metal work nightly.
10. Wash all tiled walls as needed.
11. Clean ventilating grills and floor drain drills quarterly and clean light
fixtures annually.
12. Empty all trash bins after the lunch hour and then at night.
NOTE: It is the intention to keep the washrooms cleaned and not to use a
disinfectant or air freshener to kill odor.
C. COMMON AREA FLOORING
1. Hard surface floors including stone, vinyl or composition to be swept
nightly.
2. Tile floors in common areas will be buffed as needed to maintain clean
appearance with old wax removed and new wax applied as necessary.
3. Common area carpeted areas and rugs to be vacuumed and spot cleaned nightly.
D. GLASS
1. Clean glass at main entrance doors and adjacent glass panels nightly.



Exhibit H-2

--------------------------------------------------------------------------------



2. Spot clean partition glass, glass doors and lobby glass as needed.
E. DAY SERVICE-WASHROOMS
1. At least once, but not more than twice per day, check and supply as needed
toilet tissue, paper towel and hand soap in men’s restroom.
2. At least once, but not more than twice per day, check and supply as needed
toilet tissue, paper towel, sanitary napkin and hand soap in women’s restroom
3. Supply toilet tissue, soap and towels in men’s’ and ladies’ washrooms and
sanitary napkins in ladies’ washrooms.
F. GENERAL
1. Maintain Building lobby, corridors, elevators, escalators, plaza and other
public areas in a clean condition.
2. Clean on an as-needed basis emergency stairwells, freight elevator, loading
dock and other service type areas.
3. Provide frequent surveillance during Business Hours of all public areas to
maintain a clean condition.
G. SPECIAL
1. It is understood that no services provided for in this Exhibit shall be
provided on Saturdays, Sundays or Building Holidays, unless specifically stated
above.
2. Dust ceiling surfaces, other than acoustical ceiling material, once each
year.
3. Clean all building standard light lenses once each year.
4. On a quarterly basis, dust in place all pictures, frames, charts, graphs, and
other wall hangings not reached in nightly cleaning.
5. On a quarterly basis, dust all vertical surfaces and walls, doors, door
bucks, partitions and other surfaces not reached in nightly cleaning.
6. Dust all books in place quarterly.
7. Dust all Venetian blinds quarterly.
8. Dust exterior of lighting fixtures, air diffusers, return grilles and louvers
quarterly.
Dust exterior of lighting fixtures, air diffusers, return grilles and louvers
quarterly.




Exhibit H-3

--------------------------------------------------------------------------------



EXHIBIT “I”
PREAPPROVED ATM DESIGN


kbsriiq32019ex101pic41.jpg [kbsriiq32019ex101pic41.jpg]


Exhibit I-1

--------------------------------------------------------------------------------



EXHIBIT “J”
RETAIL SPACES
kbsriiq32019ex101pic51.gif [kbsriiq32019ex101pic51.gif]


Exhibit J-1

--------------------------------------------------------------------------------



RIDER NO. 1 TO LEASE
EXTENSION OPTION RIDER
This Rider No. 1 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national association (“Tenant”), as of the day and year of the
Lease between Landlord and Tenant to which this Rider is attached. Landlord and
Tenant hereby agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth below shall be deemed to be part of the Lease
and shall supersede any inconsistent provisions of the Lease. All references in
the Lease and in this Rider to the “Lease” shall be construed to mean the Lease
(and all exhibits and Riders attached thereto), as amended and supplemented by
this Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.
1. Subject to Rider No. 3 entitled, “Options In General”, Landlord hereby grants
to Tenant two (2) options (the “Extension Options”) to extend the Lease Term for
two (2) additional periods of five (5) years each (the “Option Terms”), on the
same terms, covenants and conditions as provided for in the Lease during the
initial Term, except for the Base Rent, which shall initially be equal to the
“fair market rental rate” for the Premises for the Option Term as defined and
determined in accordance with the provisions of the Fair Market Rental Rate
Rider attached to the Lease as Rider No. 2, subject to fair market annual rent
adjustments during the Option Term. All references in the Lease to “Term” or
“Lease Term” shall unless expressly stated otherwise, include any validly
exercised option Term.
2. An Extension Option must be exercised, if at all, by written notice
(“Extension Notice”) delivered by Tenant to Landlord no sooner than that date
which is twelve (12) months and no later than that date which is nine (9) months
prior to the expiration of the then current Lease Term. An Extension Option
shall, at Landlord’s sole option, not be deemed to be properly exercised if, at
the time the Extension Option is exercised or on the scheduled commencement date
for the Option Term, Tenant has (a) committed an uncured event of default whose
cure period has expired pursuant to Section 19 of the Lease, or (b) assigned all
or any portion of the Lease or its interest therein other than to a Qualified
Assignee. Provided Tenant has properly and timely exercised the Extension
Option, the then current Lease Term shall be extended by the Option Term, and
all terms, covenants and conditions of the Lease shall remain unmodified and in
full force and effect, except that the Base Rent shall be as set forth above,
and except that the number of remaining Extension Options (if any) shall be
reduced by one. In the event Tenant elects to give back a portion of the
Premises, Tenant’s proportionate share of its parking rights shall be reduced.


Rider No. 1-1

--------------------------------------------------------------------------------



RIDER NO. 2 TO LEASE
FAIR MARKET RENTAL RATE RIDER
This Rider No. 2 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national association (“Tenant”), as of the day and year of the
Lease between Landlord and Tenant to which this Rider is attached. Landlord and
Tenant hereby agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth below shall be deemed to be part of the Lease
and shall supersede any inconsistent provisions of the Lease. All references in
the Lease and in this Rider to the “Lease” shall be construed to mean the Lease
(and all exhibits and Riders attached thereto), as amended and supplemented by
this Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.
1. The term “fair market rental rate” as used in the Lease and any Rider
attached to the Lease shall mean the annual amount per square foot, projected
during the Option Term (including annual adjustments), that a willing,
non-equity new and renewal tenants (excluding sublease and assignment
transactions) would pay, and a willing, institutional landlord of a comparable
quality retail project located in the downtown Los Angeles, California area
would accept, in an arm’s length transaction (what Landlord is accepting in then
current transactions for the Retail Area may be used, but shall not be
determinative, for purposes of projecting rent for the Option Term), for space
of comparable size, quality and floor height as the Premises, taking into
account the age, quality and layout of the existing improvements in the Premises
(but not that they are specifically suited for Tenant), and taking into account
items that professional real estate brokers or professional real estate
appraisers customarily consider, including, but not limited to, rental rates,
space availability, tenant size, tenant improvement allowances, parking charges
and any other lease considerations and concessions (such as, but not limited to,
free rent), if any, then being charged or granted by Landlord or the lessors of
such similar retail projects. All economic terms other than Base Rent, such as
tenant improvement allowance amounts, if any, operating expenses, parking
charges, etc., will be factored into the determination of the fair market rental
rate for the Option Term. Accordingly, the fair market rental rate will be an
effective rate, not specifically including, but accounting for, the appropriate
economic considerations described above. The intent is that Tenant will obtain
the same rent and other economic benefits that Landlord would otherwise give in
comparable transactions and that Landlord will make, and receive the same
economic payments and concessions that Landlord would otherwise make, and
receive in comparable transactions.
2. In the event where a determination of fair market rental rate is required
under the Lease, Landlord shall provide written notice of Landlord’s
determination of the fair market rental rate not later than sixty (60) days
after the last day upon which Tenant may timely exercise the right giving rise
to the necessity for such fair market rental rate determination. Tenant shall
have thirty (30) days (“Tenant’s Review Period”) after receipt of Landlord’s
notice of the fair market rental rate within which to accept such fair market
rental rate or to object thereto in writing. Failure of Tenant to so object to
the fair market rental rate submitted by Landlord in writing within Tenant’s
Review Period shall conclusively be deemed Tenant’s approval and acceptance
thereof. If within Tenant’s Review Period Tenant reasonably objects to or is
deemed to have

Rider No. 2-1

--------------------------------------------------------------------------------



disapproved the fair market rental rate submitted by Landlord, Landlord and
Tenant will meet together with their respective legal counsel and brokers to
present and discuss their individual determinations of the fair market rental
rate for the Premises under the parameters set forth in Paragraph 1 above and
shall diligently and in good faith attempt to negotiate a rental rate on the
basis of such individual determinations. Such meeting shall occur no later than
ten (10) business days after the expiration of Tenant’s Review Period. The
parties shall each provide the other with such supporting information and
documentation as they deem appropriate. At such meeting if Landlord and Tenant
are unable to agree upon the fair market rental rate, they shall each submit to
the other their respective best and final offer as to the fair market rental
rate. If Landlord and Tenant fail to reach agreement on such fair market rental
rate within five (5) business days following such a meeting (the “Outside
Agreement Date”), then each party’s determination shall be submitted to
appraisal in accordance with the provisions of Section 3 below.
3. (a)  Landlord and Tenant shall each appoint one (1) independent appraiser who
shall by profession be an M.A.I. certified real estate appraiser who shall have
been active over the five (5) year period ending on the date of such appointment
in the leasing of retail properties in the downtown Los Angeles, California
area. The determination of the appraisers shall be limited solely to the issue
of whether Landlord’s or Tenant’s last proposed (as of the Outside Agreement
Date) best and final fair market rental rate for the Premises is the closest to
the actual fair market rental rate for the Premises as determined by the
appraisers, taking into account the requirements specified in Section 1 above.
Each such appraiser shall be appointed within fifteen (15) business days after
the Outside Agreement Date.
(b) The two (2) appraisers so appointed shall within fifteen (15) days of the
date of the appointment of the last appointed appraiser agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) appraisers.
(c) The three (3) appraisers shall within thirty (30) days of the appointment of
the third appraiser reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted best and final fair market rental rate, and
shall notify Landlord and Tenant thereof. During such thirty (30) day period,
Landlord and Tenant may submit to the appraisers such information and
documentation to support their respective positions as they shall deem
reasonably relevant (with a copy to the other party) and Landlord and Tenant may
each appear before the appraisers jointly to question and respond to (with a
copy to the other party) questions from the appraisers.
(d) The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant and neither party shall have the right to reject the
decision or to undo the exercise of the applicable Extension Option. If either
Landlord or Tenant fails to appoint an appraiser within the time period
specified in Section 3(a) hereinabove, the appraiser appointed by one of them
shall within thirty (30) days following the date on which the party failing to
appoint an appraiser could have last appointed such appraiser reach a decision
based upon the same procedures as set forth above (i.e., by selecting either
Landlord’s or Tenant’s submitted best and final fair market rental rate), and
shall notify Landlord and Tenant thereof, and such appraiser’s

Rider No. 2-2

--------------------------------------------------------------------------------



decision shall be binding upon Landlord and Tenant and neither party shall have
the right to reject the decision or to undo the exercise of the applicable
Extension Option.
(e) If the two (2) appraisers fail to agree upon and appoint a third appraiser,
either party, upon ten (10) days written notice to the other party, can apply to
the Presiding Judge of the Superior Court of Los Angeles County to appoint a
third appraiser meeting the qualifications set forth herein. The third
appraiser, however, selected shall be a person who has not previously acted in
any capacity for ether party.
(f) The cost of each party’s appraiser shall be the responsibility of the party
selecting such appraiser, and the cost of the third appraiser (or arbitration,
if necessary) shall be shared equally by Landlord and Tenant.
(g) If the process described hereinabove has not resulted in a selection of
either Landlord’s or Tenant’s submitted best and final fair market rental rate
by the commencement of the applicable lease term, then the average of each fair
market rental rate estimated by Landlord and Tenant will be used until the
appraiser(s) reach a decision, with an appropriate rental credit and other
adjustments for any overpayments or underpayments of Base Rent or other amounts
if the appraisers select Tenant’s submitted best and final estimate of the fair
market rental rate. The parties shall enter into an amendment to this Lease
confirming the terms of the decision.


Rider No. 2-3

--------------------------------------------------------------------------------



RIDER NO. 3 TO LEASE
OPTIONS IN GENERAL
This Rider No. 3 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national association (“Tenant”), as of the day and year of the
Lease between Landlord and Tenant to which this Rider is attached. Landlord and
Tenant hereby agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth below shall be deemed to be part of the Lease
and shall supersede any inconsistent provisions of the Lease. All references in
the Lease and in this Rider to the “Lease” shall be construed to mean the Lease
(and all exhibits and Riders attached thereto), as amended and supplemented by
this Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.
1. Definition. As used in this Lease and any Rider or Exhibit attached hereto,
the word “Option” has the following meaning: (i) the Extension Options granted
pursuant to Rider No. 1 herein; and (ii) the Termination Option granted pursuant
to Rider No. 4 herein.
2. Options Personal. Each Option granted to Tenant is personal to the original
Tenant executing this Lease and any Qualified Assignee and may be exercised only
by the original Tenant executing this Lease and any Qualified Assignee and may
not be exercised or be assigned, voluntarily or involuntarily, by any person or
entity other than the original Tenant executing this Lease. The Options, if any,
granted to Tenant under this Lease are not assignable separate and apart from
this Lease and any Qualified Assignee, nor may any Option be separated from this
Lease in any manner, either by reservation or otherwise.
3. Effect of Default on Options. Tenant will have no right to exercise any
Option, notwithstanding any provision of the grant of Option to the contrary,
and Tenant’s exercise of any Option may be nullified by Landlord and deemed of
no further force or effect, if (i) Tenant is in default of any material monetary
obligation or material non-monetary obligation under the terms of this Lease as
of Tenant’s exercise of the Option in question or at any time after the exercise
of any such Option and prior to the commencement of the Option event which has
not been cured within the cure period provided in the Lease.
4. Options as Economic Terms. Each Option is hereby deemed an economic term
which Landlord, in its sole and absolute discretion, may or may not offer in
conjunction with any future extensions of the Term.


Rider No. 3-1

--------------------------------------------------------------------------------



RIDER NO. 4
TERMINATION OPTION
This Rider No. 4 is made and entered into by and between KBSII 445 SOUTH
FIGUEROA, LLC, a Delaware limited liability company (“Landlord”), and MUFG UNION
BANK, N.A., a national banking association (“Tenant”), as of the day and year of
the Lease between Landlord and Tenant to which this Rider is attached. Landlord
and Tenant hereby agree that, notwithstanding anything contained in the Lease to
the contrary, the provisions set forth below shall be deemed to be part of the
Lease and shall supersede any inconsistent provisions of the Lease. All
references in the Lease and in this Rider to the “Lease” shall be construed to
mean the Lease (and all exhibits and Riders attached thereto), as amended and
supplemented by this Rider. All capitalized terms not defined in this Rider
shall have the same meaning as set forth in the Lease.
1.1 Grant of Termination Option. Provided Tenant is not in default under Section
19 of the Lease after written notice and the expiration if any applicable cure
period, Tenant shall have a one-time option to terminate and cancel the Lease in
its entirety (the “Termination Option”) effective May 31, 2032 (the “Termination
Date”), by delivering eighteen (18) months’ prior written notice to Landlord. If
unexercised, the Termination shall expire and be of no further force as of
December 1, 2030.
1.2 Termination Consideration. As a condition to the effectiveness of Tenant’s
exercise of its Termination Option and in addition to Tenant’s obligation to
satisfy all other monetary and non-monetary obligations arising under the Lease
through to the Termination Date, Tenant shall pay to Landlord the following
“Termination Consideration”: (a) six (6) months’ Base Rent at the then
applicable rate, plus (b) the then unamortized value of the following (amortized
over the Lease Term together with interest at the rate of eight percent [8%] per
annum): (i) the cost of the initial Tenant Improvements and the cost of any
subsequent leasehold improvements made by Landlord at Landlord’s expense for the
benefit of Tenant for the Premises, and (ii) brokerage commissions paid by
Landlord in connection with the execution of this Lease. The Termination
Consideration shall be due and payable by Tenant to Landlord concurrently with
Tenant’s delivery of notice to Landlord of the exercise of its Termination
Option. If Tenant properly and timely exercises the Termination Option and
properly and timely delivers the Termination Consideration as set forth above
and satisfies all other monetary and non-monetary obligations under this Lease
including, without limitation, the provisions regarding surrender of the
Premises, all of which must be accomplished on or before the Termination Date,
then the Lease will terminate as of 11:59pm on the Termination Date.
1.3 Amendment. Upon determination of the final unamortized value of the
Allowance paid to Tenant and brokerage commissions, Landlord and Tenant shall
enter into an amendment acknowledging the total Termination Consideration and
the Termination Date.
Rider No. 4-1